Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 1 of 236
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 2 of 236

                        A THOMAS
                        1011 Irion Dr
                        Euless, TX 76039-3332



                        A&A FIRE EXTINGUISHER CO.
                        PO BOX 586
                        FORNEY, TX 75126



                        AARON MCNEAL
                        244 Drake Run Ln
                        Dickinson, TX 77539-4244



                        AARON SLAGLEY
                        606 CHICAGO AVE
                        SAVANNA, IL 61074



                        Abel Arce
                        801 Leighton Cv
                        Collierville, TN 38017-1356



                        ACC BUSINESS
                        400 WEST AVENUE
                        ROCHESTER, NY 14611



                        ADAM BOECK
                        3012 Sunset Dr Apt 11B
                        Columbus, OH 43202-1952



                        ADP
                        ONE ADP BOULEVARD
                        ROSELAND, NJ 07068



                        ADRIAN WOJCIK
                        PO Box 940156
                        Rockaway Park, NY 11694-0156
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 3 of 236

                        AERMED
                        300 BROOKSHIRE CT
                        TAYLORSVILLE, NC 28681



                        AFFINITY IT GROUP
                        6920 SPRING VALLEY DR
                        SUITE 106
                        HOLLAND, OH 43528


                        AL HIRATA
                        1135 S Pacific Ave
                        San Pedro, CA 90731-4103



                        AL HOCHEVAR
                        700 GALLERIA PKWY SE STE 100
                        ATLANTA, GA 30339-5943



                        AL HOFFMAN
                        1270 Chateaugay Ln
                        Indianapolis, IN 46217-6810



                        AL ORTIZ
                        12082 Quatro Ave
                        Garden Grove, CA 92843-4015



                        AL SUTTON
                        4432 EAGLEBROOK DR
                        WILLIAMSBURG, VA 23188



                        ALAINA SENEY
                        32 CHERRY ST
                        DRISCOLLS
                        FORT MONTGOMERY, NY 10922


                        ALAN AKIN
                        499 STORY ROAD
                        ARABI, GA 31712
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 4 of 236

                        ALAN BLAU
                        175 Edith Ln
                        Dayton, NV 89403-9724



                        Alan Ford
                        2316 Peaceful Pointe Dr
                        Little Elm, TX 75068-6018



                        ALAN UYEMURA
                        94-431 OPEHA ST
                        WAIPAHU, HI 96797



                        ALAN WIORKOWSKI
                        8 Valentine St
                        Carpentersville, IL 60110-1832



                        ALBERT BERNESTINE
                        209 S Burris Ave
                        Compton, CA 90221-3357



                        ALBERT DELONG
                        7109 Candlewood Dr
                        Brooklyn Park, MN 55445-2501



                        ALBERT LLAMAS
                        14730 Sundance Pl
                        Santa Clarita, CA 91387-1542



                        ALBERT STUDNICK
                        759 E.101ST ST.
                        BROOKLYN, NY 11236



                        ALBERT TEJEDA
                        320 SUNSET ST.
                        KINGSBURG, CA 93631
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 5 of 236

                        ALEX DOWNS
                        PO Box 87
                        Medanales, NM 87548-0087



                        Alex Durr
                        1305 Virginia Pl
                        Fort Worth, TX 76107-2435



                        ALEX HRAPUNOV
                        13342 Blackwells Mill Rd
                        Goldvein, VA 22720-1909



                        ALEX TULA
                        2020 MALTBY RD STE 7-197
                        BOTHELL, WA 98021-8669



                        ALFRED ALVAREZ
                        1607 Hicks Ave
                        San Antonio, TX 78210-4342



                        ALFRED ARLINE
                        270 BEN HOGAN
                        PUEBLO WEST, CO 81007



                        ALFRED CHU
                        25572 Vesuvia Ave
                        Mission Viejo, CA 92691-4720



                        ALFRED HENLEY
                        163 ELF TRAIL
                        BASSETT, VA 24055



                        ALFRED MARES
                        706 CAMBRIA CT
                        LEMOORE, CA 93245
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 6 of 236

                        ALFRED ODAIRE
                        220 Park St
                        Jarratt, VA 23867-9018



                        ALLAN HENINGER
                        2436 S 64TH ST
                        WEST ALLIS, WI 53219



                        ALLAN JONES
                        2138 S 58TH ST
                        MILWAUKEE, WI 53219



                        Allan Thompson
                        105 LABRADOR DRIVE
                        #18074
                        COFFMAN COVE, AK 99918


                        ALLEN GREEN
                        505 Byron Ct
                        Benicia, CA 94510-1313



                        ALLEN HARRIS
                        632 Dudley Ave
                        Norfolk, VA 23503-3502



                        ALLEN HEPLER
                        4471N 300W
                        WEST LAFAYETTE, IN 47906



                        ALLEN MATHE
                        21419 N 52nd Ave
                        Glendale, AZ 85308-9353



                        ALLEN MCLAWHON
                        131 CHANEY LOOP
                        STONEVILLE, NC 27048
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 7 of 236

                        ALLISON CALDWELL
                        11 Sherwood Mdws
                        Pembroke, NH 03275-1104



                        AMANDA MELVIN
                        696 ROCK HOUSE RD.
                        BLACKSBURG, SC 29702



                        AMBROSE PATRIZI
                        308 Huber Blvd
                        Hobart, IN 46342-1105



                        AMY COLTER
                        704 MAIN ST
                        APT 211
                        FALMOUTH, MA 2540


                        ANDREW CHMYR
                        5 Union View Dr
                        Gettysburg, PA 17325-8574



                        ANDREW FISCHELS
                        1848 275TH ST
                        INDEPENDENCE, IA 50644



                        ANDREW GUERRERO #93419
                        PO BOX 2
                        L F C
                        LANSING, KS 66043-0002


                        ANDREW KUTALEK
                        17906 Julia Ave
                        Needville, TX 77461-7574



                        ANDREW LANGE
                        907 Humboldt Ave
                        West Saint Paul, MN 55118-1427
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 8 of 236

                        ANDREW SABLICH
                        2209 Oakwood Ln
                        Lowell, IN 46356-7081



                        ANDREW YARNE
                        2605 Brockman Ave
                        Marion, IA 52302-1949



                        Andy Johnson
                        8508 Mossy Ridge Ct
                        Florence, KY 41042-7431



                        ANN CONNORS
                        PO BOX 549
                        KATONAH, NY 10536-0549



                        ANNA KISLING
                        366 ROTHERHAM DR
                        CROSSVILLE, TN 38558



                        ANTHONY ARAGON
                        1016 GLADE LN
                        4
                        FARMINGTON, NM 87401


                        ANTHONY CUCCIA
                        883 FILMORE AVE
                        NEW ORLEANS, LA 70124



                        ANTHONY GARDINER #78247
                        PO Box 8274
                        Cranston, RI 02920-0274



                        ANTHONY JACKSON
                        1823 LINCOLN DRIVE
                        WILLIAMSPORT
                        WILLIAMSPORT, PA 17701
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 9 of 236

                        Anthony Milia
                        11 Old Quarry Rd
                        North Scituate, RI 02857-3109



                        ANTHONY NESTASIA
                        3 Boulevard St Apt 208
                        Hudson Falls, NY 12839-1153



                        ANTHONY PACE
                        3 EASTERN LN
                        WEST GARDINER, ME 4345



                        ANTHONY SWAEKAUSKI
                        PO Box 542
                        Eagle River, WI 54521-0542



                        ANTONIO BRAUN
                        317 Schaffer Ave # C-03
                        Syracuse, NY 13206-1565



                        ANTONIO DE LEON
                        5657 Harding Blvd NE
                        St Petersburg, FL 33703-2519



                        ANTONIO VARGAS
                        PO BOX 394
                        ANASCO, PR 610



                        ARAMARK REFRESH SYS.
                        2400 MARKET STREET
                        SUITE 209
                        PHILADELPHIA, PA 19103-3041


                        ARLAN HARTUNG
                        850 Athena Dr
                        Albion, MI 49224-9101
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 10 of 236

                        ARLAN HICKS
                        1514 175th St
                        New Market, IA 51646-4021



                        ARLEN ROUNDS
                        PO BOX 21267
                        CHEYENNE, WY 82003



                        ARNEL FLANDEZ
                        2136 Port Way
                        San Jose, CA 95133-1264



                        ARNOLD VIOLA
                        3 Bungalow Pl
                        Oceanside, NY 11572-2709



                        ART GLASOW
                        724 E B St
                        Pasco, WA 99301-5801



                        ART JACKSON
                        6427 SIENNA RANCH RD #420
                        MISSOURI CITY, TX 77459-7390



                        ARTHUR GRAHAM
                        96 S State St
                        Rittman, OH 44270-1457



                        ARTHUR MCARTHUR
                        2000 Creek Rd
                        Dripping Springs, TX 78620-4806



                        Arthur N. Taylor
                        1605 FOREST HILL CT.
                        CROFTON, MD 21114
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 11 of 236

                        ARTHUR RAKUS
                        790 9th Ave Apt 4R
                        New York, NY 10019-5613



                        ARTHUR SMITH
                        13 N Village Dr
                        Clovis, NM 88101-2313



                        ARTURO DEL HIERRO
                        8113 Broadway Dr
                        El Paso, TX 79915-4008



                        ARTURO JASSO
                        1117 Briana Cir
                        Oxnard, CA 93030-6081



                        ATA SALES
                        6729 HYACINTH LANE
                        DALLAS, TX 75252



                        ATMOS ENERGY
                        P.O. BOX 650205
                        DALLAS, TX 75265-0205



                        ATTILIO LEDONNE
                        150 Union St
                        Uniontown, PA 15401-4770



                        BADEN FLEMING
                        9895 BENSON ROAD.
                        MENARD, TX 76859



                        BADGER AIRBRUSH CO
                        9128 W. BELMONT AVE.
                        FRANKLIN PARK, IL 60131
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 12 of 236

                        BAKER TILLY VIRCHOW KRAUSE LLP
                        2500 DALLAS PARKWAY
                        SUITE 300
                        PLANO, TX 75093


                        BAN WONG
                        2213 Margaret Dr
                        Va Beach, VA 23456-1267



                        Banyan Equity Investors
                        1111 Brickell Ave., Suite 1300
                        Miami, FL 33131



                        Banyan Mezzanine Fund, L.P.
                        1111 Brickell Ave., Suite 1300
                        Miami, FL 33131



                        BARCLAY CARAD
                        14 MICHAELS WAY
                        OAKDALE, CT 6370



                        BARRY HOWELL
                        8 TRAPPERS COURT
                        DURHAM, NC 27712



                        BARRY KURPINSKY
                        40 OAKMONT DR.
                        DALY CITY, CA 94015



                        Barry LeBoeuf
                        4301 GOLDEN POND CIR
                        PARKER, TX 75002



                        BARRY NORTHCUTT
                        207 Merida Ct
                        Saraland, AL 36571-9236
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 13 of 236

                        BARTON GLASS
                        35 N WALNUT ST APT 216
                        BOYERTOWN, PA 19512-1031



                        BARTON HUTSON
                        2269 Sulpher Creek Rd
                        Helenwood, TN 37755-5162



                        BEN JEFFRIES
                        6221 VETTER PL
                        APT 214
                        SAINT LOUIS, MO 63121


                        BEN MILLER
                        1403 E WALNUT ST
                        ROGERS, AR 72756-0640



                        BENJAMIN HENWOOD
                        101 Woodcrest Blvd
                        Stroudsburg, PA 18360-7643



                        BERNARD CAVALIERE
                        1880 Mount Juliano Ln
                        Toms River, NJ 08753-1552



                        BERNARD MEIROWSKY
                        831 Clinton St
                        Carthage, MO 64836-2313



                        BERNARD VALENCIA
                        483 Woodland Ave
                        Centreville, AL 35042-4338



                        BERNARD W LOEB
                        206 Daniel Boone Rd
                        Birdsboro, PA 19508-8732
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 14 of 236

                        BERNARDO LOEB LLL
                        206 DANIEL BOONE RD.
                        BIRDSBORO, PA 19508



                        BERT DULL
                        2861 FARGO WAY
                        SPARKS, NV 89434



                        BILL BROADWELL
                        1201 McLean Blvd # 17
                        Eugene, OR 97405-1979



                        Bill Brychta
                        5374 MOUNT ALIFAN DR
                        SAN DIEGO, CA 92111



                        BILL CURTIN
                        911 Nightingale St
                        Ironwood, MI 49938-1129



                        BILL HARRIS
                        437 N FERDONIA APT 215
                        LONGVIEW, TX 75601



                        BILL KLINGBEIL
                        10448 CLEVELAND AVE. NW
                        UNIONTOWN, OH 44685



                        BILL MAHONEY
                        5 Willow St
                        Cranford, NJ 07016-1854



                        BILL MANIACE
                        948 CLINTON PLACE
                        BALDWIN, NY 11510
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 15 of 236

                        BILL MARTIN
                        12690 NW 87th Ct
                        Chiefland, FL 32626-7846



                        BILL MILLER
                        303 N Yellow Pine Pl
                        Eagle, ID 83616-5057



                        BILL WOODWARD
                        7 BUSH CHAPEL RD
                        ABERTEEN, MD 21001



                        Billy Needham
                        634 COUNTY ROAD 237
                        CAMERON, TX 76520



                        Bin Lu
                        17323 37th Pl S
                        Seatac, WA 98188-3669



                        BLAIR E CANDY
                        3440 E ROSEMEADE PKWY
                        APT 13212
                        CARROLLTON, TX 75007-2077


                        BLUEVINE
                        401 WARREN STREET
                        REDWOOD CITY, CA 94063



                        bob giczi
                        2456 Clayward Dr
                        Burton, MI 48509-1058



                        BOB HALE
                        PO Box 856
                        Alleghany, CA 95910-0856
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 16 of 236

                        BOB KUCHMY
                        197 Noe Ave
                        Chatham, NJ 07928-1507



                        Bob Parker
                        4547 E FORT LOWELL RD STE 401
                        C/O BAKER, PETERSON, BAKER
                        TUCSON, AZ 85712-1168


                        BOB STAMP
                        9015 NE St Johns Rd
                        Vancouver, WA 98665-9236



                        BOB STEPHENSON
                        206 Riviera Ter
                        Waterford, MI 48328-3467



                        BOB UTKE
                        25401 Dogwood Ave
                        Tomah, WI 54660-8577



                        BOB WELCH
                        801 E ANGELA ST
                        PLEASANTON, CA 94566



                        BOBBY BRETTEL
                        152 Hazel Dr
                        New Orleans, LA 70123-3523



                        BOGUSLAW GAZDOWSKI
                        7223 W WELLINGTON AVE
                        APT 1
                        ELMWOOD PARK, IL 60707


                        BOHDAN NOWYCKYJ
                        101 Ridge Rd
                        Chaplin, CT 06235-2338
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 17 of 236

                        BORTIX TRADE LLC
                        55A VOLYNSKA STREET
                        KYIV, CZE 4119



                        BRAD PRATHER
                        736 BERYL DR
                        KENT, OH 44240



                        BRAD ROBEN
                        116 Billy Ave
                        Munford, TN 38058-6746



                        BRADD BITNEY
                        906 JENIFER ST
                        MADISON, WI 53703



                        BRADLEY BERG
                        30 EAST 33RD
                        PO BOX 50154
                        EUGENE, OR 97405


                        Brady Sorrell
                        557 ARTHUR ST.
                        HUNTINGTON, IN 46750



                        Brandon Buckspan
                        5835 BOUNDARY PL
                        LONGMONT, CO 80503



                        BRANDON F STOCK
                        2614 Whalen St
                        Hamtramck, MI 48212-3013



                        BRENDAN DUKE
                        714 DAKIN ROAD
                        FERRISBURGH, VT 5456
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 18 of 236

                        Brendon McClain
                        8401 THETHYS WAY
                        CITRUS HEIGHTS, CA 95610



                        BRIAN ARTERBURN
                        1337 CURTIS AVE
                        MANHATTAN BEACH, CA 90266



                        BRIAN BEAN
                        PO Box 498
                        Simi Valley, CA 93062-0498



                        BRIAN BRIGGS
                        3601 FAIRBANKS AVE
                        APT G102
                        YAKIMA, WA 98902-6376


                        Brian Cable
                        13308 Littlepage Pl
                        Bowie, MD 20715-4574



                        BRIAN DAILY
                        18582 Hunt Rd
                        Strongsville, OH 44136-8406



                        BRIAN DAWSON
                        658 E CREST DR APT B
                        HEATH, OH 43056-2502



                        BRIAN DRESSEL
                        14517 Oakwood Rd
                        Minnetonka, MN 55345-2320



                        BRIAN FALLON
                        42 BELLEVUE DR.
                        ROCHESTER, NY 14620
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 19 of 236

                        BRIAN FORSTHOFFER
                        156 NETTLES LN.
                        PERKASIE, PA 18944



                        Brian Fowler
                        60 Wakefield Ct
                        Delmar, NY 12054-2333



                        Brian Holt
                        BOX 510 166 NORTH STREET
                        MILLHEIM, PA 16854



                        Brian Larochelle
                        186 Rosedale St
                        Lewiston, ME 04240-6136



                        BRIAN LOWERY
                        516 - MAIN ST SE
                        REDCLIFF, AB T0J 2P2



                        BRIAN MCCONNELL
                        21 SUNSET WAY SE
                        CALGARY, AB T2X 3H6



                        BRIAN OCONNELL
                        2522 Spring St
                        South Charleston, WV 25303-2501



                        BRIAN PORTER
                        3873 Moorefield Memorial Hwy
                        Pickens, SC 29671-8687



                        BRIAN SAKSA
                        94 McKeon Rd
                        Worcester, MA 01607-1031
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 20 of 236

                        BRIAN SHOEMAKER
                        324 Jess Hopson Rd
                        Unicoi, TN 37692-4128



                        Brian Shubert
                        7 OLD BUDD LAKE RD
                        NETCONG, NJ 7857



                        BRIAN T BLAINE
                        6387 Sundown Dr
                        Nine Mile Falls, WA 99026-9545



                        BRIAN VOTA
                        606 Nagle Rd
                        Erie, PA 16511-2107



                        BROWN & JOSEPH, LLC
                        ONE PIERCE PLACE
                        SUITE 700 W
                        ITASCA, IL 60143


                        BRUCE BROTHERTON
                        8709 S 69th East Ave
                        Tulsa, OK 74133-5063



                        BRUCE CLINE
                        301 OLEARY RD
                        SAVANNAH, GA 31418



                        BRUCE CLINE
                        4711 OGEECHEE RD
                        LOT 31A
                        SAVANNAH, GA 31405-1246


                        BRUCE ESCHHOFEN
                        1617 Hillbrook Ave SE
                        North Canton, OH 44709-1141
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 21 of 236

                        BRUCE HARRIS
                        1613 NW Smith Ave
                        Lawton, OK 73507-2650



                        BRUCE JAMES
                        PO Box 6210
                        La Quinta, CA 92248-6210



                        Bruce Lerner
                        734 Suntree Dr
                        Westerville, OH 43081-5015



                        BRUCE RICE
                        308 Finley Dr
                        Nashville, TN 37217-2424



                        BRUCE ROEN
                        PO Box 301
                        Lake Park, MN 56554-0301



                        BRUCE RUSSELL
                        84 Arnold Ter
                        South Orange, NJ 07079-1813



                        BRUCE STEWART
                        134 Switts Dr
                        Hastings, NY 13076-3145



                        BRUCE WESTBY
                        105 E. BALBOA LN.
                        TUSTIN, CA 92780



                        BRUCE WHITNEY
                        4 BELLOTA PLACE
                        HOT SPRINGS VILLAGE, AR 71909
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 22 of 236

                        BRUCE WOODBURY
                        PO BOX 319
                        HOLLIDAYSBURG, PA 16648



                        BRYAN BUTTS
                        8194 COUNTY RD 2548
                        QUINLAN, TX 75474



                        BRYAN CAMPBELL
                        PO BOX 800
                        MAUSTON, WI 53948-0800



                        BRYAN DAVIS
                        3132 E Prince Rd
                        Tucson, AZ 85716-1228



                        Bryan Lovejoy
                        15685 82nd Ter N
                        West Palm Beach, FL 33418-1845



                        BRYCE FREY
                        8733 C St
                        Chesapeake Beach, MD 20732-9235



                        Buck Pilkenton
                        PO BOX 88
                        SUMPTER, OR 97877



                        BUD SCHRAGL
                        19172 E Seagull Dr
                        Queen Creek, AZ 85142-5326



                        BUDD JONES
                        1012 Hallwood Ln
                        Montgomery, AL 36117-8887
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 23 of 236

                        BURL BREEDLOVE
                        7823 E Independence St
                        Tulsa, OK 74115-6917



                        BURNETT JOHNS
                        6310 Linus Dr
                        Baltimore, MD 21207



                        BUSINESS NETWORK CONSULTING
                        450 E. 17TH AVE.
                        SUITE 300
                        DENVER, CO 80203


                        BY COBRA
                        16800 DALLAS PKWY
                        SUITE 120
                        DALLAS, TX 75248


                        C RAMILLER
                        1598 Folkestone Ter
                        Westlake Village, CA 91361-3514



                        CAL WOOD
                        1042 MOONBEAM RD
                        HUDSON, WI 54016



                        CARL JAROSZ
                        1060W 500N
                        COLUMBUS, IN 47203



                        CARL MCFARLAND
                        8815 San Leandro Dr
                        Dallas, TX 75218-4228



                        CARL NOWAK
                        5267 Genesee Rd
                        Springville, NY 14141-9684
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 24 of 236

                        CARL NYSTUEN
                        1904 EVENING SONG CT
                        APT 102
                        SCHAUMBURGTATES, IL 60194


                        CARL POUR
                        1914 10th St SE
                        Decatur, AL 35601-4422



                        CARL SCHIRTZINGER
                        9224 Sharptown Rd
                        Laurel, DE 19956-4310



                        CARL TUISKU
                        12435 DRY CREEK ROAD
                        AUBURN, CA 95602



                        CARL WYANT
                        514 Stafford Ave
                        Erie, PA 16508-1727



                        CARLOS GUEVARA
                        703 W Atlanta Ave
                        Phoenix, AZ 85041-3923



                        Carlos RAMOS
                        4100 ISLAND BLVD
                        UNIT 604
                        NORTH MIAMI BEACH, FL 33160


                        CAROL DACQUA
                        199 BERGEN AVE.
                        THOROFARE, NJ 8086



                        CARROLLTON-FARMERS BRANCH ISD
                        INDEPENDENT SCHOOL DIST.
                        1445 N. PERRY ROAD
                        CARROLLTON, TX 75006
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 25 of 236

                        CARSON SCHLAMP
                        16625 64th Ave W
                        Lynnwood, WA 98037-2765



                        CASEMATE PUBLISHERS
                        1950 LAWRENCE RD
                        HAVERTOWN, PA 19083



                        CATHI CROSS
                        5021 TAFT BLVD APT 1302
                        WICHITA FALLS, TX 76308-5381



                        Cecilia Phan
                        1723 LOMBARDY STREET
                        LONGMONT, CO 80503



                        CEDRIC PETERSON #91012
                        500 Reformatory St
                        Hutchinson, KS 67501-3081



                        Celtic Bank
                        c/o Blue Vine Processor and
                        Servicer for Celtic Bank
                        401 Warren St.
                        Redwood City, CA 94063

                        CELTIC BANK CORPORATION
                        268 SOUTH STATE STREET
                        SUITE 300
                        SALT LAKE CITY, UT 84111


                        CHA & CHA II LLC
                        1303 MARSH LANE
                        CARROLLTON, TX 75006



                        Chalmer De Cecco
                        11309 LIME KILN ROAD
                        GRASS VALLEY, CA 95949
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 26 of 236

                        CHARLES BARNYCZ
                        475 CLAYTON ST
                        CENTRAL ISLIP, NY 11722



                        CHARLES BECK
                        3038 Floraville Rd
                        Smithton, IL 62285-3704



                        CHARLES BLASCO
                        17522 Plaza Marlena
                        San Diego, CA 92128-1807



                        CHARLES BORRAGA
                        1723 Preston St
                        Radcliff, KY 40160-9105



                        CHARLES BRANCH
                        6630 SPURWING LOOP
                        APT 201
                        Coeur D Alene, ID 83815-7734


                        CHARLES BURRIS
                        23348 277TH ST.
                        WASHINGTON, OK 73093



                        CHARLES CONLEY JR
                        6779 Dugway Rd
                        Canandaigua, NY 14424-8100



                        CHARLES CRANDALL
                        1703 Wright St
                        Cadillac, MI 49601-8815



                        Charles Dykas
                        P.O. BOX 203
                        1275 HOLLOW ROAD
                        CLINTON CORNERS, NY 12514
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 27 of 236

                        CHARLES FAULK
                        240 Crangle Rd
                        Rossville, TN 38066-3118



                        CHARLES FILLMAN
                        1038 Limekiln Pike
                        Ambler, PA 19002-1612



                        CHARLES FREED #37505
                        PO Box 1568
                        Hutchinson, KS 67504-1568



                        CHARLES GANOTE
                        400 EAST SOUTHSIDE COURT
                        LOUISVILLE, KY 40214



                        CHARLES GROSE
                        18 FAIR OAKS DR
                        Milan, OH 44846-9704



                        Charles Harding
                        216 NORTH FOURTH STREET
                        TOWANDA, PA 18848



                        CHARLES HARLESS
                        430 Annie Lou Dr
                        Jacksonville, AL 36265-5839



                        Charles Jones
                        13220 S. 38TH PLACE
                        PHOENIX, AZ 85044



                        CHARLES KEHRER
                        4609 ROCKY RIVER DR
                        APT 202
                        Cleveland, OH 44135-3803
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 28 of 236

                        CHARLES M TRAPANI JR
                        227 MADISON ST
                        SUITE 13-11A
                        NEW YORK, NY 10002


                        CHARLES MAGEE
                        6255 Judson Ave
                        Las Vegas, NV 89156-5835



                        CHARLES MCCARTHY
                        9 River Path
                        Norfolk, MA 02056-1212



                        CHARLES NICHOLS
                        4305 Jacquelyn Dr
                        Corpus Christi, TX 78412-2913



                        CHARLES PEACOCK
                        11617 W Ginger Creek Dr
                        Boise, ID 83713-3654



                        CHARLES PLATT
                        6315 W Country Club Dr
                        Homosassa, FL 34448-2568



                        CHARLES RATLIFF
                        735 E 5th St
                        Waldron, AR 72958-7048



                        CHARLES RAY - C553378
                        PO BOX 300
                        MARCY, NY 13403



                        Charles Rowan
                        2471 Posey Hill Rd
                        Mount Juliet, TN 37122-5812
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 29 of 236

                        CHARLES ROY ID C553378
                        PO Box 300
                        Marcy, NY 13403-0300



                        Charles Ryan
                        9990 SW PAPAYA TREE CT
                        PORT ST LUCIE, FL 34987



                        CHARLES SAVAS
                        148 Medicine Bend Dr
                        Madison, AL 35758-7652



                        CHARLES SCHLOM
                        800 Lilac Dr
                        Algonquin, IL 60102-4292



                        CHARLES SCHWEITZER
                        4757 CREEK RD
                        ANDOVER, OH 44003



                        CHARLES SPAGNA
                        186 RIVER RD
                        NYACK, NY 10960



                        CHARLES URLACHER #490388
                        9601 STEILACOOM BLVD S.W.
                        COMMISSARY WAREHOUSE BLDG #11B
                        LAKEWOOD, WA 98498


                        CHARLES VERPLANK
                        560 1st St SE
                        Hartley, IA 51346-1508



                        CHARLES WILLIAMS
                        209 Harris Manor Dr SW
                        Atlanta, GA 30311-2114
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 30 of 236

                        CHASE TEAL
                        7100 WELLSBEE PL
                        HOLLY SPRINGS, NC 27540



                        CHERYL PLANE
                        77190 LAUPPE LANE
                        CITRUS HEIGHTS, CA 95621



                        Cheuksang Tsang
                        18 MIRANDA CT
                        ALAMEDA, CA 94502



                        Chong W Lee
                        3652 LANDIS STREET
                        WEST LINN, OR 97068



                        Chris Beach
                        1345 S Pershing Ave
                        Indianapolis, IN 46221-1432



                        Chris Heisman
                        10783 POSSUM HOLLOW RD.
                        SAINT PARIS, OH 43072



                        CHRIS HILL
                        E. 123 HEROY AVE
                        SPOKANE, WA 99207



                        CHRIS MCFADYEN
                        680 Stoddard Rd
                        Richmond, MI 48062-3106



                        CHRIS PERRY
                        47 Woodland Park
                        Rochester, NY 14610-1401
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 31 of 236

                        CHRIS RICE #79634
                        PO Box 1568
                        Hutchinson, KS 67504-1568



                        CHRIS RICHARDS
                        P.O. BOX 419
                        BRIDGEPORT, TX 76426



                        CHRIS TAYLOR
                        26342 Sugar Pine Dr
                        Pioneer, CA 95666-9521



                        CHRIS WOLF
                        750 EVERIST DR
                        ABERDEEN, MD 21001



                        Christina Garcia
                        4535 S Sawyer
                        Chicago, IL 60632



                        Christine Hilliard
                        25011 OLDE TIMBER MILL ROAD
                        BRISTOL, VA 24202



                        CHRISTOPH BROWN
                        304 SPRING ST
                        SPENCER, WV 25276



                        Christopher Barrett
                        1408 Rebecca Ln
                        Saint Paul, MN 55122-2780



                        CHRISTOPHER C TEW
                        3310 Kettering Pl
                        Greensboro, NC 27410-5906
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 32 of 236

                        CHRISTOPHER CALDWELL
                        18128 Garden Manor Dr
                        Houston, TX 77084-6772



                        CHRISTOPHER CLARY
                        2 CREST KNOLLS ST SE
                        APT 8B
                        TAYLORSVILLE, NC 28681-2637


                        Christopher Cornette
                        21892 NW MONTEREY LOOP
                        POULSBO, WA 98370



                        Christopher Fleury
                        947 US ROUTE 9
                        SCHROON LAKE, NY 12870-2418



                        CHRISTOPHER GROSS
                        2455 ARMSTRONG PL
                        SANTA CLARA, CA 95050-5509



                        CHRISTOPHER LARRABEE
                        75 High Ridge Dr
                        Stafford, VA 22554-5542



                        christopher martino
                        26 CHERRY PLACE
                        NUTLEY, NJ 7110



                        CHRISTOS ZIRPS
                        1902 Toll Bridge Ct
                        Alexandria, VA 22308-2447



                        CHUBB
                        202 HALL'S MILL ROAD
                        WHITE HOUSE STATION, NJ 08889
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 33 of 236

                        CHUCK DAVIS
                        660 Oak Park Cir
                        Merritt Island, FL 32953-4160



                        chuck hammock
                        775 Benwick Dr
                        Brandon, MS 39047-8109



                        CHUCK MCCALLION
                        7206 Lathan Dr SE
                        Owens Cross Roads, AL 35763-8890



                        Chung Kwok
                        1251 LISA LN
                        LOS ALTOS, CA 94024



                        CHUNG-HSIAO WANG
                        102 Spruce Ln
                        Louisville, KY 40207-1701



                        CINCINNATI INS. CO.
                        P.O. BOX 14529
                        CINCINNATI, OH 45250



                        CINDI KNISELY
                        2058 Delaware Dr SE
                        New Philadelphia, OH 44663-3227



                        Cindy Hancock
                        79 HARTINGTON DRIVE
                        MADISON, AL 35758



                        CINDY MAMER
                        8 WATERVILLE LANE
                        SHREWSBURY, MA 1545
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 34 of 236

                        CITY OF CARROLLTON
                        P O BOX 115120
                        CARROLLTON, TX 75011



                        CLAIR REDMOND
                        1204 METROPOLIS ST
                        METROPOLIS, IL 62960-1308



                        Clare Ravenwood
                        4054 FLY ROAD RR1
                        VINELAND, ON L0R 2C0



                        CLARENCE DEVEZIN
                        3336 EDENBORN AVE
                        APT# 3
                        METAIRIE, LA 70002


                        CLARENCE R. BOWERS
                        286 Old Slash Rd
                        Troutdale, VA 24378-2436



                        CLARENCE RUPNOW
                        1221 E. CIRCLE DR
                        BEAVER DAM, WI 53916



                        CLASSIC WARSHIPS
                        P.O.BOX 57591
                        TUCSON, AZ 85732



                        CLAUD LENARD
                        P O BOX 89
                        COLLINSVILLE, OK 74021



                        CLAY P WILLIAMS
                        PO Box 425
                        Gillette, WY 82717-0425
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 35 of 236

                        CLAYTON OUCHI
                        98-037 Lii Ipo St
                        Aiea, HI 96701-5218



                        CLAYTON RIDDLE
                        1587 COPLEY RD
                        WESTON, WV 26452-7190



                        CLIFFORD CONNELL
                        1048 RIDGE DR
                        SAND SPRINGS, OK 74063-6310



                        CLIFFORD WULFF
                        4545 N CANFIELD AVE
                        NORRIDGE, IL 60706



                        CLYDE CROUPE
                        1110 Fidler Ln Apt 304
                        Silver Spring, MD 20910-3410



                        COBI TOYS LLC
                        4422 GEVALIA DR
                        BROOKSVILLE, FL 34604



                        COLE FULKS
                        PO Box 164023
                        Fort Worth, TX 76161-4023



                        COLIN ODOM
                        1816 W Straford Dr
                        Chandler, AZ 85224-1218



                        COLONIAL LIFE
                        PO BOX 1365
                        COLUMBIA, SC 29202
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 36 of 236

                        CONNOR MCVAY
                        4312 WENDELL LANE
                        EUGENE, OR 97405



                        CONRAD SCROGGINS
                        8621 SW 30TH AVE
                        APT 104
                        PORTLAND, OR 97219-3986


                        CRAIG A. RICHARDSON
                        843 Mountain Valley Rd
                        Laurel Springs, NC 28644-8806



                        CRAIG FARROW
                        45108 Garretts Lake Rd
                        Shawnee, OK 74804-9486



                        CRAIG HEINY
                        141 Hunt Ave
                        Evanston, WY 82930-4981



                        CRAIG HENNINGFELD
                        5217 W Denton St Apt 101
                        Boise, ID 83706-1542



                        CRAIG K PORTER
                        2900 BROOK DR
                        FALLS CHURCH, VA 22042



                        Craig Penny
                        2019 MANHATTAN DRIVE.
                        Wichita, KS 67204-5415



                        CURTIS ONEAL
                        3042 Charles Bryan Rd
                        Bartlett, TN 38134-3846
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 37 of 236

                        Cyrus Tolman
                        2306 ACACIA ST.
                        LEAGUE CITY, TX 77573



                        DALE GREENAWALT
                        120 Marshall Dr
                        Renfrew, PA 16053-9640



                        DALE HEMPEL
                        3842 Bellewater Blvd
                        Riverview, FL 33578-3100



                        DALE MARKOVICH
                        326 GOLF DR
                        CORTLAND, OH 44410



                        DALE MCCOURY
                        PO Box 517
                        Elk Park, NC 28622-0517



                        DALE YONKERS
                        12221 Fillmore St
                        West Olive, MI 49460-8986



                        DALLAS COUNTY TAX OFFICE
                        1201 ELM STREET
                        SUITE 2600
                        DALLAS, TX 75270


                        DALLAS COWBOYS
                        ONE AT&T WAY
                        ARLINGTON, TX 76011



                        DAMIEN PERREIRA
                        2790 Kaupakalua Rd
                        Haiku, HI 96708-6028
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 38 of 236

                        DAN BERRY
                        635 Clayton St
                        Denver, CO 80206-3812



                        DAN CLARK
                        807 Marseilles Ave
                        Upper Sandusky, OH 43351-1627



                        DAN GLENNON
                        93 Irving Ter
                        Bloomfield, NJ 07003-3812



                        Dan Grimestad
                        2002 90TH AVE N
                        MOORHEAD, MN 56560



                        DAN LINDBOM
                        12193 SE 175TH LOOP
                        SUMMERFIELD, FL 34491



                        Dan Walker
                        137 Dexter Dr
                        Martinsburg, WV 25405-5384



                        DAN WALKER
                        P.O. BOX 412
                        HAVRE, MT 59501



                        Dana F Spratt
                        212 VISTA COURT
                        CHARLES TOWN, WV 25414



                        Dana Kopher
                        6511 Remus Dr
                        New Port Richey, FL 34653-5515
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 39 of 236

                        DANE KAROLAK
                        111 OLEAN RD
                        DERRICK CITY, PA 16727



                        Daniel Banks
                        6411 CAPITOL PLAZA
                        OMAHA, NE 68132



                        DANIEL C KELLY
                        PO Box 448
                        Springfield, KY 40069-0448



                        DANIEL DACQUA
                        199 Bergen Ave
                        West Deptford, NJ 08086-2145



                        DANIEL DASILVA
                        891 LAKEKNOLL DR
                        SUNNYVALE, CA 94089-2557



                        DANIEL DESJARDINS
                        563 Walker Rd
                        Waynesville, NC 28786-8776



                        DANIEL JOHNSON
                        92928 KNAPPA DOCK ROAD
                        ASTORIA, OR 97103



                        DANIEL KINNE
                        8114 BRIDGEPORT WAY SW APT D
                        LAKEWOOD, WA 98499-2610



                        DANIEL L KIESTER
                        4188 N Player Dr
                        Coeur D Alene, ID 83815-1603
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 40 of 236

                        DANIEL MOCCERO
                        112 E Turnbull Ave
                        Havertown, PA 19083-2419



                        DANIEL OWENS
                        1200 S Apache Dr
                        Wichita, KS 67207-2806



                        DANIEL PODBREGER
                        4032 Kildare St
                        Eugene, OR 97404-1204



                        DANIEL SOWERS
                        1826 S 41st St
                        Temple, TX 76504-6651



                        DANIEL THOMAS
                        76 Blue Lake Rd
                        Greenville, SC 29617-6802



                        DANIEL WENDEL
                        58 E Meadow Ln
                        Ellisville, MO 63021-4749



                        DANIEL WILLIAMS
                        9362 County Road 65 NE
                        Deer River, MN 56636-2755



                        DANIEL WINEBERG
                        4599 Brookhill Ter
                        Riverside, CA 92509-4046



                        DANILO AGUILAR CUADRA
                        Colonia Centroamerica L825
                        A 301
                        MANAGUA, , 14048
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 41 of 236

                        DANNIE GILL
                        1620 Karmel Dr
                        Winston Salem, NC 27127-5808



                        DANNY SCHWABENLAND
                        3430 S FAIRFAX ST
                        DENVER, CO 80222



                        DARCY R KUBA
                        3423 Alohea Ave
                        Honolulu, HI 96816-2207



                        Darryl Hushaw
                        1858 TEAK COURT
                        HENDERSON, NV 89014



                        DARRYL SMITH
                        129 Carter St
                        Saint Robert, MO 65584-4607



                        DARYL R WITT
                        PO Box 879271
                        Wasilla, AK 99687-9271



                        DAVE DEVRIES
                        7246 S Pierson St
                        Littleton, CO 80127-2852



                        Dave McWilliams
                        POB 471, 910 KEVIN COURT
                        SOUTH PEKIN, IL 61564



                        DAVE SHREEVE
                        408 Donaldson Ct
                        Suisun City, CA 94585-3751
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 42 of 236

                        Dave WINFREE
                        2195 Tamarack Cove Dr
                        Hastings, MI 49058-7735



                        DAVID BOCOCK
                        26620 LORENZ ST
                        MADISON HEIGHTS, MI 48071-3708



                        DAVID A BURCHALEWSKI
                        63 GORDON AVE
                        WEST SENECA, NY 14224-1144



                        DAVID A. HUETT
                        230 S 25TH AVE APT B7
                        BRIGHTON, CO 80601-2657



                        David Ahlberg
                        306 EAST 200 SOUTH
                        VALPARAISO, IN 46383



                        David Alexander
                        2626 Natchez Ct
                        League City, TX 77573-3034



                        DAVID ALLEN
                        23201 Glenn Hill Cir
                        Chugiak, AK 99567-6281



                        David B Wright
                        987 FOUNTAIN AVENUE
                        MONTEREY, CA 93940



                        DAVID BACKES
                        34427 Bentley Pl
                        Fremont, CA 94555-2303
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 43 of 236

                        DAVID BLESSING
                        8230 Furlong Cir
                        Indianapolis, IN 46256-4321



                        DAVID BOESE
                        5595 S 930 E
                        Wolcottville, IN 46795-9794



                        DAVID BRADSHAW
                        247 Tolstoy Ln
                        Severna Park, MD 21146-2154



                        DAVID BRAFORD
                        1458 Kevin Ave
                        Redlands, CA 92373-5623



                        DAVID BRINKLEY
                        7592 ANN ST
                        RIVERDALE, GA 30274



                        David Brown
                        921 N 1ST STREET
                        FAIRMONT CITY, IL 62201



                        DAVID CARNEY
                        1440 PLEASANT ST
                        APT 11
                        CINCINNATI, OH 45202


                        David Carter
                        6 Saratoga Ct
                        North Little Rock, AR 72116-4421



                        DAVID CHAPMAN
                        2500 Sunrise Ave
                        Lafayette, IN 47904-2330
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 44 of 236

                        DAVID CHARTIER
                        193 Turnpike Rd
                        Montague, MA 01351-9570



                        DAVID CIRILLO
                        160 Cherry St
                        Malden, MA 02148-1633



                        DAVID CLAUSIUS
                        207 Peggy Dr
                        Clarksville, TN 37042-3365



                        DAVID CORCILIUS
                        2380 County Road 6
                        Phelps, NY 14532-9534



                        DAVID COX
                        510 W 4th St
                        Buchanan, MI 49107-1127



                        David D Haddock
                        1521 N MIRROR ST
                        AMARILLO, TX 79107



                        DAVID DANIELS
                        2202 62ND AVE NW LOT 6
                        OLYMPIA, WA 98502-0907



                        DAVID DERICKSON
                        7014 Strawberry Dr
                        Fort Wayne, IN 46825-3652



                        DAVID DEVOLT
                        P.O. BOX 803299
                        DALLAS, TX 75380
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 45 of 236

                        DAVID DUDAS
                        6329 S. BANNING ST
                        GILBERT, AZ 85298



                        DAVID EASTMAN
                        PO Box 106
                        Harwich Port, MA 02646-0106



                        DAVID ECKHARDT
                        43403 140TH ST
                        BLUE EARTH, MN 56013



                        DAVID ELLISON
                        110 Sunnyside Dr
                        Oak Hill, WV 25901-3365



                        DAVID F. FERREE
                        516 N APPLE STREET
                        GEORGETOWN, OH 45121



                        David Fuller
                        6660 OAKWOOD CIRCLE
                        INDIAN HEAD, MD 20640



                        DAVID FUTRELL
                        187 COSTON RD LOT 3
                        RICHLANDS, NC 28574-7150



                        DAVID G QUEEN
                        3773 UNIVERSITY DR
                        APT 208
                        IRVINE, CA 92612-4668


                        DAVID GARBERN
                        124 Tudor Dr
                        North Wales, PA 19454-1626
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 46 of 236

                        DAVID GETTY
                        706 Pleasantview Ave
                        Scotia, NY 12302-1619



                        DAVID GLEN RICE
                        1802 Swarthmore St
                        Alexandria, LA 71301-4524



                        DAVID HALL
                        1007 Princeton Ave
                        Princeton, WV 24740-3227



                        DAVID HARTMAN
                        2 Alexander Ave
                        New Bloomfield, PA 17068-8021



                        DAVID HARVEY
                        1501 Chestnut St
                        Pekin, IL 61554-2242



                        DAVID HAYNES
                        1100 COLMAR DRIVE
                        PLANO, TX 75023-2808



                        DAVID HAYNES
                        1100 Colmar Dr
                        Plano, TX 75023-2808



                        DAVID HIBSCHER
                        10233 Dallam Ln
                        Fort Worth, TX 76108-4997



                        DAVID HOLDEMAN
                        3512 S 82nd St Apt 3
                        Omaha, NE 68124-4051
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 47 of 236

                        David Hornung
                        72 Beard Ave
                        Buffalo, NY 14214-1671



                        DAVID HUFFMAN
                        1791 WOOD ST
                        FORTUNA, CA 95540



                        DAVID KAISER
                        406 Waters Cemetery Rd
                        Statesboro, GA 30458-4086



                        DAVID KINGSLEY
                        773 Stone Arbor Dr
                        Randleman, NC 27317-8176



                        DAVID KROEN
                        103 MARY ANN DR.
                        FRIENDSWOOD, TX 77546



                        DAVID L SAMSEL
                        PO Box 329
                        Orofino, ID 83544-0329



                        DAVID MCCORMICK
                        1462 NW SARKISIAN DR
                        SEAL ROCK, OR 97376



                        DAVID MILLER
                        PO Box 15265
                        Rio Rancho, NM 87174-0265



                        DAVID NORMAN
                        11334 CUMBERLAND RD
                        DEMOTTE, IN 46310
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 48 of 236

                        DAVID PADRINO
                        6341 Antares Rd NE
                        Albuquerque, NM 87111-1219



                        DAVID PHALEN
                        9608 Oviedo St
                        San Diego, CA 92129-3828



                        DAVID PIERRE
                        7600 IRVING AVE N
                        BROOKLYN PARK, MN 55444



                        DAVID POLK
                        1206 JENNER AVE
                        APT 21
                        EFFINGHAM, IL 62401-1622


                        DAVID PREIS
                        3213 MYRLE ST APT D
                        ALTON, IL 62002-4899



                        DAVID QUEEN
                        3773 UNIVERSITY DRIVE
                        APT 208
                        IRVINE, CA 92612


                        DAVID REINHART
                        1250 N Hemlock Rd
                        Charlestown, NH 03603-4628



                        DAVID RICE
                        1802 VIRGINIA ST
                        NORMAN, OK 73071



                        DAVID RICHMOND
                        647 Robert St
                        Lansing, MI 48910-5434
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 49 of 236

                        DAVID SCHREYER
                        PO Box 321
                        Clarence, NY 14031-0321



                        DAVID SEARFOSS
                        23 Walnut St
                        White Haven, PA 18661-3900



                        DAVID SHERMAN
                        161 SMITH BALLARD ST
                        APT 3
                        RICHMOND, KY 40475-2837


                        DAVID SILVEYRA
                        1450 S McBride Ave
                        Commerce, CA 90040-5617



                        DAVID SOWLES
                        3706 PLAINS DR
                        SHEPPARD, MT 59079



                        DAVID SWEENEY
                        1558 REBECCA
                        MEMPHIS, TN 38111



                        DAVID THOMPSON
                        10240 Frasure Helber Rd
                        Logan, OH 43138-9580



                        DAVID THOMPSON
                        PO Box 1007
                        Palmer, AK 99645-1007



                        DAVID THRUSH
                        3718 76TH ST
                        KENOSHA, WI 53142
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 50 of 236

                        DAVID TONDREAU
                        12044 E Louisiana Ave
                        Aurora, CO 80012-4256



                        DAVID VAUGHN
                        292 HOMBERG RD
                        GOLCONDA, IL 62938



                        David Vickerman
                        2704 Perry Ln
                        Alvin, TX 77511-3821



                        DAVID WAHL
                        90 HOWARD ST
                        APT 204
                        WELLSVILLE, NY 14895


                        DAVID WARGO
                        412 ALVARADO DR SE APT 206W
                        ALBUQUERQUE, NM 87108-2951



                        DAVID WENCEL
                        4512 S Whipple St
                        Chicago, IL 60632-2541



                        David Wood
                        2812 LINCOLN AVE
                        ALAMEDA, CA 94501



                        DAVID ZYLKA
                        2325 W 10TH ST
                        DULUTH, MN 55806



                        DEAN DOYLE
                        2421 MADISON ST
                        APT 39
                        CLARKSVILLE, TN 37043
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 51 of 236

                        DEBORAH DOYLE
                        27950 E 77th St S
                        Broken Arrow, OK 74014-2606



                        DEL ANDREW
                        5844 BUSHBERRY CT.
                        WINSTON SALEM, NC 27105



                        DENIS KAMINSKI
                        76 COREY LN APT 3
                        NIANTIC, CT 06357-1343



                        Denis McGurin
                        6515 Wood Pointe Dr
                        Glenn Dale, MD 20769-2116



                        DENNIS B MEYNEN
                        12658 Wilson Ave
                        Fork, MD 21051-9707



                        DENNIS BAKER
                        76 Mansfield Ave
                        Shelby, OH 44875-1646



                        DENNIS BARTON
                        1899 N WESTWOOD #C PMB-301
                        POPLAR BLUFF, MO 63901



                        DENNIS DITMER
                        229 Mooreland Ave
                        Carlisle, PA 17013-3723



                        DENNIS KEY
                        1189 La Vida Ln
                        Arroyo Grande, CA 93420-7112
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 52 of 236

                        DENNIS KIICK
                        144 RED HILL CIRCLE
                        SPEEDWELL, TN 37870



                        DENNIS MAKOWSKI
                        413 E Saint Clair St
                        Almont, MI 48003-8702



                        DENNIS MCCAHON
                        16 Orchard Ln
                        Chelmsford, MA 01824-1324



                        DENNIS NAKATA
                        55 S KUKUI ST APT 810
                        HONOLULU, HI 96813-2313



                        DENNIS PAULSEN
                        2827 Lorton Ave
                        Davenport, IA 52803-2153



                        DENNIS PAULSEN
                        2827 LORTON AVE.
                        DAVENPORT, IA 52803



                        DENNIS SEELY
                        840 N SPRUCE ST LOT 32
                        RAPID CITY, SD 57701-1352



                        DENNIS SZTABA
                        38942 MOUNT KISCO DR
                        STERLING HEIGHTS, MI 48310



                        DENNIS WALKER
                        1838 N 37th Pl
                        Phoenix, AZ 85008-3912
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 53 of 236

                        DENNIS WERTZ
                        4041 MAHER ST
                        NAPA, CA 94558-2242



                        DENNIS WRIGHT
                        10930 PALOMINO BEND
                        SAN ANTONIO, TX 78254



                        DEREK SHAW
                        26 BROADWAY STREET EAST
                        PARIS, ON N3L2R4



                        derek smith
                        6639 Brunning Glen Ct
                        Charlotte, NC 28215-3708



                        DERRICK HARLAND #445553
                        PO BOX 300
                        DORM 304
                        MARCY, NY 13403-0300


                        DERRYL ICAMEN
                        9546 METRO ST
                        DOWNEY, CA 90240



                        DEVIN BLEDSOE
                        3813 AMBER WAY CIR SW
                        ROANOKE, VA 24018



                        DEWAIN A SHUPP
                        160 Bernoulli St
                        Reno, NV 89506-8704



                        DICK RIEGER
                        4711 W HWY 22
                        HORNBEAK, TN 38232
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 54 of 236

                        DICK SIROLA
                        468 Coon Hill Rd
                        Colchester, VT 05446-7344



                        DICK STALEY
                        910 Golden Prados Dr
                        Diamond Bar, CA 91765-1928



                        DJS INTL. SERVICES, INC.
                        4215 GATEWAY DRIVE
                        SUITE 100
                        COLLEYVILLE, TX 76034


                        DON BOOTH
                        PO Box 497
                        Stevenson, WA 98648-0497



                        DON BRENNAN
                        3101 W Kinley Blvd
                        McHenry, IL 60050-8277



                        DON DEPEW
                        6 BARON DEHIRSH RD
                        CROMPOND, NY 10517



                        DON HARMON
                        PO Box 1646
                        Corpus Christi, TX 78403-1646



                        DON HERING
                        2822 100th St E
                        Northfield, MN 55057-4351



                        DON KERUTIS
                        5623 Cecil St
                        Detroit, MI 48210-1963
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 55 of 236

                        DON MCFARLAND
                        OSWEGO HEALTH AND REHAB
                        1104 OHIO ST
                        OSWEGO, KS 67356


                        DON PRITCHARD
                        PO Box 221
                        Nevis, MN 56467-0221



                        DON TAYLOR
                        317 N SCOTT ST TRLR 1
                        RANTOUL, IL 61866-1475



                        DON VAN EKEREN
                        135 E MAIN ST
                        BOX 179
                        HARTFORD, IA 50118-0179


                        DONALD AUGUSTYNIAK
                        9627 S 87th Ave
                        Palos Hills, IL 60465-1105



                        DONALD BERHENT
                        807 Glenhurst Rd
                        Willowick, OH 44095-4312



                        DONALD DOUGLAS
                        422 AUTUMN CT
                        COLUMBIA, IL 62236



                        Donald George Colomb
                        38399 MENKE RD.
                        HEMPSTEAD, TX 77445



                        DONALD GINGERICH
                        PO BOX 14
                        PARNELL, IA 52325
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 56 of 236

                        Donald Grant
                        17 Huckleberry Ln
                        Ballston Lake, NY 12019-1529



                        DONALD JOHNSON
                        25 Rash Rd
                        Asheville, NC 28806-1831



                        Donald Jones
                        1037 BARRENS VILLAGE COURT
                        ROANOKE, VA 24019



                        DONALD KABEL
                        431 Lewis St
                        Watervliet, MI 49098-9345



                        Donald Laffranchi
                        1348 LONGSPUR CT
                        MCKINLEYVILLE, CA 95519



                        DONALD LAKIE
                        6456 Carson Dr
                        East Syracuse, NY 13057-1503



                        DONALD LOWE JR
                        1418 BIG LEAF LOOP
                        APEX, NC 27502



                        DONALD LOWERY
                        219 S Cherry St
                        Hartford City, IN 47348-2402



                        DONALD SHROFF
                        9052 E 40th St
                        Tulsa, OK 74145-3713
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 57 of 236

                        DONALD SMILEY #313532
                        IB-43
                        COYOTE RIDGE CORRECTIONS CTR
                        P O BOX 769
                        CONNELL, WA 99326

                        DONALD WIXSON
                        2155 ALPINE VIEW DR
                        RESCUE, CA 95672



                        DONALD WOOD
                        7009 E Mesa Grande Dr
                        Tucson, AZ 85715-3230



                        Donn Calkins
                        4696 Olde Bailey Way
                        Columbus, OH 43213-2026



                        DOOLITTLE MEDIA LTD
                        DOOLITTLE LANE
                        TOTTERNHOE
                        EATON BRAY
                        BEDFORDSHIRE, GBR LU6 1QX

                        DOUG DE VELBISS
                        2821 FOX PLACE
                        NAMPA, ID 83687



                        DOUGLAS BINISH
                        2110 Xanthus Ln N
                        Minneapolis, MN 55447-2056



                        DOUGLAS DENNING
                        403 BELMONT ST
                        Labelle, FL 33935-9647



                        DOUGLAS FERGUSON
                        3014 GRAND FIELDS LN.
                        MEMPHIS, TN 38119
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 58 of 236

                        DOUGLAS G BELL
                        1117 Summer Ave
                        Burlingame, CA 94010-3336



                        DOUGLAS J MAJOR
                        5644 INVERCHAPEL RD
                        SPRINGFIELD, VA 22151-2026



                        DOUGLAS L. OKEEFE & ASSOC. P.A.
                        1111 BRICKELL AVENUE
                        SUITE 1300
                        MIAMI, FL 33131


                        Douglas Niebla
                        826 W 31ST ST
                        HIALEAH, FL 33012



                        DOUGLAS ROMAN
                        4500 BASELINE RD
                        APT #2102
                        BOULDER, CO 80303-8216


                        Douglas Wilde
                        15803 Peach Walker Dr
                        Bowie, MD 20716-1651



                        DR KARL KING
                        2207 Bancroft St Apt 807
                        Houston, TX 77027-3723



                        DR. REGIS H. RHEB PHD
                        4215 Slater Ave
                        Nottingham, MD 21236-2721



                        DUANE CHASE
                        1529 LINCOLN ST APT 1
                        RED BLUFF, CA 96080-2693
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 59 of 236

                        DUANE FRISBY
                        1085 S 600 E
                        Payson, UT 84651-4559



                        DUANE HARMELINK
                        420 E Adams Ave
                        Riverton, WY 82501-4413



                        DUSTIN DIAS
                        1638 GENTEEL RIDGE ROAD
                        WELLSBURG, WV 26070



                        DUSTIN SMITH
                        5951 Ocala Ct
                        Galloway, OH 43119-8561



                        Dwight Abrell
                        35000 ABRELL LANE
                        FREEDOM, IN 47431



                        DWIGHT FAULTERSACK
                        11031 SANDY SPRING DR
                        NEKOOSA, WI 54457



                        DWIGHT LEEVY
                        4448 RIVER RIDGE CT
                        PHILADELPHIA, PA 19129



                        E DUARTE
                        6850 Deer Run Dr
                        Alexandria, VA 22306-1124



                        E MARTINEZ
                        368 HAMILTON ST
                        APT D
                        SOMERSET, NJ 08873-5528
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 60 of 236

                        EAN ALEXANDER
                        2140 N Springfield Ave
                        Chicago, IL 60647-3439



                        EARL BERLIN
                        1707 Hickory Way
                        San Antonio, TX 78264-4217



                        EARL BONNECARRE
                        6216 E Cochise Rd
                        Scottsdale, AZ 85253-1218



                        EARL SHAMWELL
                        1407 Kennedy St NW
                        Washington, DC 20011-6824



                        EARL SWANSON
                        303 S Kline St
                        Aberdeen, SD 57401-4451



                        EARL TAITT MD
                        4151 HUNTERS PARK LN
                        STE 100
                        ORLANDO, FL 32837-3617


                        EARL W FRIESE
                        105 W SURREY RD
                        FARWELL, MI 48622



                        EARL W WANKLIN III
                        1414 ASHTON GLENN DRIVE
                        SURFSIDE BEACH, SC 29575



                        EARNEST BAKER
                        PO Box 200
                        Ignacio, CO 81137-0200
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 61 of 236

                        ED BARBER
                        5511 Waxhaw Hwy
                        Monroe, NC 28112-6757



                        Ed Beck
                        2107 SHADY BEND
                        Pearland, TX 77581



                        ED TYLER
                        8113 Lee Jackson Cir
                        Spotsylvania, VA 22553-3819



                        EDDIE PAUL
                        1909 JIM ARMSTRONG RD
                        KNOXVILLE, TN 37914



                        EDGAR EAKIN #121724 M5-263
                        HCF
                        PO BOX 1568
                        HUTCHINSON, KS 67504


                        EDISON CEDENO
                        3507 Windsor Ave
                        Kansas City, MO 64123-1137



                        EDMUND COWLEY
                        339 E 1st St
                        Litchfield, MN 55355-2230



                        EDMUND F PLASECKI
                        9947 CAMBRIDGE CT APT C
                        MOKENA, IL 60448-7913



                        EDMUND PIASECKI
                        9947 Cambridge Ct # C
                        Mokena, IL 60448-7913
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 62 of 236

                        EDUARD MODEL ACCESSORIES, SPOL.S R.O.
                        MIROVA 170
                        435 21
                        OBRNICE, CZE


                        EDWARD BRYAN
                        156 DONNER AVE
                        APT B
                        ROSEVILLE, CA 95678


                        EDWARD CRAWFORD
                        5154 W 140th St
                        Hawthorne, CA 90250-6523



                        Edward Dvorak
                        69 RUS SIMS HEIGHTS
                        GROTON, CT 6340



                        EDWARD EARLY
                        115 EAST MELROSE AVE.
                        APT 225A
                        BALTIMORE, MD 21212


                        EDWARD FISHER
                        7632 MIDWOOD DR
                        NORTH CHARLESTON, SC 29420



                        EDWARD GILLIGAN
                        9101 Barberry Ln
                        Hickory Hills, IL 60457-1213



                        EDWARD HERNANDEZ
                        34 Adrianne Ln
                        Staten Island, NY 10303-2139



                        Edward Kee
                        213 SOUTH 9TH ST
                        PO BOX 83
                        COOPERSBURG, PA 18036
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 63 of 236

                        EDWARD KENAVAN
                        4712 Sullivan Blvd
                        Virginia Beach, VA 23455-5802



                        EDWARD SHEDLOCK
                        626 N Main St
                        Wilkes Barre, PA 18705-1741



                        EDWARD SONJU
                        PO Box 273
                        Kalispell, MT 59903-0273



                        Edward VanHuss
                        2017 Holbeach Dr
                        Murfreesboro, TN 37130-5851



                        Edward Wisniewski
                        3790 SALEM LN
                        CLOVIS, CA 93619



                        EDWARD WITLEN
                        3749 Planters Creek Cir E
                        Jacksonville, FL 32224-7667



                        EDWARD ZIRKEL
                        209 W VINE AVE
                        MESA, AZ 85210



                        EDWIN MORALES - ICC 1073
                        8536 NW 66TH ST
                        MIAMI, FL 33195



                        EDWIN QUIROZ
                        PO Box 572
                        Rixeyville, VA 22737-0572
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 64 of 236

                        Eli Raisovich Jr.
                        5019 W 12TH ST
                        SPEEDWAY, IN 46224



                        ELI WEISS
                        7165 Magruder St
                        La Mesa, CA 91942-1416



                        Eliot Brown
                        194 EAST CHESTER STREET
                        KINGSTON, NY 12401



                        ELLIOT FLIETNER
                        732 Cty Rd D
                        Phillips, WI 54555-1446



                        ELLIOTT DEWAR
                        114 MC LEAN ST
                        LEWISVILLE, MN 56060



                        ELVIN FAGINS
                        PO BOX 720515
                        SAN JOSE, CA 95172



                        EMBASSY SUITES
                        2401 BASS PRO DR
                        GRAPEVINE, TX 76051



                        EMERSON AYRES
                        PO Box 211206
                        Royal Palm Beach, FL 33421-1206



                        EMERY HICKS
                        1980 MILNER ST
                        ALEXANDER CITY, AL 35010-6618
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 65 of 236

                        EMIL ORENICK
                        4780 BRIAR RD
                        CLEVELAND, OH 44135



                        EMIL SALINAZ
                        846 Bidwell St
                        West Saint Paul, MN 55118-5718



                        EMPLOYEE SOLUTIONS LP
                        1518 LEGACY DRIVE
                        SUITE 240B
                        FRISCO, TX 75034


                        ENOS MAST
                        6693 Route 305
                        Belfast, NY 14711-8653



                        Eric Biffle
                        11708 Norwegian Wood Dr
                        Austin, TX 78758-3559



                        ERIC EVANS
                        917 College Ln
                        Allentown, PA 18103-4614



                        Eric Flesher
                        615 EAST GRANT ST.
                        OLYPHANT, PA 18447



                        ERIC FOWLER
                        434 Nevin St Fl 1
                        Lancaster, PA 17603-3358



                        ERIC GRIESEMER
                        5130 N Placita Del Lazo
                        Tucson, AZ 85750-1535
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 66 of 236

                        Eric Hannah
                        473 BAKER AVE.
                        VENTURA, CA., CA 93004



                        Eric Klein
                        2946 Evening Dew Dr
                        Woodstock, MD 21163-1498



                        ERIC MORRIS
                        4258 SIMMS ROAD
                        LAKELAND, FL 33810-0402



                        ERIC ODELL
                        3410 N PACIFIC HWY SPC 21
                        MEDFORD, OR 97501-1308



                        ERIC STEIGER #158418
                        986 Norwich New London Tpke
                        Uncasville, CT 06382-1928



                        ERICK WIZARD OLDHAM
                        81 KENWICK ROAD
                        KENWICK
                        PERTH, , 6107


                        ERIN MORHART
                        914 VAUGHAN STREET W
                        MOOSE JAW, SK S6H 5N8



                        Ernest Galvan
                        BROWNSVILLE POSTAL CENTER
                        1225 N EXPRESSWAY STE C1-103
                        BROWNSVILLE, TX 78520


                        ERNEST TRUMAN
                        313 HOMECREST RD
                        JACKSON, MI 49201
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 67 of 236

                        ERNESTO VIDAL
                        701 N INTERNATIONAL BLVD
                        STE 119-287
                        HIDALGO, TX 78557


                        esteban garcia
                        610 South Ave
                        Jim Thorpe, PA 18229-1119



                        ETSUO MOROHOSHI
                        9700 FOREST GLEN PLACE
                        LAS VEGAS, NV 89134



                        EUGENE BIGAOUETTE
                        193 COUNTY ROUTE 44
                        ARGYLE, NY 12809



                        EUGENE BOSS
                        135 NW 2ND AVE
                        ONTARIO, OR 97914



                        Eugene Gaffney
                        373 Zion Rd
                        Hillsborough, NJ 08844-2515



                        EUGENE RUSH
                        1561 PALMETTO TYRONE RD
                        SHARPSBURG, GA 30277



                        EVELYN JANSEN
                        LUDWIG-TRICK-STR. 28
                        KEHL, , 77694



                        EVERETT VACUUM
                        2318 BROADWAY
                        EVERETT, WA 98201
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 68 of 236

                        FAKE ACCOUNT
                        1115 CROWLEY DR
                        CARROLLTON, TX 75006



                        FALCON INDUSTRIES
                        P.O. BOX 42-093
                        HOMEDALE
                        WELINGTON, NZL .


                        Fanucci, Jerome
                        4 CONSTITUTION ROAD
                        LEXINGTON, MA 2421



                        FARON BAKER
                        6315 E 1200 S # 90
                        Geneva, IN 46740-9408



                        FATHER RONALD LEE GREEN M.M.
                        P O BOX 156
                        WORCESTER, NY 12197



                        FEDERAL EXPRESS CORP.
                        942 SOUTH SHADY GROVE ROAD
                        MEMPHIS, TN 38120



                        FEDEX FREIGHT
                        2200 FORWARD DRIVE
                        HARRISON, AR 72602-0840



                        FEDEX TRADE NETWORKS TRANSPORT & BROKERA
                        128 DEARBORN STREET
                        BUFFALO, NY 14207-3198



                        FELIPE PALIZA
                        10326 WELLEBY ISLES LN
                        APT/SUITE
                        SUNRISE, FL 33351-8295
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 69 of 236

                        FORD MOTOR CREDIT
                        NATIONAL BANKRUPTCY SERVICE CENTER
                        PO BOX 62180
                        COLORADO SPRINGS, CO 80962


                        FORREST BLOOM
                        28730 Diesing Dr
                        Madison Hts, MI 48071-4542



                        FOY MCDAVID JR
                        515 RENFORD ROAD
                        APT B515
                        KNOXVILLE, TN 37919-4377


                        FRANCIS ANGELIC
                        1155 CLEVENGER DR
                        ARROYO GRANDE, CA 93420-1810



                        FRANCIS E MASSET
                        123 HILLCREST TRAILER CT
                        TAYLORVILLE, IL 62568



                        FRANCOIS MORIN
                        115-A NARCISSE-POIRIER
                        BLAINVILLE, QC J7C5C5



                        FRANK BLANKOWSKI
                        20326 KENSINGTON WAY
                        LAKEVILLE, MN 55044



                        FRANK BRENNAN
                        524 N WEST BLVD
                        NJ VETS HOME
                        VINELAND, NJ 08360-2895


                        FRANK BURGHART
                        370 Hillside Rd
                        King Of Prussia, PA 19406-3153
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 70 of 236

                        FRANK COLUCCI
                        366 Charles St
                        Iselin, NJ 08830-1244



                        FRANK FIALKOWSKI
                        291 Riverboat Rd
                        Dayton, NV 89403-8028



                        FRANK FRISONE
                        27614 86th Ave E
                        Graham, WA 98338-9101



                        FRANK GIORGIO
                        4228 2ND AVE N
                        ST PETERSBURG, FL 33713



                        FRANK HOLM
                        25333 Elder Ave
                        Moreno Valley, CA 92557-7502



                        Frank J Koval
                        2514 Pinoak Ln
                        Reston, VA 20191-4229



                        Frank McBride
                        5117 Violet Bank Dr
                        Virginia Beach, VA 23464-5623



                        FRANK NUANEZ, JR.
                        25978 N 165th Ln
                        Surprise, AZ 85387-6850



                        FRANK PEACOCK
                        2212 Whitewater Dr
                        Bertram, TX 78605-4173
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 71 of 236

                        Frank Randall
                        7700 Via Bueno NE
                        Albuquerque, NM 87113-1285



                        FRANK SCHIFFEL
                        N 1711 BRIDGEWOOD LN
                        ELLENSBURG, WA 98926



                        FRANK SCOTT
                        3940 Scott Rd
                        State College, PA 16801-2534



                        FRANKLIN CUNUPP #333002
                        990 WISACKY HWY
                        LEE C.I.
                        BISHOPVILLE, SC 29010-1775


                        FRED BENNAGE
                        201 N BLOSSOM ST APT 17
                        SHENANDOAH, IA 51601-1241



                        FRED D HARRIS III
                        5427 INDIAN PIPE ST
                        SAN ANTONIO, TX 78242



                        Fred Matas
                        70-875 DILLON ROAD   SPACE#5
                        DESERT HOT SPRINGS, CA 92241



                        FRED W. JONES
                        22 SHANDA CT
                        HAMILTON, OH 45013



                        Fred Wiedmann
                        47 Bellamy Rd
                        Dover, NH 03820-4326
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 72 of 236

                        FREDERICK BANKS
                        10763 Alum Springs Rd
                        Culpeper, VA 22701-7021



                        FREDERICK BRYAN
                        910 Riddick Rd
                        Millington, TN 38053-5165



                        FREDRICK GOETTSCHE
                        1027 Taylor Rd
                        Brighton, MI 48114-7615



                        FREDRICK WENDT
                        10295 Bennit Ln
                        Argonne, WI 54511-8912



                        FRONTIER COMMUNICATIONS
                        P.O. BOX 709
                        SOUTH WINDSOR, CT 06074-9998



                        FÃ¡bio Fintelman
                        CondomÃ-nio ImpÃ©rio dos Nobre
                        Quadra 4 conjunto A casa 07-A
                        SOBRADINHO, , 73251-901


                        G BRUNI
                        84111 Lola Dr
                        Diamondhead, MS 39525-4053



                        GABRIEL CHACON
                        601 N Oak St
                        Santa Paula, CA 93060-1734



                        Gabriel Gonzalez
                        Soler 1168
                        ZARATE, , 2800
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 73 of 236

                        GABRIEL PALMIERI
                        1606 GOFF CIRCLE
                        CORDELE, GA 31015



                        gabriel rodriguez
                        10400 NW 33RD STREET SUITE 250
                        DORAL, FL 33172



                        GABRIELE DE PLANO
                        6319 Brocketts Xing
                        Alexandria, VA 22315-3552



                        GALE GEMBER
                        200 East St
                        New Virginia, IA 50210



                        GARALD G GASKO
                        3138 S Normal Ave
                        Chicago, IL 60616-3110



                        GARFIELD DAVISTER
                        E274 Hill Rd
                        Luxemburg, WI 54217-7634



                        GARO POSHOGHLIAN
                        124 ROGER CHAFFEE SQUARE
                        BEAR, DE 19701



                        GARRETT M LIBY
                        912 HAMPTON LN
                        CANTON, MO 63435



                        GARRY MACNAB
                        10610 111 ST NW #105
                        EDMONTON, AB T5H 3E9
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 74 of 236

                        garry mayer
                        6444 mckenzie dr.
                        DUNCAN, BC V9L 5R9



                        GARRY PARK
                        98-517 Kamahao Pl Apt B
                        Pearl City, HI 96782-2405



                        GARY ATKINS
                        3023 Wedgewood Dr
                        Fayetteville, NC 28301-7602



                        GARY BEACH
                        509 W AGENCY RD TRLR 17
                        W BURLINGTON, IA 52655-1618



                        GARY BILKE
                        226 Ayers Cir
                        Grant, AL 35747-9416



                        GARY BURKHARDT
                        4409 Willys Pkwy
                        Toledo, OH 43612-2131



                        GARY CHAMBERS
                        60 Cliff Dr
                        Saint Louis, MO 63125-4041



                        GARY CONKLIN
                        8356 SW PFAFFLE ST APT 122
                        PORTLAND, OR 97223-8479



                        GARY CURTIS
                        13176 Rhonda Dr
                        Denham Springs, LA 70706-0236
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 75 of 236

                        GARY DAILEY
                        6224 Big Oak Ln
                        Charlotte, NC 28227-2421



                        GARY DOGAN
                        3110 MEADOWWOOD RD
                        ROANOKE, VA 24014



                        GARY E MYERS
                        5317 W Wheatridge Ln
                        West Jordan, UT 84081-5839



                        GARY GAAD
                        243 S HELM
                        FRESNO, CA 93727



                        GARY GARSIDE
                        1102 W Oxford Dr
                        Tempe, AZ 85283-1600



                        GARY GERLACH
                        980 CLAYTON ST
                        COMMERCE, GA 30529-2802



                        GARY GREENMAN
                        9521 W Appling Dr
                        Boise, ID 83704-4104



                        GARY HAARS
                        8745 McKenzie Farm Dr
                        Ooltewah, TN 37363-5990



                        GARY HEIDEN
                        4820 S EQUITY DR
                        SIOUX FALLS, SD 57106
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 76 of 236

                        GARY HUNTER
                        1047 RODEO WAY
                        APT 16
                        SACRAMENTO, CA 95819-3837


                        GARY KAWABATA
                        4240 SHADY TRAIL CT
                        APT 206
                        NAPERVILLE, IL 60564


                        GARY KRUGER
                        308 Dorsey Dr
                        Franklin, NC 28734-8248



                        GARY LAFOLLETT
                        PO BOX 1363
                        HILLSBORO, OR 97123



                        Gary Leemaster
                        20901 Gorgonia St
                        Woodland Hills, CA 91364-5512



                        GARY MCCLOSKEY
                        3170 MAPLELEAF DR
                        APT 2004
                        LEXINGTON, KY 40509


                        GARY MYERS
                        1130 W Bradshaw Ave
                        Delphi, IN 46923-8547



                        GARY NAU
                        502 Hazlett Ave
                        Wheeling, WV 26003-6927



                        GARY NORDGREN
                        1436 Glen Hill Dr
                        Glendale Heights, IL 60139-2707
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 77 of 236

                        GARY PARCHAN
                        13736 Cornishcrest Rd
                        Whittier, CA 90605-3353



                        GARY POWELL
                        2060 S 233rd St
                        Des Moines, WA 98198-7578



                        GARY SAITO
                        94-1008 Leihaku St
                        Waipahu, HI 96797-5256



                        GARY SCHUETTE
                        1627 N 15th St
                        Sheboygan, WI 53081-2405



                        GARY SCHULTZ
                        317 Broad St
                        Reading, PA 19608-1149



                        GARY TURNER
                        4167 Yeager Rd
                        Douglasville, GA 30135-3854



                        GARY VANDERPOOL
                        1945 Garden Ave
                        Redding, CA 96001-1229



                        GARY WELSH
                        415 Correas St
                        Half Moon Bay, CA 94019-1892



                        GARY YOUNG
                        2635 Rochelle Ave
                        Arcadia, CA 91006-5040
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 78 of 236

                        GARY YOUNG
                        48 Helena St
                        East Brunswick, NJ 08816-3935



                        GAYLA JONES
                        110 N. ROYAL
                        P.O. B OX 281
                        ROYALTON, IL 62983


                        Gemma Dehnbostel
                        219 FLAME AVE
                        MAITLAND, FL 32751



                        GENE A. TRUMBO
                        110 Lake St
                        Lakeside, IA 50588-7794



                        GEOFFREY EASTMAN
                        251 Pawnee St
                        Battle Creek, MI 49014-5454



                        GEORGE ACKLEY
                        202 Lennox Ave
                        Cape May, NJ 08204-3837



                        GEORGE B BACON
                        11525 E RIVERCREST DR
                        SPOKANE VALLEY, WA 99206



                        GEORGE CACHOIR
                        132 Laurel Ln
                        Wantagh, NY 11793-2774



                        GEORGE COLEY
                        2 Wood Owl Ct
                        Sterling, VA 20164-5510
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 79 of 236

                        GEORGE DROMBOSKY
                        97 Englewood Blvd
                        Hamilton, NJ 08610-1028



                        GEORGE EMMENDORFER
                        2815 S Deerfield Ave
                        Lansing, MI 48911-1756



                        GEORGE GASSMAN
                        1606 Pulliam St
                        North Chesterfield, VA 23235-4148



                        GEORGE GIPSON
                        10912 CHANERA AVE
                        INGLEWOOD, CA 90303



                        George Man
                        7 HILLIARD PL
                        ETOBICOKE, ON M9R 2N1



                        GEORGE MARSH
                        325 Longhill St
                        Springfield, MA 01108-1413



                        GEORGE MCDONOUGH
                        8509 GREENWOOD AVE
                        #3
                        TAKOMA PARK, MD 20912


                        GEORGE MURPHY
                        12378 Johnson St NE
                        Blaine, MN 55434-2834



                        GEORGE PAGE III
                        1814 Watercrest Dr
                        Houston, TX 77008-1241
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 80 of 236

                        GEORGE SLACK
                        625 46th Avenue Way
                        Greeley, CO 80634-2005



                        GEORGE SMITH
                        580 Oakstone Dr
                        Roswell, GA 30075-3328



                        GEORGE TRAGER
                        16806 Glenburn Ave
                        Torrance, CA 90504-2021



                        GEORGE WYNN
                        428 E 22ND ST
                        BROOKLYN, NY 11226



                        GERALD A. CONOVER
                        PO Box 7
                        Wilbur, WA 99185-0007



                        Gerald Aldridge
                        1091 NE SUNRISE ST
                        PRINEVILLE, OR 97754



                        GERALD B COLEMAN
                        1517 Buena Vista Dr
                        Denton, TX 76210-3843



                        GERALD CHRISTIAN
                        1825 Sonoma Blvd Apt 511
                        Vallejo, CA 94590-6057



                        GERALD HENDRICKSON
                        615 LAKE STREET
                        PO BOX 186
                        CASCADE, WI 53011
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 81 of 236

                        Gerald Hendrickson
                        PO BOX 186
                        CASCADE, WI 53011



                        GERALD HOLDEN
                        302 Roberts Ave NW
                        Cooperstown, ND 58425-7509



                        GERALD NASH
                        3400 Palmer Dr
                        Amarillo, TX 79109-3979



                        Gerald Powell
                        2525 OLD OAKS DR
                        WACO, TX 76710



                        GERALD STEELE
                        506 SUSANA AVE
                        REDONDO BEACH, CA 90277



                        GERRIE M BAER
                        1115 Bluewater Dr
                        Monticello, IN 47960-1603



                        Gert Stoss
                        Lloyd-G.-Wells-Strasse 29
                        BERLIN, , 14163



                        GEXA ENERGY
                        20455 STATE HIGHWAY 249
                        SUITE 200
                        HOUSTON, TX 77070


                        GILBERT OCHOA
                        367 W OAKWOOD DR
                        TULARE, CA 93274
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 82 of 236

                        GIRARD STROUD
                        2405 BROOKSIDE PARKWAY
                        NEW BERLIN, WI 53151



                        GLEN CARROLL
                        PO Box 63
                        Greenbush, ME 04418-0063



                        GLEN QUIRING
                        PO BOX 201
                        HENDERSON, NE 68371-0201



                        GLENN DAVIS
                        314 Crowley Rd
                        Sabattus, ME 04280-4607



                        GLENN MARTIN
                        4197 Peppertown Rd
                        Mechanicsville, VA 23111-4941



                        GLENN SHEATHELM
                        1530 Beardsley Ave
                        Muskegon, MI 49441-3112



                        Gloye Robert
                        1642D BRANHAM LN
                        SAN JOSE, CA 95118



                        GORDON ALLEN
                        11 Caroline Ave
                        Shrewsbury, MA 01545-5203



                        GORDON E CLARK
                        5149 NE 37th St
                        Kansas City, MO 64117-2728
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 83 of 236

                        GORDON S HOSELTON
                        PO BOX 331
                        BROWNVILLE, NY 13615



                        GORDON WILLIAMS
                        9105 Armadillo Trl
                        Evergreen, CO 80439-6225



                        Graciela Barrï¿½n
                        888 S. DOUGLAS RD. 888
                        UNIT 505
                        CORAL GABLES, FL 33134


                        GRAHAM BANNERMAN
                        10530 US Highway 117 N
                        Willard, NC 28478-7766



                        Graham Cameron
                        396 Forced Rd
                        RUSSELL, ON K4R 1E5



                        GRAINGER
                        100 GRAINGER PARKWAY
                        LAKE FOREST, IL 60045



                        Grant Mayberry
                        3155 Grangemont Rd
                        Glendale, CA 91206-1122



                        GRANT R. JOHNSON
                        193 The Point Ln
                        Church View, VA 23032-2115



                        GREG BRADLEY
                        16510 DEER HAVEN RUN
                        ROSHARON, TX 77583
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 84 of 236

                        GREG BROWN
                        1025 CONKEY ST
                        HAMMOND, IN 46320



                        GREG BROWN
                        1025 Conkey St
                        Hammond, IN 46320-2737



                        GREG HORWITZ
                        1204 MAGNOLIA DR
                        CARROLLTON, TX 75007



                        GREG NORVILL
                        4116 NW 34th St
                        Oklahoma City, OK 73112-3146



                        GREG OGILVIE
                        1426 E Paradise Ave
                        Visalia, CA 93292-5593



                        GREG PROPER
                        340 MAINE STREET
                        APT 1
                        RENO, NV 89502


                        GREG VAUGHT
                        1361 S Salt Pond Ave
                        Marshall, MO 65340-3042



                        GREGGORY SHIBUYA
                        12432 Allin St
                        Los Angeles, CA 90066-6806



                        GREGORY CAMPBELL
                        5129 REDMAN RD
                        BROCKPORT, NY 14420
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 85 of 236

                        Gregory D Smith
                        2449 WOODBRIDGE WAY
                        SCHERTZ, TX 78154



                        GREGORY DUNN
                        1521 Bent Tree Dr
                        Wooster, OH 44691-5931



                        GREGORY JEIN
                        4770 CHERRYWOOD AVE
                        Los Angeles, CA 90018-4011



                        GREGORY SASSONE
                        4 Main St # 99
                        Allenhurst, NJ 07711-1129



                        GREGORY WHITFIELD
                        735 KINGS RUN DR
                        APT 70
                        CINCINNATI, OH 45232


                        GT PRODUCTS
                        501 INDUSTRIAL BLVD
                        GRAPEVINE, TX 76051



                        GUIDELINES PUBLICATIONS LTD
                        UNIT 6 KENSWORTH GATE
                        200-204 HIGH STREET SOUTH
                        DUNSTABLE
                        BEDFORDSHIRE, GBR LU6 3HS

                        Guy Borgeson
                        8228 SNOW EGRET WAY
                        FORT WORTH, TX 76118



                        GUY BRINGLEY
                        3303 Evergreen Cir
                        Walworth, NY 14568-9401
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 86 of 236

                        GUY SIMS
                        PO Box 1121
                        McDonough, GA 30253-1121



                        Hanchang Kuo
                        199 Indian Hill Pl
                        Fremont, CA 94539-6831



                        HANS MOHNEN
                        2801 Cahawba Trl
                        Birmingham, AL 35243-3033



                        HANS SKALLE
                        17605 BREEZY POINT ROAD
                        WOODLAND, MN 55391



                        HARDING TRAVIS
                        1810 Pine Log Rd
                        Skippers, VA 23879-2420



                        HAROLD DOW
                        PO Box 429
                        Corinth, ME 04427-0429



                        HAROLD HYNES
                        3311 Laurel Fork Dr
                        Kingwood, TX 77339-1346



                        HAROLD MORRIS
                        321 N Centre St Apt 2
                        Cumberland, MD 21502-2202



                        Harold Sanford
                        4070 ALTA VISTA AVE
                        SANTA ROSA, CA 95404-1903
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 87 of 236

                        HARRY GRAF
                        1340 NE 13th Ave
                        Ft Lauderdale, FL 33304-1829



                        HARRY HAUGER
                        1933 W BAKERSVILLE EDIE RD
                        SOMERSET, PA 15501



                        HARRY KIRSCHNER
                        2395 Sunset Dr
                        Ventura, CA 93001-2450



                        HARRY WARNER
                        5001 PACIFIC AVE APT 123
                        TACOMA, WA 98408-7651



                        HARVEY ROBART
                        33 Garner Rd
                        Dorchester, MA 02122-2411



                        Hava Gordon
                        621 RACE STREET
                        DENVER, CO 80206



                        HECTOR RAMOS
                        620 E 137TH ST APT 16D
                        BRONX, NY 10454-3126



                        HECTOR TORRES
                        518 Clayton St
                        Victoria, TX 77905-0626



                        HENRY GEORGEFF
                        133 KAY AVE
                        SHEBOYGAN FALLS, WI 53085
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 88 of 236

                        Henry Nottingham
                        9809 Carlton Hills Blvd
                        Santee, CA 92071-1346



                        HENRY PUGH
                        201 W TAZEWELL ST
                        APT 216
                        NORFOLK, VA 23510


                        HERBERT BUYARSKI
                        1701 15th Ave
                        Menominee, MI 49858-2527



                        HERBERT JOY
                        33 WOODLAND HEIGHTS DR APT 21
                        Island Falls, ME 04747-4351



                        HOBBY MERCHANDISER
                        83 SOUTH STREET
                        SUITE 307
                        FREEHOLD, NJ 07728


                        HOLTZBRINK PUBLISHERS LLC, DBA - MPS
                        16365 JAMES MADISON HIGHWAY
                        GORDONSVILLE, VA 22942



                        HORNBY AMERICA
                        PO BOX 99670
                        LAKEWOOD, WA 98496



                        HOWARD GONG
                        1933 Calle Dulce
                        Glendale, CA 91208-3022



                        Howard Weaver
                        26818 Capay St
                        Esparto, CA 95627-2027
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 89 of 236

                        HUBERT TUOHY
                        308 College Ave
                        Newtown Square, PA 19073-3308



                        humphreys john
                        4750 LUDWIG ROAD
                        MURRYSVILLE, PA 15668



                        HYPERSCALE
                        9 YVONNE CRESENT
                        GEORGES HALL, AUS NSW 2198



                        IGOR UGARKIN
                        342 W 71ST ST
                        APT 7B1
                        NEW YORK, NY 10023-3556


                        INGRID STEELE
                        210 WEST YANONALI ST
                        APT 1
                        SANTA BARBARA, CA 93101-3536


                        INLAND PRINTING CORPORATION
                        PO BOX 414
                        SYOSSET, NY 11791



                        INTERNAL REVENUE SERVICE
                        DEPT OF TREASURY
                        MEMPHIS, TN 38101-0069



                        Internal Revenue Service
                        Special Procedures - Insolvency
                        PO Box 7346
                        Philadelphia, PA 19101-7346


                        IRWIN ROBINSON
                        504B Belford Rd
                        Monroe Township, NJ 08831-7621
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 90 of 236

                        ISMAEL FRANCO
                        358 W VINYARD RD
                        DUNCANVILLE, TX 75137



                        J & C A/C SERVICES LLC
                        3301 CONFLANS ROAD
                        SUITE 208
                        IRVING, TX 75061


                        J Blake Hardy
                        3801 QUAIL LODGE CT.
                        ROUND ROCK, TX 78664



                        JACK AVENT
                        311 Spring St
                        Louisburg, NC 27549-2427



                        JACK COLLINS
                        523 S WASHINGTON ST
                        Milford, DE 19963-3797



                        Jack Delong
                        2632 SW 111th St
                        Oklahoma City, OK 73170-2409



                        JACK J COCO
                        1613 Mountain Laurel Dr
                        Keller, TX 76248-8289



                        JACK K CARR
                        2392 Douglas Rd Trlr 43
                        Ferndale, WA 98248-9503



                        JACK MCCLELLAN
                        141 NE BROWNING T.
                        MADISON, FL 32340
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 91 of 236

                        JACK MCINTOSH
                        563 YELLOWSTONE LANE
                        LENOIR CITY, TN 37771



                        JACQUES DUQUETTE
                        PO Box 127
                        Bovey, MN 55709-0127



                        JAIME REGALADO
                        2259 N NAGLE AVE
                        CHICAGO, IL 60707



                        JAMES ANDERSON
                        9652 WISE RD
                        GREENVILLE, MI 48838



                        JAMES BABCOCK
                        4675 Frazier Ln
                        Chico, CA 95973-9249



                        JAMES BELL
                        706 Ivy St
                        Carson City, NV 89703-2430



                        JAMES BINDER
                        202 S PARK ST
                        WESTMONT, IL 60559



                        James Booty
                        235 Happy Hollow Dr
                        Montgomery, AL 36109-3731



                        JAMES BOSSERMAN
                        245 Myers Rd
                        York Springs, PA 17372-9773
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 92 of 236

                        JAMES BRINTON
                        192 Finley Cir
                        Mountville, SC 29370-4101



                        JAMES BROWN
                        141 Casimir Dr
                        New Castle, DE 19720-4520



                        JAMES CHMIEL
                        2210 W WALTON ST
                        CHICAGO, IL 60622



                        James Coman
                        14 OLD NEWFOUND RD
                        LEICESTER, NC 28748



                        JAMES COOK
                        2825 Wise Ave NW
                        Canton, OH 44708-1647



                        JAMES CUNNINGHAM
                        11900 Barryknoll Ln Apt 3127
                        Houston, TX 77024-4325



                        JAMES D GAMBLER #55706
                        PO BOX 1568 HCF
                        HUTCHINSON, KS 67504-1568



                        James D Nugent
                        316 Elk Run St
                        Elk Run Heights, IA 50707-1310



                        JAMES D. SHUNK
                        PO Box 122
                        Lebo, KS 66856-0122
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 93 of 236

                        James Davidson
                        111 Brickell Ave., Suite 1300
                        Miami, FL 33131



                        JAMES DAVIS
                        2612 Fir St
                        El Paso, TX 79925-5304



                        JAMES DEYOUNG
                        3279 Rose St
                        Ravenna, OH 44266-1715



                        JAMES DUNCAN
                        283 Vina Brown Rd
                        Stearns, KY 42647-6113



                        JAMES DUSHEK
                        425 SW 10th Ave
                        Oak Harbor, WA 98277-3145



                        JAMES EDICK SR
                        7735 CECILIA ROAD
                        NORTH SYRACUSE, NY 13212-1857



                        JAMES ELLIOTT
                        906 N. MANOR DR
                        HORSESHOE BEND, AR 72512



                        JAMES EPLING
                        8800 Yates Ter
                        Brooklyn Park, MN 55443-1663



                        JAMES FIGUEROA
                        139 Bryan Blvd
                        Havelock, NC 28532-2701
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 94 of 236

                        JAMES FISCHER
                        226 Seward Ave
                        Grand Forks, ND 58203-1663



                        JAMES FORD
                        176 Snail Lake Rd
                        Shoreview, MN 55126-2126



                        JAMES GIBBONS
                        1949 Whitingham Ln
                        Hoffman Estates, IL 60169-2553



                        JAMES GILMER
                        8317 Yolanda Rd
                        Henrico, VA 23229-4153



                        James Goldsmith
                        4577 EL CAPITAN PL
                        CAMARILLO, CA 93012



                        JAMES HALLEAD
                        8925 VERONA RD APT 6
                        BATTLE CREEK, MI 49014-9457



                        JAMES HENSLEY
                        965 Lakewood Cir
                        Culpeper, VA 22701-2985



                        JAMES HERDA
                        23621 Old Highway 30
                        Caldwell, ID 83607-7787



                        JAMES HICKMAN
                        12722 TULIA CIRCLE
                        SAN ANTONIO, TX 78253
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 95 of 236

                        JAMES HICKMAN
                        626 COLLEGE ST
                        MACON, GA 31201-1746



                        James Higgins
                        7632 CASTLETON FARMS N DR
                        Indianapolis, IN 46256



                        JAMES HUDSON
                        1706 W INDIANA AVE
                        SOUTH BEND, IN 46613-1230



                        JAMES HUNTER
                        221 EAST 2ND ST
                        MOUNT CARMEL, PA 17851



                        James Joyce
                        1638 Petri Pl
                        San Jose, CA 95118-2836



                        JAMES KRENZ
                        2750 S 47th St
                        Milwaukee, WI 53219-3215



                        JAMES L. TENNYSON
                        1814 Lake Ridge St
                        Atwater, CA 95301-4904



                        JAMES LADOWSKI
                        73 Hillwood Dr
                        Cheektowaga, NY 14227-3217



                        JAMES LAHMANN
                        7449 OLD TIMBER TRAILS
                        NEW LOTHROP, MI 48460
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 96 of 236

                        James Lash
                        1519 NE CENTER ST.
                        SHERIDAN, OR 97378



                        JAMES LYLE
                        79835 Horseshoe Rd
                        La Quinta, CA 92253-4323



                        JAMES M HAMM
                        608 E MAIN ST
                        HAVANA, IL 62644



                        james mahery
                        416 W FARRELL ST.
                        NIOTA, TN 37826



                        JAMES MARTIN
                        34038 22ND PLACE SW
                        FEDERAL WAY, WA 98023



                        JAMES MARTIN HITTS
                        12331 Magic Ln
                        Weeki Wachee, FL 34614-2646



                        JAMES MCARTHUR
                        1822 CLEVELAND ST.
                        APT # 3
                        HOLLYWOOD, FL 33020


                        JAMES MCGILTON 318-152
                        2500 Avon Belden Rd
                        Grafton, OH 44044-9802



                        JAMES MCMILLAN
                        17118 N Rice Rd
                        Princeville, IL 61559-9522
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 97 of 236

                        JAMES MCMULLIN
                        622 WALL ST
                        APT# E402
                        LOS ANGELES, CA 90014-2314


                        JAMES MEADORS
                        415 Bethune St
                        Kershaw, SC 29067-1838



                        JAMES MEEHAN
                        2707 SW 33RD AVE
                        APT 403
                        OCALA, FL 34474


                        JAMES MORRIS
                        1658 DERBY ROAD
                        APPALACHIA, VA 24216



                        JAMES MORTON
                        PO Box 665
                        Palacios, TX 77465-0665



                        JAMES MOULD
                        6550 2nd St
                        Independence, OH 44131-4726



                        JAMES MPISTOLARIDES
                        12303 ABNEY DR
                        APT A
                        Austin, TX 78729-4831


                        JAMES N PARRISH
                        510 EGREMONT RD
                        GREAT BARRINGTON, MA 1230



                        JAMES OSMER
                        1001 S MAYFLOWER RD
                        LOT 68
                        SOUTH BEND, IN 46619-3911
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 98 of 236

                        JAMES PETERS
                        PO Box 565
                        Linn Creek, MO 65052-0565



                        JAMES PHILLIPS
                        1313 IVORY ST.
                        KINGSPORT, TN 37660



                        JAMES POWELL
                        3313 Chester Grove Rd
                        Upper Marlboro, MD 20774-2414



                        JAMES PRATT
                        1020 SUGAR LN APT 118
                        PALESTINE, TX 75801-6146



                        JAMES R CHMELA
                        4223 42nd Ave S
                        Seattle, WA 98118-1325



                        JAMES R STACY
                        34 Poplar St
                        Cincinnati, OH 45216-2447



                        JAMES RENKEN
                        134 Cedar Ct
                        Norristown, PA 19401-1636



                        James Shock
                        8310 SUTTERFIELD DR
                        COLORADO SPRINGS, CO 80920



                        JAMES SQUIRES
                        1653 Norfolk Ave
                        Westchester, IL 60154-4429
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 99 of 236

                        JAMES SUTTER
                        1269 SANDY LANE
                        HAZEL GREEN, WI 53811



                        JAMES SWIERCZ
                        2783 S BARRIE RD
                        BAD AXE, MI 48413-9391



                        JAMES THOMAS
                        104 Sharrett Rd
                        Otego, NY 13825-1102



                        JAMES THOMAS
                        1900 Efland Dr
                        Greensboro, NC 27408-4114



                        JAMES THOMAS
                        PO Box 963
                        Lyman, WY 82937-0963



                        James Turek
                        1721 Jonathan Dr
                        Fort Dodge, IA 50501-7622



                        james tyler
                        144 Indian Creek Rd
                        Cumberland Furnace, TN 37051-9101



                        JAMES WAGGONER
                        PO Box 603
                        Hays, MT 59527-0603



                        James Wentzel
                        1649 OVERBROOK RD.
                        LYNDHURST, OH 44124
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 100 of 236

                         JAMES WILSON
                         110 N 12th Ave
                         Hiawatha, IA 52233-1833



                         JAMES WILSON
                         18446 GALWAY AVE
                         SAINT ALBANS, NY 11412



                         JANICE YOUNKIN
                         162 EDWARDS ST
                         NANTY GLO, PA 15943



                         JANOS CARPENTER
                         1051 N 200 W
                         MAPLETON, UT 84664



                         JANUSZ NIEDZWIECKI
                         10812 Breezy Lawn Rd
                         Spring Grove, IL 60081-9656



                         JASON HOLLAND
                         9161 Sulivan Ct
                         Atascadero, CA 93422-6020



                         Jason Mckendry
                         3902 CUTTY SARK RD
                         MIDDLE RIVER, MD 21220



                         JASON R HOGELAND
                         P.O. BOX 248
                         BLOUNTSVILLE, AL 35031



                         JASON WALKER
                         20245 N 32ND DR
                         APT 284
                         PHOENIX, AZ 85027
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 101 of 236

                         JASON WHEELER
                         19040 RIDGE RD.
                         CATOOSA, OK 74015



                         JAY ANDERSON
                         145 S 570 E
                         Salina, UT 84654-5519



                         Jay Everett
                         PO Box 180774
                         Arlington, TX 76096-0774



                         JAY HUEY
                         809-B CUESTA DR
                         PMB 114
                         MOUNTAIN VIEW, CA 94040-3669


                         JAY IANNACITO
                         4820 SANTA CRUZ AVE
                         UNIT #3
                         SAN DIEGO, CA 92107


                         JAY KUTSCH
                         385 NORTH CHARLOTTE ST
                         POTSTOWN, PA 19464



                         JAY ROGERS
                         13438 Marlette Dr
                         La Mirada, CA 90638-2813



                         JAY STARK
                         10023 Parkersburg Rd NW
                         Frostburg, MD 21532-3229



                         Jay Thorson
                         4750 Gate Way
                         Santa Barbara, CA 93110-1387
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 102 of 236

                         JEFF ANDERSON
                         W1269 Buttercup Ct
                         Berlin, WI 54923-8330



                         JEFF BOGGS
                         1507 BRANTLEY RD
                         KANNAPOLIS, NC 28083



                         JEFF DAVIS
                         2105 E 34th St
                         Tucson, AZ 85713-3805



                         Jeff Hull
                         32558 ENGLISH TURN
                         AVON LAKE, OH 44012



                         JEFF MARION
                         7138 Lakeshore Dr
                         Racine, WI 53402-1290



                         JEFF PIERPONT
                         30 Mohawk Trl
                         Guilford, CT 06437-1107



                         JEFF SEVELA
                         6121 W EXCELL AVE
                         SPOKANE, WA 99208



                         JEFF SHELLY
                         2330 San Marco Dr
                         Los Angeles, CA 90068-2735



                         JEFF SMITH
                         1031 ABBEY CT APT 3
                         HOLLAND, MI 49423-7487
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 103 of 236

                         Jeff Welling
                         4000 TWEEDSMUIR ROAD
                         MOSELEY, VA 23120



                         JEFF WILLOUGHBY
                         2477 SR 12
                         BURGOON, OH 43407



                         JEFFERY MARONDE
                         324 WESTPARK CT
                         APT 506
                         CAMARILLO, CA 93012-7811


                         JEFFREY BOGARD
                         17328 E ADRIATIC PL
                         APT # X103
                         AURORA, CO 80013


                         JEFFREY CLARKE
                         955 TUMBLIN KLING RD
                         UNIT 112
                         FORT PIERCE, FL 34982-6919


                         Jeffrey Eng
                         205-13 34TH AVE
                         BAYSIDE, NY 11361



                         Jeffrey F. Martin
                         10692 Julie St NE
                         Alliance, OH 44601-8300



                         JEFFREY FRICKSTAD
                         700 Arizona St SE
                         Albuquerque, NM 87108-3755



                         JEFFREY HUFFMAN
                         8440 SHIELDS DRIVE
                         UNIT 103
                         SAGINAW, MI 48609
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 104 of 236

                         JEFFREY J KABERLEIN
                         510 W EASTMAN ST
                         APT 2H
                         ARLINGTON HEIGHTS, IL 60005


                         JEFFREY J. LAWRENCE #190393
                         PO BOX 57
                         MARION, OH 43301-0057



                         Jeffrey Jones
                         740 Elliott Ct
                         Iowa City, IA 52246-1824



                         JEFFREY KABERLEIN
                         510 W EASTMAN ST
                         APT 2H
                         Arlington Heights, IL 60005-1328


                         JEFFREY KANNER
                         8004 Criswell Cres
                         Raleigh, NC 27615-8089



                         JEFFREY KLEM
                         UNIT 6050 BOX 264
                         DPO, AE 09892-0264



                         JEFFREY L TICK
                         34 Dogwood Ln
                         Middletown, NY 10940-8477



                         JEFFREY P JOHNSON
                         4735 E 7th Rd
                         Earlville, IL 60518-6216



                         JEFFREY SCHMIDT
                         PO BOX 2561
                         TARPON SPGS, FL 34688-2561
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 105 of 236

                         Jeffrey Stone
                         1417 LAKEWOOD CIRCLE
                         KENT, OH 44240



                         JEFFREY SWADER
                         324 Hundred Acre Ln
                         Eminence, KY 40019-5555



                         JEFFREY VAN DAM
                         1920 W. 11TH ST.
                         UPLAND, CA 91786



                         Jeffrey West
                         715 Morningside Dr NE
                         Albuquerque, NM 87110-7736



                         JERALD GASKILL
                         416 ROBINS WALK RD
                         SALUDA, SC 29138



                         JEREMIAH MCCONNELL
                         3 W CALIFORNIA ST
                         OSAGE CITY, KS 66523



                         Jeremy Johnson
                         256 Trim Rd
                         Morrisonville, NY 12962-3948



                         JEROME QUILL
                         703 QUINCE ST APT 111
                         OMAK, WA 98841-9577



                         JEROME RIBET
                         5321 SONOMA DR APT 2
                         PLEASANTON, CA 94566-8106
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 106 of 236

                         Jerry Anderson
                         14510 N HOOD LANE
                         MEAD, WA 99021



                         JERRY DAVIS
                         3232 NE 69th Ave
                         Portland, OR 97213-5228



                         JERRY KIRK
                         41 E Hanover St
                         Wellsville, NY 14895-1620



                         Jerry L Wells
                         33350 WOODLANDS DRIVE
                         LILLIAN, AL 36549



                         JERRY SMALLEY
                         712 Indian Springs Dr
                         Waco, TX 76708-9741



                         JERRY WHITEFIELD
                         PO BOX 1644
                         BROOKINGS, OR 97415



                         JERRY ZUHLSDORF #33678
                         328 KINGSWAY DR
                         NORTH MANKATO, MN 56003-1227



                         Jerzy Kapustka
                         POD LASEM 6
                         TANOWO, ZA 72-004



                         JESPER WOBBE
                         PRINS BURIS BEJ 52    MEJDAL
                         HOLSTEBRO, , 7500
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 107 of 236

                         Jesse Sloan
                         14014 Moorpark St Apt 304
                         Sherman Oaks, CA 91423-3494



                         JESSIE DAVIS #358628
                         LEE C.I. F6A RM#2141
                         990 WISACKY HIGHWAY
                         BISHOPVILLE, SC 29010-1775


                         Jesus Acosta
                         PO BOX 821
                         ARLINGTON, VA 22216



                         JEWETT COLE, III
                         25 COVENTRY COVE
                         EADS, TN 38028



                         JIM BANACH
                         5154 S ROCKWELL ST
                         CHICAGO, IL 60632



                         Jim Cullum
                         624 SAN FRANCIS AVE
                         STOCKTON, CA 95210



                         JIM GRATER
                         1136 S Johnson St
                         Lakewood, CO 80232-5113



                         JIM HULING
                         200 PIERCE AVE APT 501B
                         MACON, GA 31204-0613



                         JIM MARTIN
                         1405 Chester Ave
                         Arcata, CA 95521-6823
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 108 of 236

                         JIM MARTINEZ
                         PO Box 974
                         Lynnwood, WA 98046-0974



                         JIM MC MAHON
                         13432 4th Ave SW
                         Burien, WA 98146-3339



                         JIM MCELHANEY
                         1719 JEFFERSON AVE TRLR 11
                         WASHINGTON, PA 15301



                         Jim McLaughlin
                         2912 Sugar Wood Dr
                         League City, TX 77573-5901



                         Jim Odell
                         1030 E ROBINDALE RD
                         LAS VEGAS, NV 89123



                         JIM RAYNES
                         31 Chauncey Creek Rd
                         Kittery Point, ME 03905-5202



                         JIM RILEY
                         599 STATE ROUTE 146
                         DELANSON, NY 12053



                         JIM ROTRAMEL
                         134 CASTLE HILL DR
                         FREDERICKSBURG, VA 22406



                         JIMMIE SIBLE
                         327 Rodriguez Ave
                         Shafter, CA 93263-2539
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 109 of 236

                         JIMMIE YOUNG
                         7316 STATE HWY 215 N
                         BLAIR, SC 29015



                         JIMMY COX
                         237 S Louisiana Ave
                         Mangum, OK 73554-5013



                         JIMMY FROST
                         5718 Springs Ave
                         Myrtle Beach, SC 29577-2318



                         JODY JOHNSON
                         408 OAK STREET
                         SWEET GRASS, MT 59484



                         JOE ALCANTAR
                         13821 Kinbrook St
                         Sylmar, CA 91342-1745



                         JOE ARNOLD
                         3916 Lake Ln
                         Moab, UT 84532-3735



                         JOE BRULOTTE
                         35 Airport Rd
                         White Riv Jct, VT 05001-6024



                         JOE HUFFMAN
                         766 Ashley Ln
                         Orlando, FL 32825-3376



                         JOE JENKINS
                         194 Dyke Branch Rd
                         Dover, DE 19901-1542
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 110 of 236

                         JOE LORTIE
                         12246 PARKSTREAM TER
                         HERNDON, VA 20170



                         JOE MORALES
                         1336 Vito Romero Rd SW
                         Albuquerque, NM 87105-4615



                         JOE THOMPSON
                         323 Rileyville Rd
                         Ringoes, NJ 08551-1502



                         JOEL MORRIS
                         345 3RD ST
                         INTERNATIONAL FALLS, MN 56649



                         JOEL SMELTER
                         633 VIRGINIA RD
                         UNIT 213
                         CRYSTAL LAKE, IL 60014


                         JOEY PODOLAN
                         82 Ball Park Rd
                         Sharpsville, PA 16150-3002



                         John Alger
                         2 COBBLESTONE TRL
                         ORMOND BEACH, FL 32174



                         JOHN ALMERIGOTTI
                         8005 McLean St
                         Manassas, VA 20111-2120



                         JOHN ANDERT
                         1538 33rd St
                         Des Moines, IA 50311-2828
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 111 of 236

                         JOHN ANDES
                         300 Estate Dr
                         Mount Juliet, TN 37122-2032



                         JOHN BAILEY
                         3231 S 121st St
                         West Allis, WI 53227-3876



                         John Bank
                         1298 RAINBOW RIDGE
                         MESQUITE, NV 89034



                         JOHN BECKMAN
                         1601 NW Andrews Ave
                         Lawton, OK 73507-3536



                         John Bradford
                         29923 ERIC ST
                         Magnolia, TX 77355



                         JOHN BRYANT
                         PO BOX 220
                         HAWTHORNE, CA 90251



                         JOHN BUCKLES
                         8007 Hillmont Dr
                         Oakland, CA 94605-3522



                         JOHN CARSON
                         3920 NC HIGHWAY 86 S
                         HILLSBOROUGH, NC 27278



                         JOHN CHRISTAKIS
                         2887 ELKHART STREET
                         LAKE STATION, IN 46405
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 112 of 236

                         JOHN COLE
                         2800 WILLOWCREST CIR.
                         HOWELL, MI 48843



                         John Cooney
                         3852 CONDOR ST
                         BELTON, TX 76513



                         John Cox
                         2903 JEFFERSON ST
                         BELLEVUE, NE 68005



                         JOHN COYNE #97182
                         PO BOX 2
                         LANSING, KS 66043



                         JOHN D HOFFMAN
                         1332 State Route 96
                         Waterloo, NY 13165-8508



                         JOHN D. T. HRONEK
                         891 N AINTREE PARK
                         PRIVATE RD NEAR I-271
                         NOT APT.
                         MAYFIELD VILLAGE, OH 44143-3426

                         JOHN DARTER
                         3527 E Pine Ave
                         Fresno, CA 93703-4138



                         JOHN DAVIS
                         14907 EAST 138TH ST NORTH
                         COLLINSVILLE, OK 74021



                         JOHN DOLL JR
                         3747 Greenswitch Rd
                         Decatur, IL 62526-9612
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 113 of 236

                         John Donovan
                         21204 Dakota Rd
                         Easton, KS 66020-7037



                         JOHN DREWICZ
                         14 Colburn Rd
                         Reading, MA 01867-1626



                         John Eberts
                         2746 KAVALIER DR.
                         PALM HARBOR, FL 34684



                         JOHN ERICKSON
                         4320 DEARBORN AVE
                         HAMMOND, IN 46327



                         JOHN FIGUERRES
                         94-214 Pailolo Pl
                         Waipahu, HI 96797-5634



                         JOHN FOSTER #71996
                         LANSING CORRECTIONAL FACILITY
                         P O BOX 2
                         LANSING, KS 66043


                         JOHN GAJEWSKI
                         50-30 BROADWAY
                         APT 1G
                         WOODSIDE, NY 11377


                         JOHN GIFFORD
                         PO Box 309
                         Browns Mills, NJ 08015-0309



                         JOHN HEDSTROM
                         814 E Illinois St
                         Wheaton, IL 60187-5635
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 114 of 236

                         JOHN JS KIRK
                         1633 MARGARET DR
                         FORREST CITY, AR 72335



                         John Kaufmann
                         9380 TYLER ST
                         CROWN POINT, IN 46307



                         JOHN KINT
                         7504 Bowerman Rd
                         Horton, MI 49246-9521



                         JOHN KIRK
                         PO Box 629
                         Forrest City, AR 72336-0629



                         JOHN KLOCKOWSKI
                         57845 Crumstown Hwy
                         South Bend, IN 46619-9716



                         John Lazar
                         15111 FREEMAN AVE, #24
                         LAWNDALE, CA 90260



                         JOHN LINDQUIST
                         PO BOX 71
                         605 N HWY 86
                         LAKEFIELD, MN 56150-0071


                         JOHN LINGSWEILER
                         22410 Kathryn Ave
                         Torrance, CA 90505-2204



                         JOHN LONG
                         1115 CROWLEY DR
                         CARROLLTON, TX 75006
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 115 of 236

                         John Luetich
                         3328 172ND ST
                         FLUSHING, NY 11358



                         JOHN MARTIN
                         1373 Washington Square Dr
                         Chipley, FL 32428-6079



                         JOHN MAYKO
                         907 25th St NW
                         Canton, OH 44709-3718



                         JOHN MAZE
                         2505 6th St
                         Cuyahoga Falls, OH 44221-2429



                         JOHN MOORE
                         17206 146TH AVE SE
                         RENTON, WA 98058



                         John Murphy
                         2640 DOWNER AVE
                         RICHMOND, CA 94804



                         JOHN NICHOLS
                         3515 SUMMERVILLE RD 130
                         PHENIX CITY, AL 36867



                         JOHN ORMISTON
                         8018 Robert St
                         Taylor, MI 48180-2306



                         JOHN OSOLKOWSKI
                         PO Box 487
                         Rogue River, OR 97537-0487
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 116 of 236

                         JOHN OTOOLE
                         42 Steinhardt Ave
                         Old Bridge, NJ 08857-3420



                         john p mercer
                         5309 DEFORD RD
                         VIRGINIA BEACH, VA 23455



                         JOHN PEDERSON JR
                         PO Box 418
                         Hillsboro, ND 58045-0418



                         JOHN PLANINSHEK
                         394 OLD LINE AVE
                         LAUREL, MD 20724



                         JOHN PRZYBYLINSKI
                         152 Jerome Pl
                         Bloomfield, NJ 07003-4916



                         JOHN PUGH
                         PO BOX 500
                         DELPHI, IN 46923



                         JOHN REAGOSO
                         4912 29TH ROAD SOUTH
                         ARLINGTON, VA 22206



                         John Recine
                         92 Redwood Ave
                         Edison, NJ 08817-4327



                         JOHN RODGERS
                         740 Eastmont Dr Apt 2B
                         Greensburg, PA 15601-3453
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 117 of 236

                         JOHN RODGERS
                         740 EASTMONT DR 2B
                         GREENSBURG, PA 15601



                         JOHN RODGERS
                         740 EASTMONT DR 2B
                         GREENSBURG, PA 15601-3453



                         JOHN RUFF
                         963 W Big Bear Ln
                         Logan, KS 67646-5035



                         JOHN RUIZ
                         814 N Rockwell St
                         Chicago, IL 60622-4552



                         JOHN S WHITE
                         300 Newman Ct
                         Sterling, VA 20164-2528



                         JOHN SCHUMAN
                         2745 N Pershing Ave
                         San Bernardino, CA 92405-3537



                         JOHN SCOTT
                         265 W MALLARD CIR
                         SIERRA VISTA, AZ 85635



                         JOHN SEALINE
                         13470 Taylorstown Rd
                         Leesburg, VA 20176-6162



                         JOHN SMITH
                         2301-51 ST, APT 1
                         LUBBOCK, TX 79412
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 118 of 236

                         JOHN SPANOVICH
                         9845 Lake Mist Dr
                         Grasston, MN 55030-2137



                         JOHN STIEGLER
                         1565 N Wildflower Dr Apt 711
                         Casa Grande, AZ 85122-6072



                         JOHN STIMITZ
                         78-72 80TH STREET
                         GLENDALE, NY 11385



                         John Stott
                         2429 MOONSTONE DR
                         CRESTVIEW, FL 32536



                         JOHN T ADAMS
                         5959 66TH AVE APT 112
                         SACRAMENTO, CA 95823-2641



                         John T. Herndon
                         922 JUTLAND LN
                         FORT COLLINS, CO 80524



                         JOHN TATE
                         1029 Dakota St SE
                         Albuquerque, NM 87108-4921



                         John Tibbs
                         883 W BIRCH
                         NIXA, MO 65714



                         JOHN TREGO
                         PO Box 38
                         Rock Hall, MD 21661-0038
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 119 of 236

                         JOHN TRUESDALE
                         3710 E Shepherd Pl
                         Tucson, AZ 85713-4234



                         JOHN WARD
                         112 W Piedmont St
                         Keyser, WV 26726-2739



                         John Willey
                         2301 NW122 ND STREET
                         2813
                         OKLAHOMA CITY, OK 73120


                         JOHN WOOD
                         918 E High St
                         Colorado Springs, CO 80903-3505



                         JOHN YOUNG
                         2191 GREAT OAK DR
                         MILFORD, MI 48380



                         JOHNNIE WILSON #1665138
                         7405 HWY 75 S
                         UNIT GOREE
                         HUNTSVILLE, TX 77344


                         JOHNNY BOWMAN
                         PO Box 365
                         Polkville, NC 28136-0365



                         JOHNNY BOWMAN
                         PO BOX 365
                         POLKVILLE, NC 28136



                         JOHNNY DOSTER
                         PO Box 1101
                         Pasadena, CA 91102-1101
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 120 of 236

                         JON BUMPS
                         2433 Marsha Ct
                         Riverside, CA 92506-5031



                         Jon Pospisil
                         1412 BLACKMORE RD.
                         CLEVELAND HEIGHTS, OH 44118



                         JON-PAUL DUBOIS
                         32 Parker St
                         Laconia, NH 03246-2735



                         JONATHAN SLEPKO
                         254 DOUGLAS HIGHWAY
                         LAMOINE, ME 4605



                         JONATHAN SMITH
                         1201 Shady Run Ave
                         Pittsburgh, PA 15234-1830



                         JORDAN JONES
                         56 Legend Rd
                         Benbrook, TX 76132-1036



                         jorge arnau
                         690 SW 1ST COURT
                         APT 1926
                         MIAMI, FL 33130


                         JOSE GALLARDO
                         96 SLATER ST APT 212
                         WEBSTER, MA 01570-2366



                         JOSE HENRIQUEZ
                         2074 Hidden Falls Dr
                         Folsom, CA 95630-6343
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 121 of 236

                         JOSEF D HYATT
                         21 BLUFFWALK DR
                         GARLAND, TX 75040



                         JOSEPH ANDALIKIEWICZ
                         346 N 61st St
                         Kansas City, KS 66102-3208



                         JOSEPH BOBROWSKY
                         239 S West St
                         Shenandoah, PA 17976-2244



                         JOSEPH BOKKON
                         4447 Weddell St
                         Dearborn Heights, MI 48125-3031



                         JOSEPH BOWEN
                         5566 County Road 18
                         Ozark, AL 36360-5627



                         JOSEPH BOYLE
                         9322 THIRD AVE
                         STE 332
                         BROOKLYN, NY 11209


                         JOSEPH BOYLE
                         8835 23RD AVENUE
                         APT. #D9
                         BROOKLYN, NY 11214


                         JOSEPH CHIARAMONTE
                         8714 26TH AVE
                         BASEMENT APT
                         BROOKLYN, NY 11214


                         JOSEPH CHRISTIANI
                         104 TURNER ST
                         DEDHAM, MA 02026-3734
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 122 of 236

                         JOSEPH CORBINE
                         PO Box 1043
                         Fort Benton, MT 59442-1043



                         JOSEPH D AMICO
                         PO BOX 589
                         VAN BUREN, AR 72957



                         Joseph DeLuca
                         610 Woodthrush Ct
                         Mount Laurel, NJ 08054-2127



                         JOSEPH DINUCCI
                         227 Grant Ave # 2
                         Brooklyn, NY 11208-1811



                         JOSEPH DUFFIELD
                         203 N PINE ST
                         BLOOMFIELD, IA 52537-1429



                         JOSEPH GALKA
                         224 Glenview Loop
                         Saint Cloud, MN 56303-4866



                         JOSEPH GREEN
                         1511 Marie St Apt 8
                         Trenton, MI 48183-2652



                         JOSEPH GUAIMANO
                         97 Main St # 4
                         Manasquan, NJ 08736-3037



                         JOSEPH HACKING
                         22 Ivy Rd
                         Lake Ozark, MO 65049-6765
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 123 of 236

                         JOSEPH HAHN
                         8212 Lookout Ln
                         Frederick, MD 21702-2550



                         JOSEPH K SMITH
                         471 Lembeck Lake Rd
                         De Soto, MO 63020-3609



                         JOSEPH LOMAX
                         512 S DOUGLAS
                         APT 1
                         ELK POINT, SD 57025-0988


                         Joseph Lucia
                         21-1B TOEHEE PLACE
                         ISLIP, NY 11751



                         JOSEPH MARTINEZ
                         190 ROCKMONT CIRCLE
                         SACRAMENTO, CA 95835



                         JOSEPH MATRANGA
                         5220 KING ARTHUR CIR
                         ROSEDALE, MD 21237



                         JOSEPH MCDONALD
                         70 Madison Rd
                         Swansea, MA 02777-3125



                         JOSEPH PAUL KENNEDY
                         1857 TARPON STREET SW
                         SHALLOTTE, NC 28470



                         JOSEPH RAPOZO
                         1037 N 7th St
                         Lompoc, CA 93436-3623
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 124 of 236

                         Joseph Rocamora
                         649 WEST 34TH ST.
                         SUITE 102 PS
                         Los Angeles, CA 90089


                         JOSEPH TERRANOVA
                         PO Box 825
                         Gloversville, NY 12078-0825



                         JOSEPH TRAHAN
                         10 Wickham Ct
                         Fredericksburg, VA 22405-2852



                         JOSEPH VERMINSKI
                         311 N DOXTATOR ST APT 1
                         ROME, NY 13440-3143



                         Joseph Vilardo
                         67 Mount Hope Ave
                         Ticonderoga, NY 12883-1108



                         Joseph Voketitis
                         2026 Fire Tower Ln
                         Ijamsville, MD 21754-8738



                         JOSHUA BRONSON #546564
                         NWCX-L
                         960 ST RT 212
                         TIPTONVILLE, TN 38079


                         JUAN A MORALES
                         JARDINES DEL CARIBE
                         MM13 CALLE 40
                         PONCE, , 00728-2672


                         JUAN A MORALES
                         75 BUSH ST APT 1B
                         BROOKLYN, NY 11231
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 125 of 236

                         JUAN CARLOS ARANDA
                         10 Palmer Ave
                         Staten Island, NY 10302-2103



                         JUAN MANUEL NUNEZ
                         701 N INTERNATIONAL BLVD #119
                         STE 190
                         HIDALGO, TX 78557


                         JUAN MANUEL NUNEZ
                         701 N. INTERNATIONAL BLVD.
                         STE. 119-190
                         HIDALGO, TX 78557


                         JUAN MANUEL NUNEZ
                         701 N. INTERNATIONAL BLVD.
                         SUITE 119 - 190
                         HIDALGO, TX 78557


                         Juan Solorzano
                         1555 GALVEZ AVE STE 400
                         SAN FRANCISCO, CA 94124-1707



                         JUAN V VALENTIN
                         144 E ROBERTS AVE
                         WILDWOOD, NJ 08260-4631



                         JUDR. STEPANKA SILHANKOVE
                         V LIPKACH 775
                         154 00 PRAHA-SLIVENEC
                         CZECH REPUBLIC, CZE


                         JULIAN GHIZDAREANU
                         540 COMMERCE ST
                         SOUTHLAKE, TX 76092



                         JULIAN WNUK
                         8745 S Monticello Cir
                         Granbury, TX 76049-4770
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 126 of 236

                         JULIE RAU
                         4210 Hunters Creek Rd
                         Metamora, MI 48455-9223



                         JULIO CASTILLO
                         2295 AARON ST
                         APT 112
                         PORT CHARLOTTE, FL 33952


                         Julio Cesar Ramirez Meinguer
                         Calle Laja 156
                         Col. El Progreso
                         La Paz, B.C.S., CA 23084


                         JUNIOR MEHAFFY
                         139 Maple Dr
                         Mediapolis, IA 52637-9763



                         JUSTIN WEST
                         32128 Palmer Rd
                         Westland, MI 48186-4759



                         JUSTINJ MADDEN
                         935 Hacienda Cir
                         Rohnert Park, CA 94928-6005



                         K HORNE
                         67 SAND HILL CIRCLE
                         RUTLAND, VT 5701



                         KARL CAPALBO
                         70 BLAKE ST
                         APT 4Y
                         LEWISTON, ME 4240


                         KARL IMMELMANN
                         14316 SE 13TH ST
                         VANCOUVER, WA 98683
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 127 of 236

                         KARL NASH
                         PO BOX 50055
                         AMARILLO, TX 79159-0055



                         KARL SEE
                         1219 ANDERSON DR
                         LEESVILLE, LA 71446



                         KATHRYN MILLS WOODSUM
                         1601 MAIN ST.
                         P.O. BOX 378
                         KENTS HILL, ME 4349


                         Keenan Chittester
                         13613 S 37th St
                         Phoenix, AZ 85044-4570



                         KEITH BERRY
                         1003 N.13TH STEET
                         SAINT JOSEPH, MO 64501



                         KEITH CLAMPITT
                         1917 LAKE POINT DR APT 4
                         MADISON, WI 53713-1681



                         KEITH COLIN 80713
                         1 Chimney Point Dr
                         Ogdensburg, NY 13669-2212



                         KEITH LOMAS
                         1212 H STREET
                         SPC 120
                         RAMONA, CA 92065-2854


                         KEITH SHELL
                         607 Shell Creek Rd
                         Roan Mountain, TN 37687-3252
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 128 of 236

                         KEITH SLIZEWSKI
                         1333 Dollar Lake Rd
                         Eagle River, WI 54521-8977



                         KEITH WEISBERG
                         37217 N CONESTOGA TRL APT 12
                         APT 12
                         CAVE CREEK, AZ 85331-8864


                         KEITH WILLIAMSON
                         78 Huguenot Dr
                         Mastic Beach, NY 11951-6502



                         KELLEY CALLAHAN
                         705 Village Green Pkwy
                         Newport News, VA 23602-7024



                         Kelly Alisann Snedeker
                         PO BOX 347
                         ELBERT, CO 80106



                         KELLY COTTLE
                         4817 Oakwood Cir
                         Gastonia, NC 28056-9031



                         KELLY MCENROE
                         136
                         HARDING AVE.
                         VENTURA, CA 93003


                         KELVIN TANG
                         72 BAY 13TH ST APT 4
                         BROOKLYN, NY 11214-3614



                         KEN BURKE
                         1963 Shadow Rock Dr
                         Kingwood, TX 77339-2235
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 129 of 236

                         KEN CARTER
                         2300 OAKSHIRE LANE
                         APT 206
                         PUEBLO, CO 81001


                         KEN HINSON
                         228 Cedar St
                         Hohenwald, TN 38462-1102



                         KEN LAMURY
                         4617 S Laura St
                         Wichita, KS 67216-1946



                         KEN MEACHAM
                         1623 N Apperson Way
                         Kokomo, IN 46901-2380



                         Ken Schmidt
                         9304 S 27th Ave
                         Bellevue, NE 68147-8416



                         KEN TAYLOR
                         247 Meeting House Cove Rd
                         Cherokee, NC 28719-6456



                         KENNETH A BURKET
                         113 Madison Cir
                         Horseheads, NY 14845-2251



                         KENNETH A KOPPENAL
                         329 N 7TH ST
                         PROSPECT PARK, NJ 07508-2123



                         KENNETH CARNER
                         2016 Sauber Ave
                         Rockford, IL 61103-3729
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 130 of 236

                         KENNETH CHAMBERS
                         1020 Winslow St
                         Punxsutawney, PA 15767-4439



                         KENNETH CORLEY
                         3112 N Wisconsin St
                         Hobart, IN 46342-1151



                         KENNETH EVERHARDT
                         318 Beach 85th St Apt B302
                         Rockaway Beach, NY 11693-1453



                         KENNETH MAYER
                         2208 Friendship St
                         Philadelphia, PA 19149-1323



                         KENNETH MCNABB
                         PO Box 6272
                         Moore, OK 73153-0272



                         KENNETH MROSS
                         396 Laurel Lake Rd
                         Bartonsville, PA 18321-7782



                         KENNETH OWCZARCZAK
                         1000 Kennedys Lndg Unit 4
                         Cincinnati, OH 45245-5127



                         KENNETH PETIT
                         1001 Marsh Grass Way Unit D
                         Charleston, SC 29492-8259



                         KENNETH SAYRE
                         14058 BEE CAVE PARKWAY
                         BDLG B
                         BEE CAVE, TX 78738
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 131 of 236

                         KENNETH STEWART
                         PO Box 273
                         Matheny, WV 24860-0273



                         KENNETH TREADWAY
                         276 FOXCROFT DR
                         RR 3
                         ASHEVILLE, NC 28806-9515


                         KENT FARLEY
                         PO BOX 4073
                         T OR C, NM 87901-8073



                         KENT KLUESENER
                         7251 W. GREEN SPRINGS RD
                         INDIANAPOLIS, IN 46214-3820



                         Kent Ramsey
                         8620 NE 26th Pl
                         Clyde Hill, WA 98004-1608



                         KENT WILCOX
                         2375 NE Lindsey Dr
                         Hillsboro, OR 97124-4106



                         KERRY SEARS
                         22079 Fawn River Rd
                         Sturgis, MI 49091-8214



                         KEVIN CONLEY
                         709 Brewer St Apt 2
                         Marshall, MI 49068-9629



                         KEVIN HENSEL
                         1433 POPLAR ROAD
                         FEASTERVILLE, PA 19053
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 132 of 236

                         Kevin Hutchinson
                         21012 FALLING OAKS ROAD
                         Redding, CA 96003



                         Kevin Kentner
                         101 MCLELLAN DRIVE
                         #4026
                         SOUTH SAN FRANCISCO, CA 94080


                         Kevin Larios
                         1703 S Mansfield Dr
                         Stillwater, OK 74074-2329



                         Kevin McClure
                         54 Sylvester Ave
                         Webster Groves, MO 63119-3007



                         KEVIN MOORE
                         7875 Chancellor Dr
                         Colorado Springs, CO 80920-7081



                         KEVIN QUEEN
                         6109 Madison St
                         Coloma, MI 49038-9335



                         Kevin Sacher
                         201 Winding Way
                         Camp Hill, PA 17011



                         Kevin Sison
                         Lot 15-17blk 46 V Carmona St N
                         BF Homes
                         PARANAQUE, , 1720


                         KEVIN WILLIAMS
                         1826 ETHAN WAY
                         APT 58
                         SACRAMENTO, CA 95825-0967
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 133 of 236

                         Kevon Huntley
                         41 BROOKWOOD DR
                         SOUTHINGTON, CT 06489-1862



                         KINZER TERMITE & PEST
                         1042 E JETER ROAD
                         BARTONVILLE, TX 76226



                         KIP BAILEY
                         2314 Chestnut St
                         Redding, CA 96001-3022



                         KIRK E. VANDER BOGART
                         116 Rotterdam St
                         Schenectady, NY 12306-1524



                         KIRK KENNEDY
                         PO Box 87
                         Bickleton, WA 99322-0087



                         Kirk Skaggs
                         17644 SE 299TH
                         KENT, WA 98042



                         KONRAD M. DAHL
                         2869 NW 52nd Ter
                         Margate, FL 33063-1617



                         KURT EHERENMAN
                         403 ELIZABETH AVE.
                         LAFAYETTE, CO 80026



                         KURT HAGER
                         736 Sheffield Dr
                         Springfield, OH 45506-3740
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 134 of 236

                         KURT HALLQUIST
                         2010 HANCOCK STREET
                         PORT HURON, MI 48060



                         KURT KUBEREK
                         5925 Coakley Dr
                         King George, VA 22485-2442



                         LAFAYETTE SUPPLY
                         1000 SCHELL LANE
                         PHOENIXVILLE, PA 19460



                         LANCE GUILLOT
                         4147 GRIFFIN GROVE
                         SILSBEE, TX 77656



                         LANCE POMERENKE
                         24 Marion Ln
                         Canterbury, CT 06331-1924



                         LARRY BETZELBERGER
                         23 Point East Ct
                         Pekin, IL 61554-5377



                         LARRY BLOEMAN
                         914 Harriet St
                         Evansville, IN 47710-2108



                         Larry Charbonneau
                         257 FARRELL RD
                         WILLSBORO, NY 12996



                         LARRY CRIPE
                         2114 W. GRANT ROAD PMB 85
                         PMB 85
                         TUCSON, AZ 85745
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 135 of 236

                         LARRY DICK
                         1531 104th St NW
                         Grove, OK 74344-4604



                         LARRY E LAHAY
                         19 E JOHNSON ST APT A
                         BONNE TERRE, MO 63628-1560



                         LARRY EHLE
                         PO Box 1025
                         Polson, MT 59860-1025



                         LARRY GREEN
                         7 JOSHUA WAY
                         #311
                         ESSEX JUNCTION, VT 5452


                         LARRY HATT
                         1025 N GILBERT ST
                         ANAHEIM, CA 92801



                         LARRY HUGHES
                         PO Box 308
                         Hammon, OK 73650-0308



                         LARRY KIELL
                         2817 Lisa Ln
                         Kansas City, MO 64129-1250



                         LARRY LINLEY
                         70 WILDWOOD LANE
                         SPRINGVILLE, AL 35146



                         Larry McKinney
                         1511 DOGWOOD DR.
                         ELKHART, IN 46514
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 136 of 236

                         LARRY NICHOLSON
                         PO Box 2538
                         Calcutta, OH 43920-0538



                         LARRY PAUL
                         5160 Southlake Dr
                         Evansville, IN 47715-7629



                         LARRY PIERCE
                         2110 State St
                         North Bend, OR 97459-1366



                         LARRY REED
                         5150 E Michigan St
                         Indianapolis, IN 46219-5628



                         LARRY SMITH
                         31277 Dukes Bridge Rd
                         Cordova, MD 21625-2139



                         LARRY SNODGRASS
                         713 Cherry St
                         Findlay, OH 45840-5832



                         LARRY WOOLRIDGE
                         2026 Norhurst Way N
                         Catonsville, MD 21228-4114



                         LAURENCE BAYER
                         7021 Westavia Dr
                         Knoxville, TN 37909-1118



                         LAURENCE CRIPE
                         3383 W SOPHIA ST
                         TUCSON, AZ 85741-2051
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 137 of 236

                         LAWRENCE B. JENSEN
                         975 County Road Y
                         Brussels, WI 54204-9695



                         LAWRENCE CICCARELLI JR
                         35 COUNTRY WALK
                         SHELTON, CT 6484



                         Lawrence David
                         316 ELDRIDGE AVE
                         MILL VALLEY, CA 94941



                         LAWRENCE STAAB
                         324 Apple Tree Dr
                         Jeffersonville, VT 05464-9337



                         LAYLA BATARSEH
                         8610 LARKVIEW LN
                         FX STATION, VA 22039



                         Layne Robinette
                         33 N. 3000 WEST
                         WEST POINT, UT 84015



                         LEE BOYD
                         2404 Homestead Dr
                         Mesquite, TX 75181-4770



                         Lee McMurry
                         3815 DENFELD AVENUE
                         KENSINGTON, MD 20895



                         LEN GRANGER
                         1946 W Cushing St
                         Decatur, IL 62526-3614
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 138 of 236

                         LEN ROSE
                         8611 Keister Rd
                         Germantown, OH 45327-7553



                         LEO KELLER
                         1721 FIR ST
                         PAMPA, TX 79065



                         LEO YOUNG
                         708 N BOSQUE ST
                         BOX 77
                         MERIDIAN, TX 76665-0077


                         LEON FOLKERTS
                         3434 Avenue X
                         Timken, KS 67575-7691



                         LEONARD GUZEWICH
                         2662 W Pelston St
                         Tucson, AZ 85746-9638



                         Leonard Harrison
                         225 PARKVIEW DR
                         SOUDERTON, PA 18964



                         LEOPOLDO FUHRMANN
                         AVE. JUAREZ 116 , CENTRO, P O
                         P O BOX 32
                         SAN PERDO, 0 27800


                         LEOPOLDO PEREA CARDENAS
                         3902 AMBERWOOD DR
                         ADDISON, TX 75001



                         LESLIE SCHAFBUCH
                         PO Box 115
                         Middle Amana, IA 52307-0115
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 139 of 236

                         LEWIS ELSTON
                         1555 Windmere Dr
                         Mountain Home, ID 83647-2497



                         LEWIS HURST
                         17030 130TH AVE
                         APT 10E
                         JAMAICA, NY 11434-6007


                         LEWIS LAWRENCE
                         2808 Duberry St
                         Bay City, TX 77414-6808



                         Lewis Levin
                         65 Sheath Dr
                         Sedona, AZ 86336-6510



                         LINDA ZITTERICH
                         1111 Odessa Haskell St
                         Benton, AR 72015-8935



                         LIONEL REID
                         P.O.BOX 14303
                         FARRARMERE, 0 1518



                         LLOYD NELSON
                         159 E 400 N
                         Richfield, UT 84701-2150



                         LLOYD THOMPSON
                         P O BOX 709
                         EVERGLADES CITY, FL 34139



                         LORENZO DIAZ
                         5470 W 24TH AVE APT 207
                         HIALEAH, FL 33016-4812
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 140 of 236

                         LOUIS ANDERS
                         20 N Yorktown Rd
                         Macomb, IL 61455-9326



                         LOUIS GINES
                         240 E TREMONT AVE
                         APT 4E
                         BRONX, NY 10457


                         LOUIS MCALISTER
                         1205 N 7th St
                         Conroe, TX 77301-2451



                         LOUIS R WALKER
                         486 S Norias Rd
                         Monticello, FL 32344-5442



                         LOUIS SCHLAMER
                         804 POPLAR ST
                         THEBES, IL 62990



                         LOUIS SOMBATI
                         486 Farnham Ave
                         Lincoln Park, MI 48146-2831



                         LOUIS STEFANO
                         4108 Glenview St
                         Philadelphia, PA 19135-2110



                         LOWELL HOUPT
                         9988 Grotto Rd
                         Terre Haute, IN 47805-9785



                         LOWELL KROMMES
                         10811 Smithville Western Rd
                         Jeromesville, OH 44840-9502
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 141 of 236

                         Lowell Walker
                         8296 KINDRED SPIRIT LN
                         ST AUGUSTINE, FL 32092



                         LUCIEN FREDERICK
                         200 TERRELL DR
                         SLIDELL, LA 70460



                         Luigi Gianfrancesco
                         114 PARK AVE
                         Williston park, NY 11596



                         LUIS PACHECO
                         5943 WEST EDDY ST #2F
                         CHICAGO, IL 60634



                         LYLE SLIZEWSKI
                         1969 Lighthouse Lodge Rd
                         Eagle River, WI 54521-9010



                         LYNTON LLC
                         2717 COMMERCIAL CENTER BLVD
                         SUITE E200
                         KATY, TX 77494


                         M JOHNSON
                         5312 Mikewood Dr
                         Waterford, MI 48327-2033



                         M. HICKMAN
                         32 Sawin St
                         Arlington, MA 02474-5533



                         Mac Crossett
                         14202 W SHERIAC CIR
                         WICHITA, KS 67235
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 142 of 236

                         MALCOM TAUNAH
                         226 CHEROKEE
                         GERONIMO, OK 73543



                         Marc Aubain
                         6581 Estate Mandahl
                         ST THOMAS, VI 802



                         Marc Hochhauser
                         6121 OLENTANGY RIVER ROAD
                         WORTHINGTON, OH 43085



                         MARCO T PAREDES
                         2300 SW 1 AVE
                         MIAMI, FL 33129



                         Margaret McLaughlin
                         146 ANCHOR DRIVE
                         WINFIELD, AL 35594



                         MARGARET OHARTIGAN
                         5001 NE GARFIELD AVE
                         PORTALND, OR 97211



                         MARGUERITE RUMINSKI
                         16956 BURR OAK DR
                         HOMER GLEN, IL 60491



                         Marian Willauer
                         43 QUINN LEA RD
                         HARPERS FERRY, WV 25425



                         MARIO GIANNASI
                         220 LAUREL ST APT 2
                         WAUKEE, IA 50263-8526
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 143 of 236

                         MARK ALLEN
                         376 Sky Valley Cir
                         Seymour, TN 37865-5084



                         MARK BLACK
                         280 WINONA AVENUE
                         WASHINGTON, PA 15301



                         Mark Blakeley
                         3164 SE Banyan St
                         Stuart, FL 34997-7895



                         MARK BUGAS
                         613 LIGHT ST
                         FRONT APT
                         SALISBURY, MD 21801-5860


                         Mark Christianson
                         8330 28th Ave NW
                         Seattle, WA 98117-4517



                         MARK COLLYER
                         5 Hart Rd
                         Newburyport, MA 01950-1810



                         MARK CONWAY
                         3506 Cloudy Ridge Rd
                         Austin, TX 78734-2033



                         MARK CORCORAN
                         1319 SE ELLSWORTH RD
                         APT 37
                         VANCOUVER, WA 98664-6152


                         Mark Decoteau
                         PO BOX 196
                         WATERVILLE VALLEY, NH 3215
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 144 of 236

                         MARK DODSON
                         2531 E Hancock St
                         Muskogee, OK 74403-8910



                         MARK EATOUGH
                         P O BOX 1281
                         NOKOMIS, FL 34274



                         MARK ELROD
                         210 Hiwassee Ave NE
                         Cleveland, TN 37312-4823



                         MARK EMLING
                         8514 Avon Belden Rd
                         North Ridgeville, OH 44039-3814



                         MARK FRALEY
                         4408-B 4TH RD NORTH
                         ARLINGTON, VA 22203



                         MARK FRANKE
                         13422 BLACK GUM CT
                         CHANTILLY, VA 20151



                         MARK GILMORE
                         4151 Midrose Trl
                         Dallas, TX 75287-2791



                         MARK GREGORY
                         3560 HILL AIRY DR
                         OXFORD, NC 27565



                         MARK HALL
                         963 REBECCA LN
                         OAK HARBOR, WA 98277
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 145 of 236

                         MARK HALL
                         461 GEMINI DR
                         PAHRUMP, NV 89060



                         MARK HURLOW
                         5387 DIANA COMMON
                         FREMONT, CA 94555



                         MARK JACOBER
                         6027 Moore St
                         Arvada, CO 80004-4711



                         MARK KRACKO
                         3470 CANNON PL APT I33
                         BRONX, NY 10463-4334



                         mark larkman
                         3898 Knots Lndg
                         Medina, OH 44256-6120



                         MARK LEUTZINGER
                         PO Box 791
                         Glendora, CA 91740-0791



                         MARK MULLEN
                         904 20th St S
                         Arlington, VA 22202-2616



                         MARK ODOM
                         1408 Old Bildad Rd
                         Smithville, TN 37166-8303



                         MARK REEVE
                         1340 S A RD
                         MITCHELL, NE 69357
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 146 of 236

                         MARK RICH
                         4801 Chester St
                         Spencer, OK 73084-2561



                         MARK SMALLIN
                         1 Celia Ct
                         Pacifica, CA 94044-4242



                         MARK SPECHT
                         PO Box 782
                         Jensen Beach, FL 34958-0782



                         Mark Sullivan
                         1119 ROSALIA DR
                         1119 ROSALIA DR
                         NOVATO, CA 94945


                         MARK TOWNS
                         100 Fox Hill Rd SW
                         Milledgeville, GA 31061-9739



                         MARK UPTON
                         469 Back Winterport Rd
                         Hampden, ME 04444-1120



                         MARK VALENTINE
                         6525 COTTONWOOD ST NE.
                         SALEM, OR 97317



                         MARK WILLIAMS
                         821 Lafayette Dr NE
                         Albuquerque, NM 87106-2040



                         MARK ZUIDEMA
                         PO BOX 803
                         211 MAIN ST
                         HILGER, MT 59451
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 147 of 236

                         Markus Grutke
                         201 N PHOENIX RD
                         PHOENIX, OR 97535



                         MARLIN BUSINESS BANK
                         300 FELLOWSHIP ROAD
                         MOUNT LAUREL, NJ 08054



                         MARTIN CIMO
                         2991 FRIENDS RD
                         ANNAPOLIS, MD 21401-7221



                         MARTIN GRAY
                         1032 Riverton St
                         North Brunswick, NJ 08902-2256



                         MARTIN J SCHMITZ
                         38 N NEMAH RD W
                         SOUTH BEND, WA 98586



                         MARTIN KIRK
                         400 W CLARK ST APT 2
                         MEDFORD, OR 97501



                         MARTIN L MEDLEY
                         4417 Tennessee Ave
                         Chattanooga, TN 37409-1645



                         MARTIN MONTANO
                         PO Box 146
                         Pirtleville, AZ 85626-0146



                         MARY PATTERSON
                         6 MARTIN DR
                         LANSDOWNE, PA 19050
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 148 of 236

                         MASON REDDIX
                         2709 Encino Ave
                         Bay City, TX 77414-2741



                         Matt Christensen
                         5311 QUEENSBERRY AVE
                         SPRINGFIELD, VA 22151



                         Matt Ferdock
                         32 Weaver Rd
                         Zionsville, PA 18092-2922



                         MATT GREBY
                         2152 W. 21ST STREET
                         CHICAGO, IL 60608



                         Matt Morgan
                         1047 Cumberland Dr
                         Auburn, AL 36830-5131



                         MATTHEW CAMPOS
                         1201 S 10TH AVE APT 20
                         SAFFORD, AZ 85546-3449



                         MATTHEW DUDECK
                         543A S MARKET STREET
                         ELYSBURG, PA 17824



                         MATTHEW EYRICH
                         14653 S 23rd Pl
                         Phoenix, AZ 85048-4320



                         MATTHEW GUILFOYLE
                         2410 Florence Dr
                         Westminster, MD 21158-3134
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 149 of 236

                         MATTHEW MAIBAUM
                         10640 Butterfield Rd
                         Los Angeles, CA 90064-4314



                         MATTHEW MATTSON
                         876 GOSHEN RD
                         WALDOBORO, ME 4572



                         MATTHEW MORVANT
                         2923 Mesquite Dr
                         Carrollton, TX 75007-4838



                         Matthew Teeuwen
                         135 EVERETT STREET
                         LAKEWOOD, CO 80226



                         MATTHEW TSUE
                         101 W CENTRAL TEXAS EXPY APT 1202
                         KILLEEN, TX 76541-2557



                         MAURICE SHULTZ
                         715 WALNUT DR.
                         RIO DELL, CA 95562



                         MAXINE AUSTIN
                         29 Blue Ridge Dr E
                         Sidney, ME 04330-2501



                         MEDIA HOUSE COMMUNICATIONS LTD
                         PO BOX 1606
                         BEDFORD
                         BEDFORDSHIRE, GBR MK40 9FH


                         MEL DANIELSON
                         1600 Lincoln St
                         North Chicago, IL 60064-2116
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 150 of 236

                         MELISSA MANGAN
                         839 Centerville Rd
                         Columbia, IL 62236-3205



                         MELVIN MEYER
                         1115 Illinois St
                         Rawlins, WY 82301-4842



                         MERLE COOK
                         16 MEMORY LN
                         BILLINGS, MT 59101



                         MICHAEL W KUTCH
                         24 LOIS LANE
                         MOUNT HOLLY, NJ 8060



                         MICHAEL BARGERSTOCK
                         70 Scott Ridge Rd
                         Harmony, PA 16037-9744



                         MICHAEL BELTRAN
                         PO Box 3956
                         Albuquerque, NM 87190-3956



                         Michael Bentley
                         P.O.BOX 2406
                         MAGNOLIA, AR 71754



                         MICHAEL BISCAN
                         10517 MONTERAY PLACE CIR
                         APT 20
                         Louisville, KY 40272-3994


                         MICHAEL BRADY
                         1921 Walnut St
                         San Angelo, TX 76901-2581
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 151 of 236

                         MICHAEL BROOKS
                         815 DUNNS MOUNTAIN RD APT 410
                         SALISBURY, NC 28146-6881



                         MICHAEL CANTY
                         1415 Duncan Rd
                         Frankfort, KY 40601-8231



                         MICHAEL CLYBURN
                         1014 GALENA AVE
                         GALENA, KS 66739



                         MICHAEL DONAHUE
                         1015 Kingston Ave
                         Racine, WI 53402-3933



                         Michael Dugan
                         2085 W County Road 300 S
                         Danville, IN 46122-9285



                         Michael Duquette
                         1785 Westcreek Drive
                         PICKERING, ON L1V 6J8



                         MICHAEL ELLIS
                         12605 TOLMAN RD
                         FAIRFAX, VA 22033



                         MICHAEL F. LEWIS
                         49 Water St
                         Caribou, ME 04736-1717



                         MICHAEL FERGUSON
                         1309 Wayland St
                         Plainview, TX 79072-4805
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 152 of 236

                         Michael Flisnick
                         6 Coquina Lake Way
                         Ormond Beach, FL 32174-1860



                         MICHAEL FOLD
                         128 SOUTH RITTERS LANE
                         OWINGS MILLS, MD 21117



                         MICHAEL FRIEDRICH
                         215 E. HAZELTINE. AVE.
                         KENMORE, NY 14217



                         MICHAEL GAWRELUK JR
                         4349 French Landing Rd
                         North Las Vegas, NV 89031-4250



                         MICHAEL GILLMAN
                         309 CHICAGO AVE.
                         ABERDEEN, WA 98520



                         MICHAEL GRANADOS
                         14903 Ben Ali
                         San Antonio, TX 78248-0935



                         MICHAEL HAWLEY-JONES
                         8817 Hollowstone Way
                         Sacramento, CA 95828-5592



                         MICHAEL HURLEY
                         5 Elmwood Ave
                         Saugus, MA 01906-3519



                         MICHAEL JACOB
                         606 N 12th St
                         Bismarck, ND 58501-4301
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 153 of 236

                         MICHAEL JENSEN
                         850 HANN AVE
                         DIXON, IL 61021



                         MICHAEL JOHNSTON
                         2771 Ruth St
                         Philadelphia, PA 19134-3464



                         MICHAEL KENIK
                         PO Box 3
                         Davenport, NY 13750-0003



                         MICHAEL KESSLER
                         19197 Beland St
                         Detroit, MI 48234-3523



                         MICHAEL L BARRY
                         10 Twisting Ln
                         Wantagh, NY 11793-1918



                         MICHAEL L SMITH
                         210 W. LEMON AVE
                         APT. 35
                         MONROVIA, CA 91016


                         MICHAEL LANCE
                         709 S Walnut St
                         Cleburne, TX 76033-6203



                         MICHAEL LAVOIE
                         5364 Fox Hill Dr
                         Peachtree Corners, GA 30092-1609



                         Michael Lonigro
                         239 Keystone Dr
                         Fenton, MO 63026-7600
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 154 of 236

                         Michael M Pollak
                         5544 WOODMEN RIDGE VW
                         APT 103
                         COLORADO SPGS, CO 80923


                         MICHAEL MC IALWAIN
                         525 PARK ST APT 6
                         MINOT, ND 58701-4366



                         MICHAEL MIXEN
                         6536 Yellow Stone Ct
                         Columbus, GA 31909-3485



                         Michael Morris
                         47278 Silver Slate Dr
                         Lexington Park, MD 20653-2450



                         MICHAEL MOYER
                         152 Rio Verde Cir
                         Cheyenne, WY 82001-1916



                         MICHAEL NEWTON
                         605 Blake Ave SE
                         Atlanta, GA 30316-2003



                         Michael Nolen
                         2316 SUSANANN DRIVE
                         HAMPSTEAD, MD 21074



                         michael pervel
                         113 SANDY WOOD DR
                         RINCON, GA 31326



                         MICHAEL PETIPRIN
                         5427 Williamette Ct
                         Lapeer, MI 48446-8016
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 155 of 236

                         MICHAEL PHILLIPS
                         1960 Heidelberg Dr
                         Loveland, OH 45140-2007



                         Michael Piehler
                         13314 SE 181st Pl
                         Renton, WA 98058-6845



                         MICHAEL RICE
                         596 W 5TH ST APT 21
                         CHILLICOTHE, OH 45601-2213



                         MICHAEL RICHARD
                         3357 Highland Rd
                         Baton Rouge, LA 70802-7923



                         MICHAEL ROUSH
                         8785 N 400 E
                         UNION CITY, IN 47390



                         MICHAEL ROWLEY
                         2639 Comanche Creek Dr
                         Brighton, CO 80601-3409



                         MICHAEL RUANE
                         44 Dakota Ave
                         North Middletown, NJ 07748-5324



                         Michael Sacksteder
                         18 OAKVALE AVENUE
                         BERKELEY, CA 94705



                         MICHAEL SARNOWSKI
                         12940 7 1/2 MILE RD
                         CALEDONIA, WI 53108
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 156 of 236

                         MICHAEL SARNOWSKI
                         5975 SOUTH 35TH ST
                         MILWAUKEE, WI 53221



                         MICHAEL SCHIPONO
                         9004 Triple Ridge Rd
                         Fairfax Station, VA 22039-3003



                         MICHAEL SEIBERT
                         111 Cadillac Sq Apt 11L
                         Detroit, MI 48226-4828



                         MICHAEL SENIOR
                         38 Austin St
                         Hyde Park, MA 02136-1504



                         MICHAEL SHANE
                         PO Box 393
                         Gilmanton, NH 03237-0393



                         Michael Shelley
                         6055 Carrie Ln
                         Beaumont, TX 77713-4193



                         Michael Sherpa
                         2419 LAGOON CT
                         EVANS, CO 80620



                         MICHAEL SIBERT
                         111 Cadillac Sq
                         Detroit, MI 48226-2840



                         MICHAEL SMITH
                         8905 EVERGREEN AVE APT 164
                         INDIANAPOLIS, IN 46240-2073
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 157 of 236

                         MICHAEL STAGGS
                         8057 County Road 4515
                         Larue, TX 75770-5316



                         MICHAEL STASIAK
                         3819 White Ave
                         Baltimore, MD 21206-3435



                         MICHAEL SUMMERS
                         11 William St
                         Andover, MA 01810-2617



                         MICHAEL W MEALS
                         16 Weist Rd
                         Newville, PA 17241-8739



                         MICHAEL WELLS
                         16 Greenway Dr
                         Owego, NY 13827-3665



                         MICHAEL WILSON
                         1661 Pee Rd Ste 1102
                         Koloa, HI 96756-9568



                         MICHAEL WOEHLERT
                         4348 Wallace Cir
                         Tampa, FL 33611-3438



                         Michael Zador
                         31221 MEADOW LANE NE
                         WARREN, OH 44483



                         MICHAEL ZVOLENSKY
                         9557 Staples Mill Dr
                         Jacksonville, FL 32244-6337
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 158 of 236

                         Michalis Stavrinides
                         111 Brickell Ave., Suite 1300
                         Miami, FL 33131



                         MICROSCALE INDUSTRIES INC
                         18435 BANDILIER CIRCLE
                         FOUNTAIN VALLEY, CA 92708



                         Miguel Ferrer
                         5271 Columbia Rd
                         Columbia, MD 21044-5510



                         Mika Harviala
                         4118 DUCK CLUB RD
                         RAVENEL, SC 29470



                         MIKE ARNOLD
                         USCENTCOM / CCJ2-C
                         UNIT 61263
                         APO, AE 9309


                         Mike Ball
                         Miami Exhibits, Inc.
                         2655 W 6th Ave.
                         Hialeah, FL 33010


                         MIKE BEEBE
                         11531 312TH AVE
                         PRINCETON, MN 55371



                         MIKE BRUCE
                         2350 Green St
                         Philomath, OR 97370-9364



                         Mike Crosman
                         7406 DARTMOUTH AVE.
                         COLLEGE PARK, MD 20740
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 159 of 236

                         MIKE FREYER
                         13007 Azalea Ln NE
                         Cumberland, MD 21502-6941



                         MIKE GERHARD
                         8331 PARK DR
                         STANWOOD, WA 98292



                         MIKE GERKING
                         210 ROE DAVIS AVE
                         HINES, OR 97738



                         MIKE GRADY
                         12377 Pen Mar Rd
                         Waynesboro, PA 17268-9461



                         MIKE HAMM
                         172 Lake Frst
                         Canyon Lake, TX 78133-4406



                         MIKE HANKINS
                         700 W HIGHWAY 287 S
                         BOWIE, TX 76230



                         MIKE HARSH
                         PO Box 412
                         Hubbell, MI 49934-0412



                         MIKE JACKSON
                         1628 Bennington Hollow Ln
                         Reston, VA 20194-1616



                         MIKE JUSTICE
                         1916 Johnson Rd
                         Granite City, IL 62040-3834
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 160 of 236

                         MIKE KIRK
                         3522 PINECREST ROAD
                         TUSCALOOSA, AL 35404



                         MIKE MELTON
                         PO Box 176
                         Carlton, WA 98814-0176



                         MIKE MISHLER
                         1624 128th Ave NW
                         Coon Rapids, MN 55448-1363



                         MIKE MORAN
                         1400 STEINBECK DR APT P
                         RALEIGH, NC 27609-6147



                         MIKE MORMILE
                         300 GRAYSON TERRACE
                         PLEASANT HILL, CA 94523



                         Mike Niewiarowicz
                         5636 BLANCA ST
                         GOLDEN, CO 80403-2153



                         MIKE PIZINGER
                         537 S LAPORTE DR
                         Pueblo, CO 81007-1574



                         MIKE PREBECK
                         3319 Queensbury Dr
                         Columbus, IN 47203-2673



                         MIKE ROIDER
                         1504 S ADAMS AVE
                         APT 207
                         MARSHFIELD, WI 54449
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 161 of 236

                         Mike Slaughter
                         10359 Lochcrest Dr
                         Cincinnati, OH 45231-2737



                         MIKE SUTER
                         2885 US Highway 6 E
                         Fremont, OH 43420-9593



                         MIKE TURNER
                         1115 S ELM DR APT 416
                         LOS ANGELES, CA 90035-1136



                         MIKE WILLIS
                         612 E Stretch Island Rd S
                         Grapeview, WA 98546-9655



                         MOEBIUS MODELS
                         5515 MORENO ST.
                         MONTCLAIR, CA 91763



                         MORRIS LEMBURG
                         PO Box 625
                         Bellaire, TX 77402-0625



                         MUNCK WILSON MANDALA, LLP
                         12770 COIT ROAD
                         SUITE 600
                         DALLAS, TX 75251


                         Myron Gelsinger
                         5560 Jennifer Ln
                         Colorado Springs, CO 80917-1419



                         MYRON R DAY
                         2344 Cassandra Dr
                         Oroville, CA 95965-9161
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 162 of 236

                         N J MALIN & ASSOCIATES LLC
                         P.O. BOX 797
                         ADDISON, TX 75001



                         N REDOBLE
                         1938 PAUOA RD APT B
                         HONOLULU, HI 96813-1580



                         Nancy Causey
                         4169 Ferncreek Dr
                         Fayetteville, NC 28314-2535



                         NATALIE ZAVALA
                         143 Booth Ln
                         Richlands, NC 28574-8113



                         NATHAN BOLES
                         1506 NE 7th St
                         Gainesville, FL 32601-3748



                         NATHAN SMITH
                         4542 E WASHINGTON
                         FRESNO, CA 93702



                         NATHANIEL DEWAR
                         575 Gettysburg Rd
                         Littlestown, PA 17340-9771



                         Neal Hendrick
                         14450 Eddington Dr
                         Chesterfield, MO 63017-2540



                         NEIL BUTLER
                         215 N. JACKSON
                         ELGIN, IL 60123
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 163 of 236

                         NEIL I JACOBSON
                         14038 23rd Ave NE
                         Seattle, WA 98125-3323



                         NEIL MANLEY
                         56 MAIN ST #2
                         PERRY, NY 14530-1545



                         NEWCO CAPITAL GROUP
                         90 BROAD STREET
                         SUITE 903
                         NEW YORK, NY 10004


                         NICK MAGYAR
                         69168 Kessington Rd
                         Union, MI 49130-9604



                         NICOLAS ALDERETE
                         1811 Washington Ave
                         Houston, TX 77007-6130



                         NOELLE DONOVAN
                         2620 E 13TH STREET
                         # 6A
                         BROOKLYN, NY 11235


                         NORBERTO DELA MERCED
                         7439 Lake Ct
                         Rancho Cucamonga, CA 91730-1550



                         NORM PAKULSKI
                         55 S 330 W
                         IVINS, UT 84738



                         Norman Hubler
                         2815 Curtis Ln
                         Lansdale, PA 19446-5904
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 164 of 236

                         NORMAN MCCLAY
                         3960 3rd St
                         Riverside, CA 92501-2728



                         NORMAN SAKAI
                         45-543 Apapane St
                         Kaneohe, HI 96744-1913



                         Norman Samuelson
                         152 PLANTATION DRIVE
                         YOUNGSVILLE, NC 27596



                         OFFICE DEPOT INC
                         PO BOX 630813
                         CINCINNATI, OH 45263-0813



                         ORLANDO OLIVO
                         3227 France Ave N
                         Minneapolis, MN 55422-3210



                         Oron Jacobs
                         381 SE CLEARWATER RIDGE
                         SHELTON, WA 98584



                         OSCAR MERCADO MALDONADO
                         115 CALLE ANDRES VELEZ
                         ISABELA, PR 662



                         OSCAR RODRIGUEZ
                         6955 W 26th Ave
                         Hialeah, FL 33016-5455



                         OSCAR SIMMONS
                         PO Box 1499
                         Maple Valley, WA 98038-1499
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 165 of 236

                         OSCAR WATERS
                         1331 Littleton Cutoff Rd
                         Attalla, AL 35954-5491



                         OSHEL CHAPMAN
                         940 SPRING FORREST RD
                         APT 2-B
                         GREENVILLE, NC 27834-2124


                         OSWALD THALMANN
                         107 HALSEY ROAD
                         PARSIPPANY, NJ 7054



                         OTTO PORST
                         330 W 3RD ST
                         APT 102A
                         BRIDGEPORT, PA 19405-1036


                         PAMELA GEHM dba PCG CREATIVE LLC
                         54 RABBIT RUN RD
                         OXFORD, PA 19363



                         PAMELA WELLEIN
                         7534 Saint Johns Rd
                         Glenville, PA 17329-9048



                         PANAGIOTIS NTAGKINIS
                         221 89th St
                         Brooklyn, NY 11209-5611



                         PART 2 PRINT/PETR SILHANEK
                         U KRCSKE VODARNY 63
                         140 00, PRAGUE 4
                         CZECH REPUBLIC, CZE .


                         PASQUALE RUSSO
                         764 WEST PORT ROAD
                         MARTINEZ, GA 30907
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 166 of 236

                         PAT LOCK
                         15 Sable Palm Dr
                         Depew, NY 14043-1218



                         PAT MCKEE #172274
                         990 WISACKY HWY
                         LEE C I   F6B #1224
                         BISHOPVILLE, SC 29010-1775


                         PATRICIA HALL
                         109 Mary St
                         Kingsport, TN 37660-2390



                         Patricia Hodson
                         5330 WALTERSDORFF ROAD
                         SPRING GROVE, PA 17362



                         PATRICK ABBOTT
                         1000 MACDADE BLVD APT A22
                         CHESTER, PA 19013-5233



                         PATRICK BRETON
                         3319 Donegal Rd
                         El Paso, TX 79925-2808



                         PATRICK BRIMMER
                         6881 S RACE ST APT 106
                         LITTLETON, CO 80122-1523



                         PATRICK BUNCH
                         1726 Devon St
                         Ardmore, OK 73401-1739



                         PATRICK CEGLIO
                         PO Box 539
                         Gardiner, MT 59030-0539
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 167 of 236

                         Patrick Cooney
                         801 S. LAKEVIEW DR.
                         CROSS JUNCTION, VA 22625



                         PATRICK D ORTEGO
                         150 KERN ST., SPC 117
                         SALINAS, CA 93905



                         PATRICK HAGAN
                         12290 NW 82nd Ct
                         Chiefland, FL 32626-7935



                         PATRICK KAIM
                         1001 E Culver Rd
                         Knox, IN 46534-2106



                         Patrick Keady
                         2611 Lawrence Rd
                         Charlottesville, VA 22901-8946



                         PATRICK LOGAN
                         241 Newport Cir
                         Brunswick, OH 44212-6203



                         PATRICK MCKINSTRY
                         655 RICHMOND AVE
                         APT #123
                         SAN JOSE, CA 95128-5808


                         PATRICK ORNELLAS
                         1888 Vining Dr
                         San Leandro, CA 94579-2247



                         PAUL A BAENEN
                         9525 COLLEGE WAY N
                         SEATTLE, WA 98103-3513
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 168 of 236

                         PAUL ANNUNZIATA
                         1260 PILGRIM PL
                         DAYTONA BEACH, FL 32119-1565



                         PAUL BADON
                         2222 Jordan Rd
                         Stevens Point, WI 54482-9611



                         Paul Budney
                         105-00 SHOREFRONT PARKWAY
                         APT, 5E
                         ROCKAWAY PARK, NY 11694


                         PAUL CONTRERAS
                         301 N Virginia Ave
                         Azusa, CA 91702-3337



                         Paul Dupree
                         40 Vley Rd
                         Scotia, NY 12302-2160



                         Paul Gaertner
                         5704 Pine Ln
                         Crozet, VA 22932-9331



                         Paul Gentile
                         11 Sedgwick St
                         Jamesburg, NJ 08831-1253



                         PAUL GHERSINI
                         312 E PRUNE AVE # A
                         LOMPOC, CA 93436-4508



                         PAUL GLOVER
                         616 E 101st St
                         Cleveland, OH 44108-1323
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 169 of 236

                         PAUL GRUMBINE
                         132 Sawyer Hill Rd
                         Canaan, NH 03741-7465



                         PAUL HASSELBECK
                         896 73rd Ave N
                         St Petersburg, FL 33702-5220



                         PAUL JANICKI
                         3763 N 97th St
                         Milwaukee, WI 53222-2628



                         PAUL JOHNSON
                         5905 KENWOOD AVE STE 2
                         ROSEDALE, MD 21237-2060



                         PAUL KITTELL
                         409 CAYUGA CREEK ROAD
                         CHEEKTOWAGA, NY 14227



                         PAUL MCCARTY JR
                         S71W19622 MAPLE CT
                         MUSKEGO, WI 53150



                         PAUL MCKITTEN
                         303 Allegheny Run
                         Simpsonville, SC 29681-4566



                         Paul Merkle
                         7717 Creswell Rd Lot 18
                         Shreveport, LA 71106-6031



                         Paul Misencik
                         465 Bunnyview Dr
                         Stratford, CT 06614-1909
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 170 of 236

                         Paul Nakao
                         2259 Robinson Cir
                         Livermore, CA 94550-7069



                         PAUL O DONNELL
                         23223 SUMMIT ROAD
                         LOS GATOS, CA 95033



                         Paul Prokop
                         32 Kilby St
                         Woburn, MA 01801-2958



                         PAUL STEMPFLY
                         8469 WHISPERING PINE CT
                         ZEELAND, MI 49464



                         PAUL TENNY
                         162 Milford St
                         B12 A9
                         Rochester, NY 14615-1813


                         PAUL TRIMBLE
                         4557 Macdougall Ct
                         South Bend, IN 46614-3546



                         PAUL Z MOORE
                         20545 Lace Cascade Rd
                         Land O Lakes, FL 34637-5809



                         PAUL. NETTO
                         PO BOX 756
                         894 MILL RD.
                         MEADOW VISTA, CA 95722-0756


                         PEDRO MENDEZ
                         2475 PASEO DE LAS AMERICAS
                         # 3
                         SAN DIEGO, CA 92154-7255
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 171 of 236

                         PEGASUS HOBBIES
                         5515 MORENO ST.
                         MONTCLAIR, CA 91763



                         Peggy Anderson
                         101 BUCKINGHAM CT
                         ELK GROVE VILLAGE, IL 60007



                         PERRY KUNTZ
                         8053 HEMLOCK LN
                         ST GERMAIN, WI 54558-9003



                         PETE ARMIJO
                         616 1/2 Galisteo St
                         Santa Fe, NM 87505-8810



                         PETE JENNY
                         1395 Aralia Ct
                         San Luis Obispo, CA 93401-7676



                         PETER A DELIA
                         6 CLUB ROAD
                         NEWTON, NJ 7860



                         PETER A WILSON
                         1326 Phoebe Ln
                         Garland, TX 75042-8031



                         PETER ARAKAWA
                         210 HORIZON DR
                         EDISON, NJ 8817



                         PETER BANDA JR
                         6316 Shirley Ave
                         El Paso, TX 79905-4834
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 172 of 236

                         PETER BISCHOFF
                         PO Box 207
                         Waterloo, NY 13165-0207



                         PETER VERTEIKO
                         715 CARROLL DR SE
                         CEDAR RAPIDS, IA 52403



                         PETER WILLIAMS
                         2221 N Family Circle Dr
                         Twining, MI 48766-9735



                         PHILIP CASEY
                         708 W 15TH ST
                         AMARILLO, TX 79101



                         PHILIP COUGHLIN
                         777 Huron Ave
                         Cambridge, MA 02138-4529



                         PHILIP J CASLEY
                         3902 Victory Blvd
                         Staten Island, NY 10314-6704



                         PHILIP JEZYK
                         11000 Lyman Ave
                         Chicago Ridge, IL 60415-2254



                         PHILIP KING
                         695 Florence St
                         North Pole, AK 99705-5215



                         Philip Larsson
                         111 Normandy Cir W
                         Palm Harbor, FL 34683-5336
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 173 of 236

                         PHILIP SIEG
                         PO Box 1246
                         Center Harbor, NH 03226-1246



                         PHILLIP HUSTON
                         8439 MELROSE LANE
                         EL CAJON, CA 92021



                         PHILLIP NAM
                         4942 Partridge Cir
                         La Palma, CA 90623-2241



                         Phillip Park
                         1915 W Portobello Ave
                         Mesa, AZ 85202-8045



                         PHILLIP R QUINN
                         1108 F St
                         Perryville, AR 72126-9049



                         PHILLIP RAY WILKIE
                         403 3rd Ave NW Apt 2
                         Mandan, ND 58554-3019



                         PHILLIP RINGHAND
                         N6003 County Road E
                         Albany, WI 53502-9524



                         PIGNOTTI PROPERTY INSPECTIONS
                         18147 MAGER
                         TINLEY PARK, IL 60487



                         PLINIO FILHO
                         1950 NW 93rd Ave
                         Doral, FL 33172-2925
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 174 of 236

                         QUADIENT FINANCE USA, INC
                         P.O. BOX 6813
                         CAROL STREAM, IL 60197-6813



                         QUADIENT LEASING USA, INC
                         478 WHEELERS FARMS ROAD
                         MILFORD, CT 06461



                         R KUBISTOL
                         PO Box 291021
                         Chicago, IL 60629-6021



                         R OLIVIERI
                         2385 LORILLARD PL APT 4
                         BRONX, NY 10458-8057



                         R. K. BANKAITIS
                         PO Box 99344
                         Cleveland, OH 44199-0344



                         RACHEL KOTELES
                         5001 NE Garfield Ave
                         Portland, OR 97211-3201



                         Rafael Morales
                         6817 CORDER LN
                         LORTON, VA 22079



                         RAFAEL STEINBACH
                         444 W 49TH ST APT 2BG
                         NEW YORK, NY 10019-7225



                         RALPH CRUZ
                         RR 10 BOX 10058
                         SAN JUAN, PR 926
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 175 of 236

                         RALPH CURTIN
                         1870 E Sherwood Ter
                         Mustang, OK 73064-6016



                         RALPH GARLO
                         32 Sanwood Dr
                         Harrisville, RI 02830-1300



                         RALPH HEACOCK
                         171 HALDEMAN RD
                         SCHWENKSVILLE, PA 19473



                         RANDALL CRITZER #47617
                         PO BOX 300
                         MARCY, NY 13403



                         RANDALL SCHILLING
                         7555 Bailey Rd Apt 319
                         Woodbury, MN 55129-1515



                         RANDALL SPENCER
                         1630 Cherokee Trl
                         Ohatchee, AL 36271-6577



                         Randolph Jones
                         21 CHURCH STREET
                         GLOUCESTER, MA 1930



                         RANDOLPH LARCH
                         630 STONE HEDGE LN UNIT D
                         APPLETON, WI 54914



                         RANDY ARNETT
                         PO Box 941
                         Hawthorne, NV 89415-0941
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 176 of 236

                         RANDY HARDIN
                         639 2nd Ave
                         Dixon, IL 61021-1913



                         RANDY MERRITT
                         509 W Rouse St
                         Lansing, MI 48910-4430



                         RANDY SHAW
                         54 6TH ST
                         BELINGTON, WV 26250



                         RANDY WILSON
                         1402 CHARLES AVE
                         APT 107
                         ALMA, MI 48801-9223


                         RANKO SCEPOVIC
                         4N490 BRIAR LN
                         BENSENVILLE, IL 60106



                         RAPIBOX Aï¿½REO SOFIA AGUILAR
                         1732 NW 82ND AVE STE #3
                         DORAL, FL 33126



                         RAUL TORRES
                         1512 LONGLEAF DR
                         EFFORT, PA 18330-8057



                         RAY KLEIN
                         323 28TH ST
                         WEST PALM BEACH, FL 33407



                         RAY QUIST
                         321 McDill Ave
                         Stevens Point, WI 54481-6217
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 177 of 236

                         RAY SANDUSKY
                         1804 W Pheasant Trl
                         Mount Prospect, IL 60056-4557



                         Ray Vermillion
                         1505 Lowman Cir
                         Anacortes, WA 98221-3147



                         Raymond Golich
                         1927 HOUSTON ST
                         DEARBORN, MI 48124-4125



                         RAYMOND JENNINGS
                         PO Box 2431
                         Appomattox, VA 24522-2431



                         RAYMOND L BRITT
                         2950 LAFRANIER RD RM 9
                         TRAVERSE CITY, MI 49686-4918



                         Raymond Mancil
                         1134 Trumbulls Corners Rd
                         Newfield, NY 14867-9452



                         Raymond Merriam
                         489 South St
                         Hoosick Falls, NY 12090-3851



                         REAGAN PAGE
                         838 Rip Steele Rd
                         Columbia, TN 38401-7743



                         REBECCA HUNT
                         115 WOFFORD RD
                         CONWAY, SC 29526
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 178 of 236

                         REGINALD JONES
                         1901 S Goliad St
                         Amarillo, TX 79106-5908



                         REMBERT SHAW
                         10400 46TH AVE APT 203
                         BELTSVILLE, MD 20705-2405



                         RENE PULIDO
                         50 E GREEN ST RM 406
                         PASADENA, CA 91105-2036



                         REPUBLIC SERVICES #615
                         4200 EAST 14TH STREET
                         PLANO, TX 75074



                         REX ANDERSEN
                         PO Box 123
                         Brayton, IA 50042-0123



                         RHU A. BIGAY
                         5080 VALLEY CREST DR APT 29
                         CONCORD, CA 94521-3076



                         RIC DITTMAN
                         PO Box 14
                         Willow, AK 99688-0014



                         RICARDO CRUZ
                         8604 RANGE ST
                         QUEENS VILLAGE, NY 11427



                         RICHARD ARBES
                         771 Stone House Rd
                         Tallahassee, FL 32301-8544
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 179 of 236

                         Richard Brazell
                         103 MAPLE RD
                         SYRACUSE, NY 13219



                         Richard Brodeur
                         3 King Charles Dr
                         Londonderry, NH 03053-2846



                         RICHARD BROGINSKI
                         4446 Williams St
                         Dearborn Heights, MI 48125-2706



                         RICHARD CHIOLINO
                         734 W GRAND RIVER AVE
                         LOT 1
                         OKEMOS, MI 48864-3154


                         RICHARD CIRILLO
                         12 CENTERVIEW DR
                         TROY, NY 12180



                         RICHARD COBB
                         120 Metcalf Dr
                         Frankfort, KY 40601-8619



                         RICHARD COWAN
                         40 Charles St
                         Livingston, NJ 07039-2959



                         RICHARD DUTEAU
                         50 Riviere Ln
                         Palm Coast, FL 32164-3422



                         RICHARD DUVALL
                         18720 Pawnee Dr
                         Spring Lake, MI 49456-9018
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 180 of 236

                         Richard Ewing
                         9037 Meadowsweet Way
                         Elk Grove, CA 95624-2739



                         RICHARD F KELLAR
                         22 Orchard Rd
                         Skaneateles, NY 13152-1030



                         Richard Fitzpatrick
                         613 OAK ST
                         LAKEHURST, NJ 8733



                         RICHARD FOLLETT
                         672 Stewart Way
                         Brentwood, CA 94513-6954



                         RICHARD FOWLER
                         3028 Oak Forest Dr
                         Parkville, MD 21234-5840



                         RICHARD FROMM
                         PO BOX 8815
                         LANCASTER, CA 93539



                         RICHARD G. DUVALL
                         18720 PAWNEE DRIVE
                         SPRING LAKE, MI 49456



                         RICHARD GIBB
                         15 Continental Dr
                         Portland, ME 04103-1601



                         RICHARD GORDON
                         10 1/2 EAST ST
                         BEVERLY, MA 1915
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 181 of 236

                         RICHARD GRONHOLM
                         2794 SE MCKENNA TRAIL
                         GRANTS PASS, OR 97527



                         RICHARD H BUETHE
                         PO Box 625
                         Tucson, AZ 85702-0625



                         RICHARD HAMMOCK
                         PO Box 3090
                         Phenix City, AL 36868-3090



                         RICHARD HANSEN
                         1043 Low Gap Rd
                         Wilbur, WV 26320-7422



                         richard hazlett
                         12708 Lakewilderness La.
                         SPOTSYLVANIA, VA 22551



                         Richard Henly
                         2223 Sagamore Rd
                         Charlotte, NC 28209-3345



                         RICHARD JONES
                         4343 LINCOLN BLVD
                         APT 108
                         MARION, IN 46953


                         RICHARD KALEN
                         8 Hunter Pl
                         Hicksville, NY 11801-2217



                         RICHARD KENNEDY
                         PO Box 190
                         Honey Brook, PA 19344-0190
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 182 of 236

                         Richard Krasowski
                         250 PLEASANT STREET
                         PEMBROKE, MA 2359



                         RICHARD LEE
                         1819 English Bay Ter
                         San Jose, CA 95131-3806



                         RICHARD LOW JR
                         1039 Connor Rd
                         Pittsburgh, PA 15234-1064



                         RICHARD MALONE
                         6110 Avon Ave
                         San Gabriel, CA 91775-2606



                         RICHARD MARRIOTT
                         40 Renpass Ave
                         New Orleans, LA 70123-5014



                         RICHARD MARTINEZ
                         6930 NW Denargo St
                         Port Saint Lucie, FL 34983-1431



                         Richard Morgan
                         911 NORTH MARKET STREET
                         MARION, IL 62959



                         RICHARD NEUMANN
                         25 SHERIDAN ST
                         HAVERHILL, MA 1830



                         RICHARD PAPP
                         24111 Meridian Rd Apt 104
                         Grosse Ile, MI 48138-1637
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 183 of 236

                         RICHARD RASMUSSEN
                         3799 188th Ave
                         Decorah, IA 52101-7454



                         RICHARD RICASTA
                         8435 Dapper Ct
                         San Diego, CA 92126-1311



                         RICHARD RIVA
                         10625 N Sherburne Pl
                         West Terre Haute, IN 47885-9369



                         RICHARD ROBERTS
                         7015 ELKHORN ST.
                         BAKERSFIELD, CA 93313



                         RICHARD RODEWALD
                         8302 Fink Rd
                         Harvard, IL 60033-9772



                         RICHARD SLINKARD
                         7540 TWIN OAKS AVE
                         CITRUS HEIGHTS, CA 95610



                         RICHARD SMITH
                         303 W 9TH AVE
                         HUTCHINSON, KS 67501



                         RICHARD STAGE #140413
                         PO BOX 300
                         CNYCP SOTP BLDG 41 WARD 218
                         MARCY, NY 13403-0300


                         RICHARD STEER
                         187 GRACEDALE BLVD
                         TORONTO, ON M9L 2C3
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 184 of 236

                         RICHARD SZALKAY
                         1036 Lindberg Ave
                         Homestead, PA 15120-2924



                         RICHARD W BRADSLEY
                         1445 Lowell Dr
                         Walla Walla, WA 99362-8821



                         Richard Wells
                         516 CROSS GATES BLVD
                         SLIDELL, LA 70461



                         RICHARD WINSTON
                         1813 Ports O Call Dr
                         Plano, TX 75075-2146



                         RICHARD YOUNG
                         PO BOX 212
                         TROY, SC 29848



                         RICHARD ZINCK
                         1079 S. ROBERTS ST.
                         PAVO, GA 31778



                         RICK LECROY
                         2489 Payne Lake Rd
                         Brent, AL 35034-2538



                         Rick Leslie
                         1931 Devon Dr
                         Springfield, OH 45503-2118



                         RICK REIGERT
                         816 S Woodbine Rd
                         Saint Joseph, MO 64507-2160
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 185 of 236

                         RICK WELTON
                         150 3rd St
                         Renovo, PA 17764-1069



                         RICKEY DUNLAP
                         1233 County Road 179
                         Sweetwater, TX 79556-8645



                         RICKY C CAMPBELL
                         134 Carter Ln
                         Mocksville, NC 27028-6201



                         RICKY LIVELY
                         654 W 24th St
                         Rifle, CO 81650-3461



                         Ricky Taylor
                         4221 114th St SE
                         Everett, WA 98208-7761



                         RIKI BANKAITIS
                         PO BOX 99344
                         CLEVELAND, OH 44199



                         Rob Brown
                         14144 NE SANDY BLVD
                         APT 12
                         PORTLAND, OR 97230


                         ROBERT A CARROLL
                         11047 DAHLGREN RD
                         KING GEORGE, VA 22485



                         ROBERT A. BUSHEY
                         3104 Avalon Dr
                         Randolph, MA 02368-1546
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 186 of 236

                         ROBERT ALHEY
                         414-A SENIOR DR. W
                         NEWARK, OH 43055



                         ROBERT ATHEY
                         10 Plantation Hills Dr
                         Evans, GA 30809-5614



                         ROBERT BABCOCK
                         60 MONROE
                         IRVINE, CA 92620



                         ROBERT BARTHOLOMEW
                         1406 BEAR RIVER RD.
                         NEWRY, ME 4261



                         ROBERT BECKSTED
                         28 W Gorman Ave
                         Collingswood, NJ 08108-1328



                         ROBERT BENTLEY
                         2404 Ripley St
                         El Dorado, AR 71730-8432



                         ROBERT BENWAY
                         3513 NE 151st Ct
                         Vancouver, WA 98682-8351



                         ROBERT BIANCHI
                         PO BOX 43
                         MCI NORFOLK
                         NORFOLK, MA 2056


                         ROBERT BRADLEY
                         3940 Birch Ln
                         Fairbanks, AK 99709-3555
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 187 of 236

                         ROBERT BROCKMANN
                         217 SOUTH MAIN ST
                         ROXBORO, NC 27573



                         ROBERT BRUTSCHY
                         3819 Masters Ct
                         Myrtle Beach, SC 29577-5958



                         Robert Caso
                         128 GRANDVIEW RD
                         BOYERTOWN, PA 19512



                         ROBERT COLLINGS (COLLIR)
                         20287 Horizon West Rd
                         Eckert, CO 81418-4104



                         ROBERT COLLINS
                         212 Covey Ln
                         McKinney, TX 75071-0327



                         robert conley
                         4075 DANCING CLOUD CT UNIT 198
                         DESTIN, FL 32541-3394



                         ROBERT E.L.RAY II
                         8112 Ellet Rd
                         Springfield, VA 22151-1927



                         ROBERT EGBERS
                         114 - 4TH STREET
                         PO BOX 121
                         UEHLING, NE 68063


                         ROBERT F SEALE
                         36 Endicott St
                         Brockton, MA 02302-2644
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 188 of 236

                         ROBERT FERESHETIAN
                         1966 MATTHEWS AVE APT 1
                         BRONX, NY 10462-3411



                         ROBERT GRUBBS
                         2107 Buford Rd
                         North Chesterfield, VA 23235-3411



                         ROBERT H TEUFEL
                         412 W Pine Ave
                         Arkansas City, KS 67005-1659



                         ROBERT HALSEY
                         132 Ardmore Pl
                         Mooresville, NC 28117-6612



                         ROBERT HARVEY
                         1837 Haighs Pond Rd
                         Rome, PA 18837-7793



                         ROBERT HAYES
                         3403 E Henderson Way
                         Clarksville, TN 37042-8567



                         ROBERT HORVATH
                         41 Bentrup Ct
                         Lenox, MA 01240-2229



                         ROBERT JACKMAN
                         37 WALDO ST
                         RANDOLPH, MA 2368



                         ROBERT JENNINGS
                         5806 N Monte Ave Apt 4
                         Fresno, CA 93711-2250
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 189 of 236

                         Robert Joyce
                         8722 Lilac Ct
                         Salinas, CA 93907-3303



                         ROBERT KOSTECKA
                         427 SANDERLING COURT
                         ORLEANS, ON K1E2V5



                         ROBERT KOWAL
                         180 Yantic Ln
                         Norwich, CT 06360-1454



                         ROBERT L CIANCI
                         72 HEINEBERG RD APT 228
                         BURLINGTON, VT 05408-2559



                         ROBERT LUCAS
                         4120 HULL PL
                         SAINT LOUIS, MO 63107



                         robert maciejewski
                         19137 SUMPTER RD
                         belleville, MI 48111



                         ROBERT MARRIOTTI
                         690 Gail Dr
                         Hermitage, PA 16148-3727



                         ROBERT MARTIN
                         7537 W Cameron Dr
                         Peoria, AZ 85345-1365



                         ROBERT MERRITT
                         6073 Prichard Creek St
                         Murray, ID 83874-5024
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 190 of 236

                         Robert Miller
                         65 Brown Rd
                         Morganville, NJ 07751-1109



                         ROBERT MITCHELL
                         4235 CANBY DRIVE
                         MELBOURNE, FL 32901



                         ROBERT MOORE
                         765 Wake Forest Rd
                         Dayton, OH 45431-2882



                         ROBERT MOORE
                         103 Woodland Dr
                         Jacobus, PA 17407-1258



                         ROBERT MYERS
                         5758 Saint Angela Dr
                         North Charleston, SC 29418-5212



                         ROBERT NOBACK
                         24 Thornwood Ct
                         Enterprise, AL 36330-8743



                         ROBERT OLSON
                         903 FLORENCE ST
                         NAMPA, ID 83686



                         ROBERT POTTER
                         131 Thurlow Ave
                         Rochester, NY 14609-5902



                         Robert Prokop
                         8006 Greeley Blvd
                         Springfield, VA 22152-3035
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 191 of 236

                         ROBERT R RUSSELL
                         4801 Hayfield Dr
                         Winston Salem, NC 27107-6847



                         ROBERT RICHEY
                         844 MARYANN DR APT 3
                         SANTA CLARA, CA 95050-5055



                         ROBERT RUMSEY
                         251 Oakland Ave
                         Oakland, CA 94611-5528



                         ROBERT RUSSELL
                         4801 HAYFIELD DR
                         WINSTON-SALEM, NC 27107-6847



                         ROBERT SARBERENYI
                         HC 72 BOX 21422
                         DYER, NV 89010



                         ROBERT SCHAEFFER
                         408 E Harrison St
                         Tacoma, WA 98404-2146



                         Robert Sees
                         47 Miller St
                         Wallington, NJ 07057-2020



                         Robert Sewell
                         14542 Tranquility Creek Dr
                         Jacksonville, FL 32226-4482



                         Robert Skinner
                         5320 SAN FRANCESCA DR
                         CAMARILLO, CA 93012
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 192 of 236

                         ROBERT SPECTOR
                         11419 PORTER RANCH DR
                         APT 203
                         NORTHRIDGE, CA 91326


                         Robert Taylor
                         30 Mulwal Dr
                         Painesville, OH 44077-2522



                         Robert Taylor
                         5140 Farm Ridge Pl
                         Colorado Springs, CO 80917-1167



                         ROBERT VALCICH
                         4314 56th St
                         Woodside, NY 11377-4739



                         ROBERT W. CHAFFIN
                         1218 W 4505 S
                         Salt Lake City, UT 84123-3224



                         ROBERT WALKER
                         4213 Eagle Dr
                         Mansfield, TX 76063-5497



                         ROBERT WHITACRE
                         4751 PLEASANT OAK DRIVE
                         B50
                         FORT COLLINS, CO 80525


                         ROBERT WILLIAMS
                         1216 Meadowview Dr
                         Central Square, NY 13036-9543



                         ROBERT WILLIAMSON
                         951 Morris Rd
                         Marseilles, IL 61341-1739
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 193 of 236

                         Robert Worley
                         1904 Rivard Rd
                         Toledo, OH 43615-3720



                         ROBERT YURCHUCK
                         845 TRILLIUM PL
                         VIRGINIA BEACH, VA 23464



                         Robin Black
                         8518 ROE AVE
                         PRAIRIE VILLAGE, KS 66207



                         Rocci Primavera
                         7386 Linden Ln
                         Dublin, OH 43016-7338



                         ROCCO PUIIA
                         7 SOUTH BACK FIELD RD.
                         RAMFORD, ME 4276



                         Rod Rixham
                         8 John St
                         Millbury, MA 01527-4212



                         RODNEY JOHNSON
                         PO BOX 334
                         BAGLEY, MN 56621



                         Rodrigo Flota Resendis
                         182-21 150TH AVENUE
                         DOH343230
                         Springfield Gardens, NY 11413


                         ROGER COHN
                         5009 WEST 159TH ST
                         APT 4
                         OAK FOREST, IL 60452
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 194 of 236

                         ROGER FISHER
                         401 N CONSTITUTION DR
                         APT 612
                         AURORA, IL 60506


                         ROGER HENDERSON
                         1244 W 101st St
                         Los Angeles, CA 90044-1802



                         ROGER J BROWN
                         502 ELIZABETH AVE W
                         BOX 317
                         KEEWATIN, MN 55753


                         ROGER JORDAN
                         3809 Del Rio Dr
                         Ft Worth, TX 76133-7105



                         ROGER MERRITT
                         3660 Makyes Rd
                         Syracuse, NY 13215-9725



                         ROGER NYE
                         141 Valley Mdw
                         Cibolo, TX 78108-3923



                         ROGER REINTS
                         13939 E Burnside St
                         Portland, OR 97233-2129



                         ROGER SCHAFER
                         364 N 13th Ave
                         Brighton, CO 80601-1534



                         ROLAND JR. LAFLEUR
                         20683 Pride Baywood Rd
                         Greenwell Springs, LA 70739-6507
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 195 of 236

                         ROLF RICHTER
                         182 HIGHLAND ROAD
                         YORK, PA 17403



                         RON DECKER #73654
                         H.C.F-EU
                         PO BOX 1568
                         HUTCHINSON, KS 67504


                         RON DROLSBAUGH
                         17050 COUNTRY VIEW LANE
                         SHIRLEYSBURG, PA 17260



                         RON GIPSON
                         318 County Road 2906
                         Dodd City, TX 75438-3857



                         RON HACK
                         3413 CONIFER DR
                         NORTH POLE, AK 99705



                         RON HEEG
                         341 BERRY AVE
                         BELLEVUE, KY 41073-1324



                         Ron Painter
                         4570 DRAKE CT. N.E.
                         SALEM, OR 97301



                         RON ULIANO
                         6227 TWIN OAKS DR
                         #2308
                         COLORADO SPRINGS, CO 80918


                         RON VEZZANI
                         29 SCOTT DR APT D
                         DRAVOSBURG, PA 15034-1126
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 196 of 236

                         RONALD B. IRWIN
                         18319 Grayland Ave
                         Artesia, CA 90701-5737



                         RONALD BACISIN
                         4450 Apulia Rd
                         Jamesville, NY 13078-9406



                         RONALD BOBO
                         7034 BOSTON AVE
                         ROSE HAVEN, MD 20714



                         RONALD BRICZINSKI
                         5515 Tuscarawas Rd
                         Beaver, PA 15009-9540



                         RONALD COLGROVE
                         827 WESTERN AVE APT 2
                         BRATTLEBORO, VT 05301-4109



                         RONALD FERREYRA
                         757 Emory St # 106
                         Imperial Beach, CA 91932-2231



                         RONALD FOWLER
                         2623 HOLTON ST
                         TALLAHASSEE, FL 32310



                         RONALD J POULIN
                         199 Tardiff Rd
                         Clinton, ME 04927-3814



                         RONALD KEEFOVER
                         3770 SW. STONYBROOK DRIVE
                         TOPEKA, KS 66610
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 197 of 236

                         RONALD L FORSYTHE
                         13116 Germany Rd
                         Fenton, MI 48430-9552



                         RONALD MARTIN
                         2304 VARDON LANE
                         FLOSSMOOR, IL 60422



                         RONALD MIYAMURA
                         1963 10th Ave
                         Honolulu, HI 96816-2909



                         Ronald Patterson
                         1035 Chelle Ln
                         Troy, MO 63379-2220



                         RONALD PATTERSON
                         747 Hardin Rd
                         Forest City, NC 28043-3425



                         Ronald Prestin
                         12 DARNLEY PLACE
                         HUNTINGTON STATION, NY 11746



                         RONALD PULS
                         416 TORRINGTON ST
                         PORT CHARLOTTE, FL 33954



                         RONALD SALZMAN
                         1201 LINCOLN MALL
                         APT 605
                         LINCOLN, NE 68508-2889


                         RONALD SBORAY
                         616 COREY AVE
                         BRADDOCK, PA 15104
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 198 of 236

                         RONALD SNOW
                         7787 Chippewa St
                         Portage, MI 49024-4877



                         RONALD SZABO
                         24085 HUNTERS HOLLOW RD
                         WARRENTON, MO 63383



                         RONALD TOWNSEND
                         20985 CENTER STREET
                         PO BOX 144
                         DUNBRIDGE, OH 43414-0144


                         ROSS BUCK
                         63 CEDAR SWAMP ROAD
                         STORRS, CT 6268



                         Ross Higuchi
                         16979 ROBERTS ROAD UNIT 4
                         LOS GATOS, CA 95032



                         ROUND 2 LLC
                         4073 MEGHAN BEELER CT
                         SOUTH BEND, IN 46628



                         ROXANNE PATTON
                         1129 STERLING STREET
                         BEACON, NY 12508



                         ROY BOUDOIN
                         1619 N MACARTHUR BLVD
                         APT A
                         OKLAHOMA CITY, OK 73127-3849


                         ROY BOUTWELL
                         706 E 8th St
                         Cameron, TX 76520-2709
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 199 of 236

                         ROY FELIX
                         6727 Berry Rd
                         Kansas City, KS 66106-5217



                         ROY HYLAMAN
                         5758 VILLAGE GREEN DR APT D
                         ALEXANDRIA, VA 22309-1658



                         Roy Medina
                         54 Mount Lebanon St
                         Pepperell, MA 01463-1270



                         RUBEN ARMENTA
                         1675 Cr 15
                         Clovis, NM 88101-9481



                         Ruben Llizo
                         97 Overbrook Ave
                         Edison, NJ 08817-5525



                         RUDOLPH KUBISTOL
                         5833 S Newland Ave
                         Chicago, IL 60638-3224



                         RUSSELL BUTERA
                         1301 ASHLAND AVE
                         DES PLAINES, IL 60016



                         RUSSELL CHRISTE
                         1201 KINGSBURY DRIVE
                         CHESAPEAKE, VA 23322



                         RUSSELL GORDON
                         36494 Highway 65 NE
                         Cambridge, MN 55008-7934
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 200 of 236

                         RUSSELL GROSS
                         35555 KENAI SPUR HWY 442
                         SOLDOTNA, AK 99669



                         RUSSELL IMMENSCHUH
                         3438 NW Davis Rd
                         Rossville, KS 66533-9739



                         RUSSELL KRAPF JR.
                         66 Tompkins St
                         East Northport, NY 11731-1042



                         Russell Somma
                         5 Shady Ln
                         Sparta, NJ 07871-1315



                         RUSSELL WEIDMAN
                         5742 BIRDWOOD RD.
                         HOUSTON, TX 77096



                         RYAN WOOD
                         2156 OVERBROOK AVE.
                         LAKEWOOD, OH 44107



                         SACHER TEAM
                         201 WINDING WAY
                         CAMP HILL, PA 17011



                         SADRIAN HUMPHRIES
                         4283 EXPRESS LN
                         STE 374-674
                         SARASOTA, FL 34249


                         SAM DURHAM
                         40 N 1025 E
                         LAFAYETTE, IN 47905
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 201 of 236

                         SAM JACOBSON
                         2007 FOUNTAIN CREEK DR
                         SAINT JOSEPH, MO 64504



                         SAM SANDERS
                         616 Lee St
                         Lake Village, AR 71653-1828



                         Samuel Feraci
                         144 Ramage Rd
                         Canton, MS 39046-9493



                         SAMUEL SOUZA
                         RUA DE STELA MARES COND. SOL
                         DO ATLANTICO CASA 25
                         SALVADOR, BAHIA, , 41500060


                         SANFORD HOOD
                         2697 MISSION ST
                         APT 122
                         SAN FRANCISCO, CA 94110-3101


                         SCHIFFER PUBLISHING
                         4880 LOWER VALLEY RD
                         ATGLEN, PA 19310



                         SCOTT BECHSTEIN
                         204 Woodland Ave
                         Swanton, OH 43558-1051



                         Scott Copeland
                         2549 Kings Gate Dr.
                         Carrollton, TX 75006



                         Scott Hawks
                         2422 HARDIN FARMS LANE
                         KNOXVILLE, TN 37932
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 202 of 236

                         SCOTT JONES
                         1460 MARSHALL ST
                         APT 33
                         REDLANDS, CA 92374


                         SCOTT KELLER
                         2315 GATEWAY PLACE LN
                         KERNERSVILLE, NC 27284



                         Scott Koen
                         318 LONE STAR BLVD
                         HUTTO, TX 78634



                         SCOTT LAUX
                         1214 LAWRENCE ST
                         NEW LONDON, WI 54961-1851



                         SCOTT MCVICKER
                         4529 E COUNTY ROAD
                         350 N
                         DANVILLE, IN 46122-8366


                         SCOTT PARKINSON
                         816 ERIN DR.
                         OXFORD, OH 45056



                         Scott Watanabe
                         10001 GEORGETOWN PIKE
                         UNIT 146
                         GREAT FALLS, VA 22066-8065


                         SEAN DOHERTY
                         188 Duffy Dr
                         Tonawanda, NY 14150-5129



                         SEAN G DAY
                         857 Kagawa St
                         Pacific Palisades, CA 90272-3832
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 203 of 236

                         SEAN RAVENCRAFT
                         571 PROUTY CORNER LOOP RD.
                         COLVILLE, WA 99114



                         SHANNON CRAWFORD
                         PO Box 91
                         Fort Pierre, SD 57532-0091



                         SHAUN DUGGAN
                         118 HIGH SCHOOL RD
                         APT B-1
                         HYANNIS, MA 2601


                         SHAUN GANNON
                         110 BROOKLINE RD APT C-6
                         BALLSTON SPA, NY 12020-3591



                         Shaun Landry
                         18520 JACKSON CIRCLE
                         ELKHORN, NE 68022



                         SHAWN CASH
                         8690 MOUNT VERNON ROAD
                         AUBURN, CA 95603



                         SHAWN HAYMAKER
                         497 Bootlegger Trl
                         Great Falls, MT 59404-6104



                         SHAWN M STALLMAN
                         728 W Michigan St
                         Evansville, IN 47710-1600



                         SHAWN QUILLEN
                         603B 8TH ST SW
                         JBLM, WA 98439
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 204 of 236

                         SHAWN SCHMEER
                         2049 NE HYDE ST
                         HILLSBORO, OR 97124



                         SHERIDAN ATTEMA
                         4136 Charlemagne Ave
                         Long Beach, CA 90808-1605



                         SHERRI WILLIAMS
                         PO BOX 525
                         AURORA, MO 65605



                         Shinya Sasajima
                         277 KINGSPORT DRIVE
                         SCHAUMBURG, IL 60193



                         SIDNEY BREMER
                         1208 Columbus Ave
                         Albert Lea, MN 56007-3531



                         SIGMUND PAULAUSKAS
                         15410 Regent Dr
                         Orland Park, IL 60462-3839



                         SOLOMON MATLOCK
                         71 Lexington St
                         Cypress, IL 62923



                         SPECIAL HOBBY S.R.O.
                         V LIPKACH 775
                         15400 PRAHA 5-SILVENEC
                         CZECH REPUBLIC, CZE .


                         SPECTRUM VOIP
                         7600 WINDROSE AVENUE
                         SUITE 350
                         PLANO, TX 75024
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 205 of 236

                         STACE ELLIOTT
                         1515 SEMINARY HILL RD
                         CENTRALIA, WA 98531



                         STAN DUARTE
                         6935 ALIANTE PKWY STE 104-112
                         NORTH LAS VEGAS, NV 89084-5818



                         STAN GRZYBALA
                         5007 NE 101st St
                         Vancouver, WA 98686-5801



                         STAN SCHULTZ
                         8468 Lackland Rd
                         Saint Louis, MO 63114-5137



                         STANLEY CROSSLAND
                         21475 RIDGETOP CIRCLE
                         STE 340
                         STERLING, VA 20166


                         STANLEY PIENKOWSKI
                         54 Donnel Rd
                         Vernon, CT 06066-2706



                         STAPLES BUSINESS ADVANTAGE
                         500 STAPLES DRIVE
                         FRAMINGHAM, MA 01702



                         STEPHEN BURCH
                         PO Box 2080
                         Decatur, IL 62524-2080



                         STEPHEN CELESTINO
                         2 Parkview Pl
                         Tuckahoe, NY 10707-3030
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 206 of 236

                         STEPHEN F. BARCUS
                         8540 SAN JACINTO CT
                         RANCHO CUCAMONGA, CA 91730-4332



                         STEPHEN LINELL
                         915 Highland Ave Apt 79
                         Duarte, CA 91010-1937



                         Stephen Powell
                         503 Panama Dr
                         Crestview, FL 32536-2319



                         STEPHEN SANDERS
                         2653 Salem Rd
                         Montevallo, AL 35115-7839



                         STEPHEN SILVESTRI
                         26 Albion Ave
                         Stoneham, MA 02180-2203



                         Stephen Simpkin
                         14 MINNESOTA ST
                         KENORA, ON P9N 3P2



                         STEPHEN SKELLEY
                         2033 W Forest Ave
                         Decatur, IL 62522-2652



                         STEPHEN SMITH
                         5617 LYNDALE AVE S
                         APT 102
                         MINNEAPOLIS, MN 55419-1966


                         stephen snesavage
                         197 Lenker Dr
                         Williamstown, PA 17098-9525
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 207 of 236

                         Stephen Stengrim
                         233 5TH ST. N
                         GREENBUSH, MN 56726



                         STEPHEN SWARTZ
                         29759 Arnell Ct
                         Roseville, MI 48066-1968



                         STEPHEN TROY NUCKOLS
                         20407 ALLISON DR
                         DAMASCUS, VA 24236



                         STEVE BRENNER
                         1383 HENNING
                         LYNDHURST, OH 44124



                         Steve Copas
                         157 PEA RIDGE RD
                         STANARDSVILLE, VA 22973



                         Steve Donkle
                         2027 Ami Ct
                         Saint Charles, MO 63303-5960



                         STEVE GINTER
                         1754 WARFIELD CIRCLE
                         SIMI VALLEY, CA 93063



                         STEVE JENKINS
                         234 E College Ave
                         Rapid City, SD 57701-1032



                         STEVE KALLAN
                         3046 Indian Spgs
                         Prescott, AZ 86303-6730
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 208 of 236

                         Steve Langford
                         601 CALHOUN DR
                         ROCKDALE, TX 76567



                         STEVE LENZ
                         722 CHERRY ST # 4
                         GREEN BAY, WI 54301



                         Steve lucianetti
                         43331 Quail St
                         Hollywood, MD 20636-4110



                         Steve Olson
                         404 W. FLOWER AVE
                         BOX 265
                         ULYSSES, KS 67880


                         STEVE RANK
                         92 Rank Ln
                         Mill Run, PA 15464-1061



                         STEVE RICKEY
                         2801 Kansas St
                         Oviedo, FL 32765-7727



                         STEVE WAGNER
                         830 A STREET
                         DANVILLE, PA 17821



                         STEVE WHARTON
                         7500 Mirabel Rd
                         Forestville, CA 95436-9268



                         STEVEN ASKINS
                         13610 Foxmoor Ln
                         Houston, TX 77069-2713
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 209 of 236

                         STEVEN BERAKSA
                         27349 7TH ST
                         HIGHLAND, CA 92346



                         Steven Beuttenmuller
                         185 NEW YORK AVE
                         SMITHTOWN, NY 11787



                         STEVEN BRODZINSKI
                         2477 WARREN PKWY APT 5
                         TWINSBURG, OH 44087-1361



                         STEVEN CLARK
                         5406 W 300 S
                         LIBERTY CENTER, IN 46766



                         STEVEN E HUPP
                         PO Box 1390
                         Coarsegold, CA 93614-1390



                         Steven Keegan
                         2433 13th St
                         Eau Claire, WI 54703-2781



                         STEVEN KUMAMOTO
                         2507 CENTRAL RD
                         GLENVIEW, IL 60025



                         Steven Lewis
                         9016 Jenny Lynn Dr
                         Chattanooga, TN 37421-4583



                         STEVEN NEWELL
                         PO Box 360
                         Franconia, NH 03580-0360
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 210 of 236

                         STEVEN P DELFS
                         10140 28th Ave
                         Pleasant Prairie, WI 53158-4406



                         STEVEN POLING
                         8445 N DIXIE DR
                         PIQUA, OH 45356



                         steven richard
                         10699 SAPPHIRE TRAIL
                         DAVIDSON, NC 28036



                         STEVEN SHRAEDER
                         72 East St
                         Honeoye Falls, NY 14472-1229



                         STEVEN UEDA
                         7945 Valley Green Dr
                         Sacramento, CA 95823-5232



                         STEVEN WILGUS
                         11660 TOM FIORE COURT
                         EL PASO, TX 79936



                         STEVEN WILLIAMS
                         130 CHURCH ST
                         APT 3C
                         KINGS PARK, NY 11754-1708


                         STEWART BEAMON
                         224 W Blake St
                         Globe, AZ 85501-2306



                         STPHEN WU
                         90 JENSEN FARM RD.
                         BRAINTREE, MA 2184
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 211 of 236

                         Stu George
                         2589 S Flanders Ct
                         Aurora, CO 80013-7695



                         STUART TAIT
                         1310 MCWATTERS ROAD
                         802
                         OTTAWA, ON K2C 3N8


                         SUMITOMO MITSUI FINANCE AND LEASING COMP
                         666 THIRD AVENUE
                         NEW YORK, NY 10017



                         SUMMERS TAYLOR III
                         2505 US HIGHWAY 431
                         BOAZ, AL 35957-5908



                         SUSAN LALONE
                         10710 NE 65 ST
                         VANCOUVER, WA 98662



                         SUSAN LALONE
                         10710 NE 65TH ST
                         VANCOUVER, WA 98662



                         Susan Watkins
                         2654 VALLEY ROAD
                         CHESTERFIELD, MO 63005



                         T. DEBALSKI
                         PO Box 22848
                         Baltimore, MD 21203-4848



                         T. GREY GRIFFIN
                         122 Harpeth Trace Smt
                         Nashville, TN 37221-3156
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 212 of 236

                         TALLMAN E DOUGHTY
                         88 Wells Rd
                         Cape Elizabeth, ME 04107-9628



                         TAMARA JOYCE
                         3300 SWEETBRIAR DR.APT B101
                         IRWIN, PA 15642



                         tanghao GLB353
                         15617 NE AIRPORT WAY
                         GLB353
                         PORTLAND, OR 97230-4497


                         tanghao tanghao
                         13617 NE Jarrett ST
                         C/O GLB353
                         PORTLAND, OR 97251


                         TARA HANSEN
                         2146 WECOMA PL SW #2
                         ILWACO, WA 98624



                         Ted Dyer
                         836 Edge Hill Rd
                         Glenside, PA 19038-3822



                         TED FOLPRECHT
                         309 3rd Ave
                         East Northport, NY 11731-3411



                         TED YOUNG JR
                         7972 MIDWAY DR
                         TER APT 0201
                         OCALA, FL 34472


                         Terence Leung
                         1100 Radcliffe Dr
                         Davis, CA 95616-0945
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 213 of 236

                         TERRANCE B. HUBERTZ
                         1714 PURDUE STREET
                         LAFAYETTE, IN 47905



                         TERRENCE COPE
                         3000 Briarwood Cir
                         Titusville, FL 32796-1622



                         TERRENCE SOBECKI
                         3111 AVALON WAY
                         SHREWSBUY, MA 1545



                         TERRY BONHAM
                         6441 PAW PAW CT
                         INDIANAPOLIS, IN 46203



                         TERRY BOYD
                         184 Mill St
                         Alto, TX 75925-3118



                         TERRY BUNFILL
                         5301 Agate Way
                         Carmichael, CA 95608-0608



                         TERRY LEE HEWITT #358167
                         LEE C.I RM# F6-B 2250
                         990 WISACKY HIGHWAY
                         BISHOPVILLE, SC 29010-1775


                         TERRY MCKEOWN
                         160 14th St NW
                         Barberton, OH 44203-7019



                         TERRY MUELLER
                         9608 COUNTY ROAD A
                         MARSHFIELD, WI 54449
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 214 of 236

                         TERRY NABORS
                         208 Gadsden St
                         Piedmont, AL 36272-1121



                         TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
                         PO BOX 13528
                         CAPITOL STATION
                         AUSTIN, TX 78711-3528


                         TGI
                         6800 WEST CENTRAL AVENUE
                         BLDG 1
                         TOLEDO, OH 43617


                         THE HARTFORD
                         690 ASYLUM AVENUE
                         HARTFORD, CT 06155



                         THEODORE PATE
                         29823 Lamar Ln
                         Livonia, MI 48152-4529



                         THEODORE R SAMPSON
                         5450 El Carro Ln
                         Carpinteria, CA 93013-1543



                         Thomas Adkins
                         3725 SNOWDRIFT CIRCLE
                         APT# 103
                         VIRGINIA BEACH, VA 23462


                         THOMAS BAIR
                         7745 Trier Rd
                         Fort Wayne, IN 46815-5647



                         Thomas BAKER
                         125 FLINT ACRES CIR
                         JONESBORO, GA 30238
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 215 of 236

                         THOMAS COLE
                         1253 Cushmore Rd
                         Southampton, PA 18966-4140



                         Thomas Dinackus
                         9416 Braymore Cir
                         Fairfax Station, VA 22039-3133



                         THOMAS DOYLE
                         6211 Hancock Ave
                         Saint Louis, MO 63139-2028



                         THOMAS ERICKSON
                         410 E RIVER RD
                         APT 803
                         BRAINERD, MN 56401-3546


                         THOMAS F GRIFFIN
                         803 Hastin Pl
                         Kissimmee, FL 34758-3163



                         THOMAS F. GRIFFIN
                         803 HASTIN PL
                         KISSIMMEE, FL 34758



                         THOMAS FARRON
                         8H LILITH FAIR
                         BALLSTON SPA, NY 12020



                         THOMAS FOX
                         340 OLD MILL RD SPC 51
                         SANTA BARBARA, CA 93110-3715



                         Thomas Gragg
                         1906 Lenox St
                         Harrisburg, PA 17104-2944
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 216 of 236

                         thomas hancock
                         79 Hartington Dr
                         Madison, AL 35758-8205



                         Thomas Hayden
                         4785 BRIDGEPORT PLACE
                         MUKILTEO, WA 98275



                         Thomas Hewitt
                         377 ROUTE 119 EAST
                         FITZWILLIAM, NH 3447



                         thomas hill
                         258 Bruce Rd
                         Mars Hill, NC 28754-9799



                         THOMAS JOHNSON
                         1012 Pleasant Hill Rd
                         Johnson City, TN 37604-3835



                         THOMAS KIRCHMAN
                         110 Westwind Ln
                         Amherst, NY 14228-1890



                         THOMAS M ASHTON
                         2 Capps Ct
                         Gaithersburg, MD 20878-1953



                         THOMAS M WIELOCK JR
                         90 BELDEN RD
                         BURLINGTON, CT 06013-1417



                         THOMAS MARTIN
                         PO Box 526
                         Bethlehem, NH 03574-0526
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 217 of 236

                         Thomas McDaniel
                         32403 SAVANNAH TRACE
                         DENHAM SPRINGS, LA 70726



                         Thomas Meleck
                         632 SOUTH HIGHLAND AVENUE
                         LOS ANGELES, CA 90036



                         THOMAS OGG
                         PO BOX 89
                         44 COZY HARBOR ROAD
                         SOUTHPORT, ME 04576-0089


                         Thomas Ortiz II
                         9012 SARA LANE
                         SHREVEPORT, LA 71118



                         THOMAS PASTORIUS
                         118 Rosemont Ave
                         Norristown, PA 19401-4358



                         THOMAS PONGRATZ
                         19736 Waltham Rd
                         Beverly Hills, MI 48025-5129



                         THOMAS R ALLEN
                         1028 CARRIAGE DR APT D
                         AIKEN, SC 29803-5512



                         THOMAS RAU
                         33197 740th Ave
                         Olivia, MN 56277-2397



                         THOMAS RIDDICK
                         PO BOX 175
                         BURLINGHAM, NY 12722
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 218 of 236

                         THOMAS RIDDICK
                         220 ECHO RD
                         BLOOMINGBURG, NY 12721



                         THOMAS ROBERTS
                         217 SOUTH STREET
                         CATAWISSA, PA 17820



                         THOMAS SAFINA
                         1006 SARAH DR
                         LANDENBERG, PA 19350



                         THOMAS SHERIDAN
                         15438 Ellis Ave
                         Dolton, IL 60419-2756



                         THOMAS STUMP
                         103 Hull St
                         Beckley, WV 25801-4701



                         Thomas Wilt
                         123 Highland Meadow Cir
                         Coppell, TX 75019-5730



                         TIM ARCHER
                         14020 E 23RD
                         VERADALE, WA 99037-9330



                         Tim Cromartie
                         1500 WEST EL CAMINO AVE
                         #27
                         Sacramento, CA 95833


                         TIM MCCAFFREY
                         10601 BEARD AVE S APT 107
                         MINNEAPOLIS, MN 55431-3655
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 219 of 236

                         TIM WHALEN
                         2025 NORTH LINCOLN STREET
                         APT. 102
                         ARLINGTON, VA 22207


                         TIM WHITE
                         40-431 PENDER STREET EAST
                         VANCOUVER, BC V6A 1V2



                         Tim Wood
                         2612 BOSQUE DEL SOL NW
                         ALBUQUERQUE, NM 87120



                         TIMOTHY BRAUN
                         111 Highway Ave
                         Congers, NY 10920-2838



                         TIMOTHY COST
                         3753 E Avenue I Spc 16
                         Lancaster, CA 93535-2472



                         TIMOTHY CURLEY
                         427 Sonora Cir
                         Redlands, CA 92373-8508



                         TIMOTHY FREDERICK
                         11947 COLLINS ST SE
                         TENINO, WA 98589-9636



                         TIMOTHY JOHNSON
                         7144 Millbury Ct
                         Elkridge, MD 21075-5567



                         TIMOTHY JOLLON
                         667 Dunbarton Cir NE
                         Palm Bay, FL 32905-5003
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 220 of 236

                         TIMOTHY KOLBERG
                         1113 S Desert Ave
                         Parker, AZ 85344-5918



                         TIMOTHY MAIN
                         3530 S. SHELBY ST
                         BETHANY VILLAGE
                         APT 216B
                         INDIANAPOLIS, IN 46227-3269

                         TIMOTHY O. RENTZ
                         5371 PRUE RD
                         SAN ANTONIO, TX 78240



                         TIMOTHY QUINN
                         169 Lantern Ridge Ct
                         Alpharetta, GA 30009-3222



                         TIMOTHY SELBY
                         2607 Main St
                         Miles City, MT 59301-3901



                         TIMOTHY WING
                         1 CHIMNEY POINT DRIVE
                         OGDENSBURG, NY 13669



                         TOBIAS WILSON
                         276 N Highland St
                         Williamsburg, IA 52361-9618



                         TODD FETTES
                         10835 N Shore Dr
                         Northport, MI 49670-9752



                         TODD HOPKINS
                         1268 22ND ST
                         SAN DIEGO, CA 92102
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 221 of 236

                         TODD WEAVER
                         1001 MAY ST
                         APT 409
                         CHARLEVOIX, MI 49720-1738


                         TOM ADAMS
                         605 MARLEY RUN
                         HUNTINGTOWN, MD 20639



                         Tom Dailey
                         715 STUDER ST
                         UUVALDE, TX 78801



                         TOM GILMORE
                         4019 E Caballero St
                         Mesa, AZ 85205-9335



                         TOM GUDGE
                         PO Box 670
                         Troutdale, OR 97060-0670



                         Tom Hancock
                         79 HARTINGTON DRIVE
                         MADISON, AL 35758



                         TOM HAND
                         2163 Lindsey Bridge Rd
                         Madison, NC 27025-8276



                         TOM IVIE
                         511 TELESCOPE VW APT 204
                         WILDER, KY 41076-2414



                         TOM KELLY
                         3308 JUSTINIAN
                         JEFFERSONVILLE, IN 47130
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 222 of 236

                         TOM KLAPPERT
                         7699 Kuhn Rd
                         Greencastle, PA 17225-9775



                         TOM MCKERCHER
                         18710 SOUTHWEST CASTLE DRIVE
                         ALOHA, OR 97007



                         TOM SCHAEFER
                         7501 E 29TH ST
                         TUCSON, AZ 85710



                         Tom WALKEY
                         23 BRADFORD RD.
                         PEABODY, MA 1960



                         TOMMY PULLEY
                         1803 Groveland Ridge Rd
                         Columbia, TN 38401-8151



                         TORO IMPORTS
                         1007 OAKMEAD DR
                         ARLINGTON, TX 76011



                         TRACY HARTSELL
                         3718 Crestview Dr
                         Garland, TX 75042-5433



                         travis cottonwood
                         322 W Ingals Ave
                         Bismarck, ND 58504-5427



                         TRIANGLE CHOICE MARKETING LLC
                         83 SOUTH STREET
                         SUITE 307
                         FREEHOLD, NJ 07728
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 223 of 236

                         UAIPORN WICHITCHU
                         4094 KEEWATIN TRAIL
                         VERONA, WI 53593



                         UNITED HEALTHCARE
                         9700 HEALTHCARE LANE
                         MINNETONKA, MN 55343



                         UNITED PARCEL SERVICE
                         55 GLENLAKE PARKWAY NE
                         ATLANTA, GA 30328



                         VADIM SAVELIEV
                         10559 158th Ave NE
                         Redmond, WA 98052-2659



                         VALERIO FONTANILLA
                         7326 Lazy Brook Ct
                         Ooltewah, TN 37363-9477



                         VALLEJO
                         CARRER D'EUSEBI MILLAN
                         14-16
                         08800 VILANOVA I LA GELTRU
                         BARCELONA, ESP

                         VAN DEJARNETTE
                         2209 MIDRIDGE RD
                         LUTHERVILLE TIMONIUM, MD 21093



                         VANCE VASQUEZ
                         293 NORTH LOOP DR
                         CAMARILLO, CA 93010



                         VERICORE
                         10115 KINCEY AVENUE
                         SUITE 100
                         HUNTERSVILLE, NC 28078
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 224 of 236

                         VERNON M. OAKLEY
                         1000 N Elm Blvd
                         Monticello, IL 61856-1119



                         VIC SALVI
                         1531 26th Ave
                         San Francisco, CA 94122-3217



                         VICTOR H. KLINGLER
                         PO BOX 1942
                         CLARKSTON, WA 99403



                         VICTOR K KOBUKI
                         23835 SE 247TH PL
                         MAPLE VALLEY, WA 98038



                         VICTOR KLINGLER
                         PO Box 1942
                         Clarkston, WA 99403-3942



                         VICTOR SILVESTRI III
                         2874 Route 9D
                         Wappingers Falls, NY 12590-1558



                         VINCENT BRUNNER
                         322 Lincoln St
                         Medford, WI 54451-1445



                         VINCENT CHEN
                         29 Stallion Cir
                         Upper Holland, PA 19053-1509



                         Vincent DiBernardo
                         1747 ADAMS ST.
                         HOLLYWOOD, FL 33020
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 225 of 236

                         VINCENT ISABELLA
                         49 Chestnut St
                         Allendale, NJ 07401-2202



                         VINCENT MATNER
                         4353 Lawnvale Dr
                         Gainesville, VA 20155-1108



                         VIRGIL BAUGHER
                         451 Southgate Dr
                         Greenwood, IN 46143-1206



                         VIRGIL BLANCHARD
                         3213 BELLA COLLINA
                         ENCINITAS, CA 92024



                         VIRGIL GERLACH
                         PO BOX 232
                         Apple Valley, CA 92308-8671



                         W & J BOBEN
                         159 Wilson Dr
                         Lancaster, PA 17603-4755



                         W A MEDER
                         PO Box 33984
                         San Antonio, TX 78265-3984



                         WADE GAUB
                         8601 Cord Way
                         Sacramento, CA 95828-5804



                         WADE NELSON
                         6078 Carolina Cir
                         Stockton, CA 95219-3973
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 226 of 236

                         WAH CHIU MACK
                         219 17th St
                         Rock Island, IL 61201-8704



                         WALLY COPELAND
                         45 SAVINGS ST APT 5K
                         WATERBURY, CT 06702-1421



                         WALLY HUNT
                         P O BOX 203
                         COMPTON, MD 20627



                         WALSWORTH PRINTERS
                         306 N. KANSAS AVENUE
                         MARCELINE, MO 64658



                         WALTER BEAN #278024
                         LEE C.I. F6A -1137
                         990 WISACKY HIGHWAY
                         BISHOPVILLE, SC 29010-1775


                         WALTER CARSON
                         7287 W CLARENCE AVE
                         CHICAGO, IL 60631



                         WALTER DOMINION
                         49 Doolittle Ct
                         Somerset, MA 02725-2706



                         WALTER DUFFIN
                         433 E 11th Ave
                         Munhall, PA 15120-2001



                         WALTER LAMB
                         1605 Palmetto St
                         Clearwater, FL 33755-5434
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 227 of 236

                         WALTER LEVY
                         13907 Intrepid St
                         New Orleans, LA 70129-2743



                         WALTER PIERCE
                         601 ODOM DR
                         FAYETTEVILLE, NC 28304-2234



                         WALTER WOLKE
                         305 N Kinzie St
                         Thornton, IL 60476-1117



                         WARREN COOPER
                         3613 S 13TH ST
                         ROOM 103
                         SHEBOYGAN, WI 53081


                         WARREN DELAHAUT
                         PO BOX 129
                         RIDGECREST, CA 93556



                         WARREN FISHER
                         N64W24467 Ivy Ave
                         Sussex, WI 53089-2919



                         WARREN W.TAFFORD-JONES
                         417 S ENOLA DR.
                         ENOLA, PA 17025-3001



                         Warren Willis Jr
                         4709 W 7000 NORTH
                         CEDAR CITY, UT 84721



                         WATER EVENT
                         2109 LUNA ROAD
                         SUITE 100
                         CARROLLTON, TX 75006
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 228 of 236

                         Watt King
                         538 E MAIN ST
                         ALBEMARLE, NC 28001



                         Wayne Hines
                         4144 STOCKTON LN
                         HAMBURG, NY 14075-1345



                         Wayne Klug
                         2994 FRENCHTOWN RD
                         TROUT RUN, PA 17771



                         WAYNE MUTZA
                         15360 INDIAN CREEK PKWY
                         BROOKFIELD, WI 53005-3662



                         WAYNE WEDDLE
                         2909 Hillcrest Dr
                         New Castle, IN 47362-2054



                         WEI-ZEN CHIANG
                         PO Box 15223
                         Fremont, CA 94539-2323



                         Wells Fargo SBL
                         PO Box 29482
                         Phoenix, AZ 85038-8650



                         Wendy Wakefield
                         2217 4THSTREET
                         SHELBYVILLE, MI 49344



                         WES SNYDER
                         2252 Mayors Way
                         Buford, GA 30519-8065
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 229 of 236

                         WHITNEY HANNUM
                         1360 SHIP RD
                         WEST CHESTER, PA 19380



                         WILBUR HEFFELFINGER
                         304 NORTH 2ND STREET
                         LEHIGHTON, PA 18235



                         WILL GUSTAV
                         1010 Spring St
                         Poplar Bluff, MO 63901-4359



                         WILLARD LICHTY
                         HOLLIDAYSBURG VETERANS HOME
                         P.O. BOX 319
                         HOLLIDAYSBURG, PA 16648


                         WILLIAM A. DUNKLE
                         688 W. SAN ANGELO STREET
                         GILBERT, AZ 85233



                         WILLIAM ADDISON
                         23 CEDAR ST
                         CENTRAL ISLIP, NY 11722-4140



                         WILLIAM ADKINS
                         6268 Anderson Ln
                         Milton, FL 32570-8239



                         WILLIAM ALLBRIGHT
                         4146 WOODLAND CT
                         GRAPEVINE, TX 76051



                         WILLIAM BARDWELL
                         5848 S First St
                         Lufkin, TX 75901-8557
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 230 of 236

                         WILLIAM BELLEU
                         1711 S. LEBLANC AVE.
                         GONZALES, LA 70737



                         WILLIAM BERNHARDT
                         4225 W Muriel Dr
                         Glendale, AZ 85308-2912



                         William Birch
                         360 AMADOR AVE
                         VENTURA, CA 93004



                         WILLIAM CERA
                         1911 MOORE AVE
                         APT 202
                         JOLIET, IL 60433


                         WILLIAM CLOPPER JR
                         7816 Hampton Dr
                         Morrisville, PA 19067-5168



                         WILLIAM DENEAU
                         616 Prescott St
                         Manchester, NH 03103-4426



                         WILLIAM DOUGLAS
                         6247 SWEET BRIAR CT
                         LOVELAND, OH 45140



                         William Dyess
                         219 NORTH GRAY AVE.
                         PICAYUNE, MS 39466



                         WILLIAM DYSON III
                         60 Hamilton St NW
                         Washington, DC 20011-3312
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 231 of 236

                         William F Mckinney
                         18199 Stoneridge St Apt D
                         South Bend, IN 46637-5140



                         WILLIAM F. LYNES
                         2126 Lincoln Ave Apt 32
                         Alameda, CA 94501-2802



                         WILLIAM FAUSNACHT
                         1997 MAIN STREET
                         CASTLETON, VT 5735



                         WILLIAM G MACINTOSH JR
                         243 Belvidere Ave
                         Washington, NJ 07882-1020



                         WILLIAM GARDELLE
                         3515 Rosewood Dr
                         Columbia, SC 29205-3448



                         WILLIAM GARDELLE
                         3515 ROSEWOOD DR
                         COLUMBIA, SC 29205



                         WILLIAM GENTRY
                         883 JOHN AMACKER RD
                         POPLARVILLE, MS 39470



                         WILLIAM GRAY #243324
                         1 PARK ROW
                         INDIANA CORRECTIONS
                         MICHIGAN CITY, IN 46360


                         WILLIAM HARRIS
                         1005 Alabama St
                         Napa, CA 94558-3724
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 232 of 236

                         WILLIAM HERBERT
                         30855 Shady Lane Ter
                         Myakka City, FL 34251-9502



                         WILLIAM HERNDON
                         2727 WILSHIRE BLVD
                         #16A
                         ROSWELL, NM 88201


                         WILLIAM HITCHCOCK
                         244 MADISON ST
                         DANIELSVILLE, GA 30633



                         William Kulpa
                         105 VIXEN CT
                         Lakeway, TX 78734



                         WILLIAM LARABY
                         735 Buckeye St
                         Toledo, OH 43611-3845



                         WILLIAM M. MANGUS
                         15523 Golf Club Dr
                         Montclair, VA 22025-1114



                         WILLIAM MACKINTOSH JR
                         243 Belvidere Ave
                         Washington, NJ 07882-1020



                         WILLIAM MANN
                         1708 Powder Horn Ln
                         Arlington, TX 76018-3073



                         WILLIAM MARSHALL
                         1515 N Payson St
                         Baltimore, MD 21217-1120
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 233 of 236

                         WILLIAM MATHEWS
                         2250 Peninsula Rd
                         Oxnard, CA 93035-2971



                         WILLIAM MCMILLIN
                         CMR 480 BOX 1283
                         APO, AE 9128



                         WILLIAM MCNAMARA
                         101 CHADWICK ST
                         APT A-12
                         WORCESTER, MA 01605-1293


                         WILLIAM MERRIHEW
                         3716 Mallard Ln
                         Medford, OR 97504-7225



                         WILLIAM MILLER
                         8855 BAY PKWY
                         BROOKLYN, NY 11214



                         WILLIAM MILLER JR
                         1302 Lily Ter
                         Austin, TX 78741-3427



                         WILLIAM NAGLE
                         164 Leslie St
                         Geneva, OH 44041-1903



                         WILLIAM NAGY
                         12547 Arabian Way
                         Poway, CA 92064-6001



                         WILLIAM NELSON
                         129 Apple Blossom Ln
                         Mena, AR 71953-8930
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 234 of 236

                         WILLIAM NORTON
                         42814 Cinema Ave
                         Lancaster, CA 93534-6229



                         WILLIAM NOVASCONE
                         901 Jessica St
                         Ridgecrest, CA 93555-3002



                         WILLIAM PATT
                         1801 Idylwild Rd
                         Prescott, AZ 86305-7527



                         WILLIAM R. DOUGLAS
                         6247 SWEET BRIAR COURT
                         LOVELAND, OH 45140



                         WILLIAM REID
                         467 OLD ORCHARD DR
                         ESSEXVILLE, MI 48732



                         WILLIAM RICKS
                         792 Beardsley St
                         Akron, OH 44311-2244



                         WILLIAM SKINNER
                         PO Box 384
                         Quitaque, TX 79255-0384



                         WILLIAM STROHMEIER
                         1725 E 6th St
                         Sedalia, MO 65301-4971



                         WILLIAM VALERIUS
                         2640 W RIALTO AVE SPC 37
                         SAN BERNARDINO, CA 92410-1950
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21   Entered 01/19/21 15:39:42   Page 235 of 236

                         WILLIAM VIOZZI
                         4602 Blakiston St
                         Phila, PA 19136-2407



                         WILLIAM WARD
                         155 HIGHLAND AVE.
                         HIGHLANDS, NJ 7732



                         WILLIAM WATTS
                         11531 Buffalo Horn
                         San Antonio, TX 78245-2512



                         WILLIAM WEBB
                         PO Box 7752
                         Amarillo, TX 79114-7752



                         WILLIAM WHITE
                         700 NORTH HAMPTON ST
                         KINGSTON, PA 18704



                         WILLIAM WHITE
                         25 Nichols St
                         Ansonia, CT 06401-1106



                         WILLIAM WOLF
                         32 WOLF RD
                         TILTON, NH 3276



                         WILLIAM WRIGHT
                         23201 Laredo Trl
                         Adel, IA 50003-4572



                         Wittner, Paul
                         2263 NORTH TREKELL RD
                         LOT 81
                         CASA GRANDE, AZ 85122
Case 21-30105-mvl7 Doc 1-1 Filed 01/19/21    Entered 01/19/21 15:39:42   Page 236 of 236

                         XL Mays
                         14439 SW LEE BLVD
                         CACHE, OK 73527



                         YAHU MODELS
                         WYZWOLENIA 20
                         41-103 SIEMIANOWICE SLASKIE
                         , POLAND


                         Zach Taylor
                         11107 COODY CT
                         BEAUMONT, CA 92223



                         ZANE GILMAN
                         611 Walnut St
                         Anaconda, MT 59711-2858



                         ZENO DETTMER
                         16200 VERMONT AVE APT A117
                         PARAMOUNT, CA 90723-5055
